Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 1 of 129 Page|D #:43

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRlCT OF ILLINOIS

EASTERN DIVISION
ACCESS CARE MSO, LLC, )
Plaintiff, §
vs. § Case No. 18-cv-7273
OBERHEIDEN LAW GROUP PLLC §
and NICK OBERHEIDEN )
Defendants. §

MOTION TO TRANSFER PURSUANT TO 28 U.S.C. 6 1404(a)
NOW COl\/IE Defendants OBERHEIDEN LAW GROUP PLLC and NICK

OBERHEIDEN (the “Oberheiden Defendants”), by and through their attorneys, Wilson Elser LLP,
and hereby move this Court to transfer the instant matter from the United States District Court for
the Northern District of Illinois to the United States District Court for the Northem District of
Texas. In support of their Motion to Transfer, the Oberheiden Defendants state as follows:
INTRODUCTION

On October 26, 2018, Plaintiff filed a lawsuit styled, Access Care MSO, LLC v. Oberheia’en
Law Group PLLC and Nick Oberheiden, Case No.: 2018-8€-005964, in the Circuit Court of the
Eighteenth Judicial Circuit, DuPage County, Illinois, Chancery Department (“lllinois Lawsuit”).
The Illinois Lawsuit Was subsequently removed to the Northern District of lllinois based on
diversity jurisdiction For the reasons set forth herein, including the convenience of the parties and
Witnesses and in the interests of justice, the Oberheiden Defendants seek to transfer this matter

from the Northem District of Illinois to the Northern District of Texas.

2632639v.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 2 of 129 Page|D #:44

'I`he gravamen of the Illinois Lawsuit is: (1) the Oberheiden Defendants breached their
engagement agreement (governed by Texas law) with Plaintiff by never completing a compliance
program, which centered on Plaintiff’ s largest clients (located in Texas)', and (2) subsequently, the
Oberheiden Defendants allegedly tortiously interfered with Plaintiff’ s largest clients (in Texas)
related to their unlawful use of “compliance documents” prepared by the Oberheiden Defendants.
Further, there are currently two (2) additional lawsuits filed in Texas state court directly related to
the allegations in the Illinois Lawsuit. As such, virtually all of the parties and Witnesses, including
all third-party witnesses, are located in Texas. Therefore, transfer is appropriate

FACTUAL BACKGROUND

There are three (3) separate, related lawsuits relevant to the instant Motion to Transfer.
N`otably, two (2) of the lawsuits are currently pending in Texas state courts, while the instant
lawsuit is pending in the Northem District of lllinois. Each lawsuit will be briefly addressed below.

A. ILLINOISLA WSUIT
l. Illinois Lawsuit Overview

On October 26, 2018, Access Care MSO, LLC (“Plaintiff”) filed the Illinois Lawsuit. [See,
Dockety Entry #l -1]. On October 31, 2018, Defendant Nick Oberheiden filed aNotice of Removal
Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and removed the Illinois Lawsuit to this Honorable
Court based on diversity jurisdiction [See, D.E. #l]. Plaintiff, an Illinois LLC that provides
management services to a health care entities, asserts the following causes of action against the
Oberheiden Defendants: (1) violation of the Illinois Attorney Act; (2) breach of contract', (3)

tortious interference with contract; and (4) common law fraud. [See, D.E. #1-1, 1111 7-8, 37-66].

2632639V.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 3 of 129 Page|D #:45

The Illinois Lawsuit is laden with unnecessary and superfluous allegations, however, the
central premise is breach of an engagement agreement by which Plaintiff hired the Oberheiden
Defendants to provide corporate and regulatory advice and training on healthcare projects, and
establish a corporate compliance program for Plaintiff (collectively referred to as “Compliance
Program”). [See, D.E. #1-1, 1[ 273 see also, D.E. #1-1, at p. 19]. Notably, the majority of the medical
practices Plaintiff manages are owned by a Texas-based physician who owns several medical
practices (the “Texas Medical Practices”). [See, D.E. #l-l, 1[ 8]. The Oberheiden Defendants were
allegedly retained because they could provide advice in both Illinois (where Plaintiff is located)
and Texas (where the Texas Medical Practices are located). [See, D.E. #1-1, 1111 9-10].

2. Superfluous/IrrelevanrAllegations

The Illinois Lawsuit alleges the Oberheiden Defendants fraudulently induced Plaintiff to
hire them based on “several different Internet site pages devoted specifically to attract Illinois-
based clients like [Plaintiff].” [See, D.E. #1-1, 1111 11-12]. However, all the “Internet site pages”
relate to the Oberheiden Defendants’ representation in connection with either: (1) Illinois health
care fraud defense ([See, D.E. #1-1, 1[1[ 13-14]); or (2) Illinois federal criminal defense ([See,'D.E.
#1-1, 111 15-17]). Notably, none of the pages referenced were designed to solicit the type of work
the Oberheiden Defendants were retained to perform - advice regarding healthcare projects and
establishing a corporate compliance program [See, D.E. #1-1, 11 27; see also, D.E. #1-1, at p. 19].

3. Gravamen ofthe Illinois Lawsuit

The Illinois Lawsuit asserts that the majority of the Oberheiden Defendants’ work was

actually in the provision of legal services to Plaintiff"s clients in Texas. [See, D.E. #1-1, jj 33].

Specifically, the Illinois Lawsuit alleges, “[t]hrough the course of representing [Plaintiffj,

3

2632639V.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 4 of 129 Page|D #:46

Oberheiden Law undertook several legal projects for the Texas l\/Iedical Practices, all of which
were billed to [Plaintiff] but done for the benefit of the 'l`exas Medical Practices [therefore]
Oberheiden formed an attorney-client relationship with the Texas l\/Iedical Practices.” [See, D.E.
#1-1, 11 33]. Aside from the pleading deficiencies related to establishing an attorney-client
relationship between the Texas Medical Practices and the Oberheiden Defendants, it is evident the
Illinois Lawsuit arises out of an alleged breach of contract for never completing the Compliance
Program (governed by Texas law), and alleged tortious interference with the Texas Medical
Practices (located in TeXas) for their unlawful use of “corporate compliance documents” (in Texas)
prepared by the Oberheiden Defendants. [See, D.E. #1-1, 111[ 26-3 6, 51-61].
B. JEFFERSON CoUNTY, TEXASLA WSUIT

On October 26, 2018, a lawsuit styled, Corrosion Resisrant Solutions, Inc. et al v. The
Oberheiden Law Groap PLLC, Dr. Nick Oberheiden and Oberheiden P.C., was filed in the
District Court of Jefferson County, Texas, Case No. A-202825 (“Jefferson County Lawsuit”). A
copy of the Jefferson County Lawsuit is attached as Exhibit A. The Jefferson County Lawsuit is
brought on behalf of certain Texas-based medical practices and physicians that purportedly
received notice that they “wrongfully appropriated corporate compliance documents prepared by
[Oberheiden] for its client.”- See, EX. A, at pp. 2-3. The Jef`ferson County Lawsuit seeks a
declaratory judgment that the Texas-based medical practices and physicians were, in fact, clients
of the Oberheiden Defendants and that these medical practices and physicians did not
misappropriate any documents See, EX. A, at p. 3. Despite the ambiguity in the Illinois Lawsuit,
it is believed that the Texas plaintiffs in the Jefferson County Lawsuit are the same “Texas Medical

Practices” referenced in the Illinois Lawsuit. [See, D.E. #1-1, 1[1] 34-3 6].

2632639v.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 5 of 129 Page|D #:47

C. DALLAS COUNTY, TEXAS LA WSUIT

On October 29, 2018, Defendant Oberheiden Law Group, PLLC filed a Petition styled,
Oberheiden Law Group, PLLC v. Dr. Erwin Lo, et al, Cause No.: DC-18-16351, in the District
Court, 162ncl Judiciai District, Dallas County, Texas (“Dallas County Lawsuit”). A copy of the
Dallas County Lawsuit is attached as Exhibit B. The Dallas County Lawsuit is brought by
Oberheiden Law Group against various Texas-based medical practices and physicians and asserts
that such defendants stole the legal work product of Oberheiden Law Group for their own
commercial gain. See, Ex. B, at pp. 1-2.

The Dallas County Lawsuit alleges that Oberheiden Law Group prepared a number of
confidential, corporate compliance documents for a certain client, and those documents were then
improperly distributed to the Texas defendants See, EX. B, at pp. 4-5. lt is further alleged that the
Texas defendants began usingthose documents “to give an air of legality to [their] medical or
other businesses that are operating outside of the law by violating federal and state anti-kickback
laws and other statutory schemes.” See, Ex. B, at p. 4. As a result, the Oberheiden Law Group
asserts five causes of action against the Texas defendants: (l) conversion, theft of property,
trespass to chattels, and violation of the Texas Theft Liability Act; (2) civil conspiracy; (3) aiding
and abetting; (4) unjust enrichment; and (5) misappropriation of trade secrets. See, Ex. B, at pp. 5-
8. Again, despite the ambiguity in the Illinois Lawsuit, it is believed that the Texas defendants in
the Dallas County Lawsuit are the same “Texas Medical Practices” referenced in the Illinois
Lawsuit. [See, D.E. #1-1, 1[1[ 34-36]. In addition, the Texas defendants in the Dallas County
Lawsuit are the same Texas-based practices and physicians that are the plaintiffs in the lefferson

County Lawsuit. See, Ex A, at p. 1; see also, Ex. B, at 111[ 5-11, 14-16.

5

2632639V.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 6 of 129 Page|D #:48

ARGUMENT

Based on the allegations of the foregoing lawsuits and in consideration of the convenience
of the parties and witnesses and the interests of justice, the Oberheiden Defendants respectfully
request that this Honorable Court transfer the instant lawsuit to the Northern District of Texas.

A. STANDARD OFREVIEW

Section 1404(a) provides that, “[f]or the convenience of parties and witnesses, in the
interest of justice, a district court may transfer any civil action to any other district or division
where it might have been brought or to any district or division to which all parties have consented.”
28 U.S.C. § 1404(a). Section 1404(a) authorizes the Court to transfer matters based on an
“individualized, case-by-case consideration of convenience and fairness.” Stewart Org., Inc. v.
Ricoh Corp., 487 U.S. 22, 29, 108 S.Ct. 2239, 101 L.E.2d 22 (1988). Notably, a court may transfer
a case under section 1404(a) when: “(1) venue is proper in the transferor district', (2) venue is
proper in the transferee district; (3) the transfer Will serve the convenience of the parties and
witnesses; and (4) the transfer will serve the interests ofjustice.” Hanover lns. Co. v. N. Bldg. Co.,
891 F. Supp. 2d 1019, 1025 (N.D. Ill. 2012).

B. VENUE IS PROPER IN THE 'I'RANSFEROR AND BANSFEREE DISTRICTS.

As noted above, Plaintiff originally filed this lawsuit in DuPage County, Illinois, prior to
its removal to the instant Court. Following removal in accordance with 28 U.S.C. § 1441 and 1446,
the United States District Court for the Northern District of Illinois, Eastern Division became the
proper venue. Venue is proper with this Court because, pursuant to 28 U.S.C. § 1391(b)(2), “[a]
civil action may be brought in *** a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred.” Here, Plaintiff alleged that it suffered injury in this

6

2632639\/.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 7 of 129 Page|D #:49

District as a result of Defendants’ alleged breach of contract, tortious interference, and fraudulent
misrepresentations [See generally, D.E. #1-1]. As such, venue is proper in this District. Venue
would also be proper in the Northern District of Texas because it is a district “where [the action]
might have been brought.” 28 U.S.C § 1404(a). Indeed, the Oberheiden Defendants reside in the
Northem District of Texas, and venue is proper in “a judicial district in which any defendant
resides.” See, 28 U.S.C. § 1391(b)(1). Accordingly, the first factor for transfer is satisfied
C. TRANSFER WILL SER VE THE CONVENIENCE 0F THE PARTIES AND WITNESSES.

ln evaluating the convenience of the parties and witnesses, courts weigh the following
factors: (1) the plaintiff s choice of forum; (2) the situs of the material events; (3) the relative ease
of access to sources of proof; (4) the convenience of the witnesses; and (5) the convenience to the
parties of litigating in the respective forums. Hanover Ins. Co., 891 F. Supp. 2d at 1025 (citing
Alliea' Van Lines, Inc. v. Aaron Transj%r & Srorage, Inc. , 200 F. Supp. 2d 941 , 946 (N.D. Ill. 2002).
Defendant “has the burden of establishing, by reference to particular circumstances, that the
transferee forum is clearly more convenient”. Kjaer Weis v. Kimsaprincess Inc., 296 F. Supp. 3d
926, 930 (N.D. Ill. 2017) (citing Cojfey v. Van Dorn Iron Works, 796 F.2d 217, 219-20 (7th Cir.
1986)). Here, the factors ultimately weigh in favor of transfer to the Northern District of Texas.

1. Plaintiff’s Clwice ofForum

“[P]laintiff’ s choice of forum is generally given substantial weight, particularly when it is
the plaintiffs home forum.”Aldridge v. Forest River, Inc., 436 F. Supp. 2d 959, 960-61 (N.D. Ill.
2006). However, the plaintiff s choice of forum is entitled to less deference when “another forum
bears a stronger relationship to the dispute or the plaintiff" s choice of forum has no connection to

the material events in question.” Ia’. (citing Chz`., Rock Islana’ & Pac. R.R. Co. v. Igoe, 220 F.2d

7

2632639\.'.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 8 of 129 Page|D #:50

299, 304 (7th Cir. 195 5)). Here, the Northern District of Texas bears a stronger relationship to the
dispute and the material events in question, so any deference given to Plaintiff’s choice of forum
should be slight. That slight deference is outweighed by the overwhelming connection to Texas.

As noted above, the factual allegations in the Illinois Lawsuit demonstrate that the majority
of the Oberheiden Defendants’ work was actually in the provision of legal services to either
enhance Plaintiff’ s ability to service the Texas Medical Practices, or in the alleged provision of
legal services directly to the Texas l\/ledical Practices. [See, D.E. #1-1, 1[1[ l, 8-10, 26-36J 51-61].
Plaintiff alleges that it hired the Oberheiden Defendants for their ability to practice law in Texas.
[See, D.E. #1-1, 1[11 9-10]. Moreover, the engagement agreement between Plaintiff and the
Oberheiden Defendants specifically provided the parties’ relationship would be governed by Texas
law and subject to jurisdiction in Texas. [See, D.E. #1-1, at p. 21]. Therefore, Plaintiff s choice of
forum is outweighed by the strong relationship this action has to Texas.

2. Situs of Material Evem‘s

This factor weighs in favor of transfer. First, it is noteworthy that the Oberheiden
Defendants are located in the Northem District of Texas, and maintain no offices or physical
presence in lllinois. Further, the Oberheiden Defendants’ alleged “fraudulent” activities in Illinois
- fraud defense litigation and federal criminal litigation [See, D.E. #1-1, 1[11 13-17] f were not
activities the Oberheiden Defendants were retained to perform. The lllinois Lawsuit does not assert
any claim based on the provision of either service. In fact, the Illinois Lawsuit expressly states that
the Oberheiden Defendants were hired on a “non-litigation matter”. [See, D.E. #l -1, 11 20].

Instead, the Illinois Lawsuit alleges that the Oberheiden Defendants agreed to provide: “(a)

corporate and regulatory advice regarding [Plaintiff" s] healthcare projects and investmentJ as well

8

2632639v.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 9 of 129 Page|D #:51

as (b) compliance review and training and establishment of a corporate compliance program” (the
“Compliance Program”). [See, D.E. #1-1, at p. 19]. Plainly stated, Plaintiff alleges the Oberheiden
Defendants were hired to create and implement the Compliance Program, and failed to do so. [See,
D.E. #1-1, 1111 1, 26]. The only alleged events in Illinois are: (1) an allegation that a representative
of the Oberheiden Defendants would come on-site for.at least Hfteen (15) days (which is not even
alleged to have occurred); (2) Oberheiden himself visited Plaintiff in Illinois one time; and (3) the
Oberheiden Defendants’ employee, Chris Anderson, visited Plaintiff in Illinois for one day. [See,
D.E. #1-1, 11 24]. Apart from these visits, there are no allegations related to the Oberheiden
Defendants’ actions in Illinois. All of Plaintiff" s allegations related to the Oberheiden Defendants’
representations as to its work in Illinois are irrelevant to the work Plaintiff in fact retained the
Oberheiden Defendants to perform. As such, the purported connections to Illinois are not “material
events” in connection with the alleged wrongdoing

lnstead, the Illinois Lawsuits centers on the Oberheiden Defendants’ alleged work and
advice for the benefit of Plaintiff’ s largest client - Texas Medical Practices. [See, D.E. #1-1, 1[11 8-
10, 28, 31, 33-36]. The Texas Medical Practices are located in Texas. [See, D.E. #1-1, 1[1[ 7-8]. The
Illinois Lawsuit relates to the alleged improper use of “corporate compliance documents” by the
Texas Medical Practices, which were prepared by the Oberheiden Defendants for Plaintiff. [See,
D.E. #1-1, 1[11 34-36]. While the Illinois Lawsuit is ambiguous as to the identity of the Texas
Medical Practices, both the Jefferson County Lawsuit and the Dallas County Lawsuit involve
litigation related to certain Texas-based medical practices and physicians improperly using

corporate compliance documents prepared by the Oberheiden Defendants. See, Ex. A; EX. B.

2632639v.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 10 of 129 Page|D #:52

l\/loreover, the Jefferson County Lawsuit and the Dallas County Lawsuit contain the same
ten (10), Texas-based, medical practices and physicians See, Ex A, at p. 1; see also, Ex. B, at 1[1[
5-11, 14-16. Accordingly, the majority of “material events” in connection with the Illinois Lawsuit
occurred in Texas. As such, this factor weighs in favor of transfer to the Northern District of Texas.
See, Restoration Hardware, Inc. v. Haynes Farniture Co., Inc., 2017 WL 2152438 (N.D. Ill. May
17, 2017) (despite involving a trademark infringement suit, the court noted that the situs of material
events is where the allegedly actionable work was designed and marketed).

3. The Relative Ease of Access to Soarces ofProaf

This factor also weighs in favor of transfer. This factor typically focuses on documentary
evidence, as the convenience of witnesses is assessed separately Qurio Holdings, Inc. v. Comcast
Cable Commc ’ns, LLC, 2015 WL 535981, at *2-3 (N.D. 111. Feb. 9, 2015). Here, all records relating
to the services provided to Plaintiff are located in Texas - where the Oberheiden Defendants are
located. Notably, all records in connection with the Illinois Lawsuit are likely available
electronically and could easily be transferred to either district. See, Sanrise Bidders, Inc. v.
GoDada’y Grp., Inc., 2011 WL 1357516, at *2 (N.D. Ill. Apr. 11, 2011) (noting that this factor
does not favor or disfavor transfer where documents available electronically can be accessed
anywhere). Because the instant suit focuses on the activities of the Oberheiden Defendants, and
they have no offices or employees in lllinois, this factor weighs in favor of transfer.

4. The Canvenience of the Witnesses

This factor weighs heavily in favor of transfer. The Seventh Circuit has provided that a

defendant must specify the key witnesses to be called and “make at least a generalized statement

of what their testimony would *** include[].” Heller Fin., Inc. v. Mz`dwhey Powa'er Co., Inc., 883

10

2632639V.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 11 of 129 Page|D #:53

F.2d 1286, 1293 (7th Cir. 1989). ln assessing this factor, courts focus on the nature and quality of
the proposed testimony and its relevance to the case. H.B. Sherman Mfg. Co. v. Rain Bira" Naf'l
Sales Corp., 979 F. Supp. 627, 630 (N.D. Ill. 1997). The Court must also consider not only the
number of potential witnesses located in the respective districts, but also whether they can be
compelled to testify. Srerling Novelty, Inc. v. Smith, 700 F. Supp. 408, 409 (N.D. 111. 1988).

Here, the Illinois Lawsuit centers on the representations and actions (or inaction) of the
following individuals: (1) Defendant Nick Oberheiden; (2) the Oberheiden Defendants’ employee,
Chris Anderson; (3) Defendants’ employee, Chris Quinlan; and (4) other employees of the
Oberheiden Defendants. [See, D.E. #1-1, 1111 1-2, 6, 10, 24-32]. As noted in the engagement
agreement, all of the foregoing individuals are located in Texas. [See, D.E. #1-1, at p. 19]. In
addition, the lllinois Lawsuit focuses on the Oberheiden Defendants’ advice to Plaintiffs largest
client -the Texas Medical Practices. [See, D.E. #1-1, 1[11 8-10, 28, 31 ,33-36]. The owner of the
Texas Medical Practices is “a Texas-based physician who owns several medical practices . .” [See,
D.E. #1-1, 11 8]. In fact, the Illinois Lawsuit contains a claim directly related to Plaintiff"s
relationship with the Texas Medical Practices. [See, D.E. #1-1, 1[1[ 33-36, 56-61].

While the Illinois Lawsuit is ambiguous as to the specific Texas medical practices and
physicians, the Jefferson County Lawsuit and the Dallas County Lawsuit provide guidance as both
involve litigation related to certain Texas-based medical practices and physicians improperly using
corporate compliance documents prepared by the Oberheiden Defendants. See, EX. A; Ex. B. Both
the .lefferson County Lawsuit and the Dallas County Lawsuit contain the same ten (10) medical
practices and physicians: (1) Erwin Lo, M.D.; (2) Erwin Lo, M.D., P.A.; (3) Brain & Spine Center

of Southeast Texas, PLLC; (4) Spine Tech Surgery Center, LLC; (5) Dowlen Center for Pain,

11

2632639V.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 12 of 129 Page|D #:54

LLC; (6) League Line Medical Center, LLC; (7) Metropolitan Specialty Medical Center, LLC; (8)
LOYU, Inc.; (9) Corrosion Resistant Solutions, lnc.; and (10) Energy Corrosion Resistant
Management, lnc. _ all of which are based in, and residents of, Texas. See, Ex A, at p. 1; see also,
Ex. B, at 1[11 5-1 1, 14-16. These individuals and entities are anticipated to provide testimony related
to the creation and use of the compliance documents, as well as their relationship with Plaintiff
and the Oberheiden Defendants. As such, nearly all necessary, relevant, and substantive third-party
witnesses will be located in Texas.

lndeed, the only witnesses that will be in Illinois will be Plaintist representative(s). See,
Sterling Novelty, Inc. v. Smirh, 700 F. Supp. 408, 410.(N.D. Ill. 1988) (holding that when most of
the “inconvenienced” witnesses are the plaintiffs employees, they have much incentive to travel
in order to testify in support of their employer’s cause of action). “[T]he overwhelmingly
predominant view among district courts in the [Seventh] [C]ircuit is that because party witnesses
are likely to appear voluntarily, the convenience factor is less significant with regard to party
witnesses than non-party witnesses.” Qario Holding.s', 2015 WL 535981, at *3. Accordingly, “the
presence of third party witnesses outside the subpoena power of th[e] court is a factor which weighs
heavily in favor of transferring” Sky Valley Ltd., P’ship v. ATX Sky Valley, Lfa'., 776 F. Supp.
1271, 1277 (N.D. Ill. 1991); see also, Conj%derarion Des Brasseries De Belgiqae v. Coors Brewing
Co., 2000 WL 88847, at *4 (N.D. Ill. Jan. 20, 2000) (calling the convenience of witnesses “the
most important factor in the transfer balance”).

As the most substantive and important nonparty witnesses are located in Texas, the
witnesses are more likely to appear at trial if the case is transferred On the other hand, these

witnesses have little incentive to travel to Illinois to attend trial lt is well-settled that the trier of

12

2632639v.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 13 of 129 Page|D #:55

fact should not be forced to rely on deposition evidence when the deponents’ live testimony can
be procured. Horel Constructors, Inc. v. Seagrave Corp., 543 F. Supp. 1048, 1051 (N.D. 111. 1982).
Therefore, the convenience of witnesses’ factor heavily favors transfer.
5. The Convenience to the Parties of Litigating in the Respective Forums
Regarding this factor, courts consider the residences and resources of the parties - in
essence, their “ability[y] to bear the expense of trial in a particular forum.” Von Hoia’f v. Husky
Injecrion Molding Sys., Ltal, 887 F. Supp. 185, 188 (N.D. Ill. 1995). Here, the Oberheiden
Defendants have no offices and maintain no permanent presence in Illinois. Further, Plaintiffs
own Complaint provides that “[t]he majority of the medical practices managed by [Plaintiff] are
owned by a Texas-based physician who owns several medical practicesl . .” [See, D.E. #1-1, 1[ 8].
ThereforeJ a majority of Plaintiff" s services are provided to individuals and/or companies in Texas
_ demonstrating no issue or complication in bearing the expense to operate in Texas. Accordingly,
Texas would be an “equally convenient” forum, while Illinois would only be convenient to
Plaintiff. See, Von Holdt, 887 F. Supp. at 189-90 (holding that this factor weighed heavily in favor
of defendants, even though plaintiffs had filed in their home forum, because all defendants’
documents and witnesses were located elsewhere). Ultimately, considering all five factors, the
Northern District of Texas would be a more convenient forum and transfer is appropriate
D. TRANSFER WILL SER VE THE INTEMSTS 0F JUSTICE.
Finally, transfer to the Northern District of Texas will serve the interests of justice. “In
considering the interests of justice, courts weigh additional factors, including: (1) the speed at
which the case will proceed to trial; (2) the court’s familiarity with the applicable law; (3) the

desirability of resolving controversies in each locale; and (4) the relation of each community to

13

2632639v.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 14 of 129 Page|D #:56

the occurrence at issue.” Hanover Ins. Co., 891 F. Supp. 2d at 1025. All of these factors are either
neutral or weigh in favor of transfer.

Regarding the speed at which the case will proceed to trial, cases in the Northern District
of Texas get to trial nearly twelve (12) months faster than those in the Northern District of Illinois.
See, http://www.uscourts.gov/sites/default/files/data tables/fcms na distprofile0630.2018.pdf, at
pp. 34 & 47 (a copy of which is attached hereto as Exhibit C). lndeed, for the twelve-month period
ending J unc 30, 2018, the median interval for civil cases to go from filing to trial was 36.3 months
in the Northern District of illinois and 24.8 months in the Northern District of Texas. See, Ia'. This
weighs in favor of transfer. See, Weber-Stephen Prods., LLC v. Char-Broz'l, LLC, 2016 WL
5871505, at *5 (N.D. Ill. Oct. 5, 2016) (holding that a less congested docket and earlier trial
prospects in transferee district favors transfer).

Further, both districts are equally familiar with the applicable law, making this a neutral
factor. Plaintiff brings claims under Illinois law and for breach of a contract governed by Texas
law. [See, D.E. #1-1, 1[ 8]. Under Illinois conflict of law principles, if a contract is to be wholly
performed in a jurisdiction different from the place where the contract was made, the law of the
place of performance governs the construction and obligations of the contractl P.S. & E., Inc. v.
Selastomer Detroit, Inc., 470 F.2d 125, 127 (7th Cir. 1972). As such, this factor supports transfer
of the case to Texas, as it is the proper forum to govern the construction of the engagement
agreement ln addition, the Northern District of Texas is competent to hear Plaintiff’s state law
claims, as “federal judges routinely apply the law of a State other than the State in which they sit.”
Restoration Hardware, 2017 WL 2152438, at *4 (quotingArl. Marine Consfr. Co. v. U.S. Disr. Ct.

for W. Dist. ofTex., 571 U.S. 49, 134 S.Ct. 568, 584, 187 L.E.2d 487 (2013)).

14

2632639\/.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 15 of 129 Page|D #:57

ln addition, Texas has a greater relationship to the controversy and therefore it is more
desirable While the Illinois Lawsuit is rife with allegations that the Oberheiden Defendants held
themselves out to be practicing Illinois attorneysJ Plaintiff fails to allege that the Oberheiden
Defendants were retained for, or performed, the services they provide in Illinois (i.e, criminal
defense litigation and health care fraud defense litigation). The only services the Oberheiden
Defendants were allegedly retained to perform were advice and implementation of a Compliance
Program, namely to benefit Plaintiff s Texas clients. [See, D.E. #1-1, 1]1[ 7-10, 26-32, 51-5 5].

Finally, the Jefferson County Lawsuit and the Dallas County Lawsuit are related to the
Illinois Lawsuit and center on litigation involving certain Texas-based medical practices and
physicians improperly using corporate compliance documents prepared by the Oberheiden
Defendants. See, Ex. A; Ex. B. The plaintiffs and defendants in those lawsuits will be witnesses in
the Illinois Lawsuit, and all are located in Texas. See, Ex A, at p. 1; see also, Ex. B, at 111[ 5-11, 14-
16. Ultimately, Texas is closer to the action and has at least an equal interest in redressing the
alleged conduct of the Oberheiden Defendants.

CONCLUSION

WHEREFORE, for the reasons set forth herein, Defendants OBERHEIDEN LAW
GROUP PLLC and NICK OBERHEIDEN respectfully request this case be transferred from the
Northern District of Illinois to the Northern District of Texas pursuant to 28 U.S.C. § 1404(a), and
for whatever other relief this Court deems just and proper.

Respectfully submitted,

Dated: December 26, 2018 OBERHEIDEN LAW GROUP PLLC and NICK
OBERHEIDEN.

/s/ Kimberlv E. Blair
15

2632639v.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 16 of 129 Page|D #:58

Attorneys for Defendants

Kimberly E. Blair, Esq., ARDC# 6272934
loseph J. Stafford, Esq., ARDC# 6307076
Wilson Elser Moskowitz Edelman & Dicker, LLP
55 W. l\/lonroe Street, Suite 3800

Chicago, IL 60603

(312) 704-05 50 (Tel)

(312) 704-1522 (Fax)
Kimberly.Blair@wilsonelser.com
Joseph.Stafford@wilsonelser.com

16

2532639\/.1

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 17 of 129 Page|D #:59

EXHIBIT A

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 18 of 129 Page|D #:60

FlLED

DlSTRICT CLERK OF
JEFFERSON CO TEXAS
10126!2018 10:20 ANI
JAN||E SNIITH

DlSTR|CT CLERK
cAUsn No. __ A_202825

conaosroN REsIsTANT § IN ran DIs'rch'r count or
soLUTroNs, INc., E'r AL §

§
vs. § JnrrnasoN coUNTY, TExAs

§
ran osnaanrnEN LAW GRoUP, PLLc §
nn NrcK oBERHEmEN §
onsarrarnnn, P.c. § JUDrcrAL nrsrruc'r

PLAINTIFFS ORIGINAL PETITION FQR DECLARATORY RELIEF

COME NOW, LOYU, INC.; CORROSION RESISTANT SOLUTIONS, INC.;
ENERGY CORROSION RESISTANT MANAGEMENT, INC.; DR. ERWIN LO;
ERWIN LO, M.D., P.A.; BRAIN & SPINE CENTER OF SOUTHEAST TEXAS, PLLC;
SPINETECH SURGERY CENTER, LLC; DOWLEN CENTER FOR PAIN, LLC;
LEAGUE LINE MEDICAL CENTER, LLC and METROPOLITAN SPECIALTY
MEDICAL CENTER, LLC, Plaintiffs in the above~entitled and numbered cause,
complaining ofTHE OBERHEIDEN LAW GROUP, PLLC? DR. N"[CK OBERHEIDEN
and OBERHEIDEN P.C., Defendants (hereinafter referred to as “Oberheiden") and

for cause of action would show the Court as followsi

I.

Plaintiffs would show they are residents of the State of Texas with their
principal place of business in Texas. Plaintiffs bring this case pursuant to Level 3 of
the Revised Texas Rules of Civil Procedure.

Jurisdiction and venue are proper in Jefferson County, Texas because a
substantial part of the events giving rise to the claims occurred in Jefferson County,

Texas.

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 19 of 129 Page|D #:61

Defendant, THE OBERHEIDEN LAW GROUP, PLLC is a Domestic Limited
Liability Company (LLC) doing business in the State of Texas and may be served by
serving its Registered Agentf Nick Oberheiden at 5728 LBJ Freeway, Suite 250,
Dallas, Texas 75240.

Defendant, DR. NICK OBERHEIDEN is the Founder and Managing Member
of Oberheiden, P.C. and may be served at his principal place of business at 5728 LBJ
Freeway, Suite 250, Dallas, Texas 75240.

Defendant, OBERHEIDEN P.C. is a Domestic Professional Corporation doing
business in the State of Texas and may be served by serving its Registered Agent!
Nick Oberheiden at 5728 LBJ Freeway, Suite 250, Dallas, Texas 75240.

Plaintiff sues for monetary relief less than $100,000.00, including damages of
any kind, costs, expenses, prejudgment interest and attorney fees.

Plaintiff hereby invokes Rule 28 of the Texas Rules of Civil Procedure.

II.
BACKGRQUND l FACTS

Plaintiffs have received legal services and access to certain documents
pursuant to an agreement between a third'party management group which directly
contracted with Defendant(S).

On or about September 24, 2018, Plaintiffs received, by and through their
owner, manager and!or director1 a notice h'om a law irm representing purporting to
represent The Oberheiden Law Group, PLLC. Upon information and belief,
Defendant Dr. Nick Oberheiden is a principal or owner of The Oberheiden Law

Group, PLLC and is an individual attorney who was involved in providing the legal

2

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 20 of 129 Page|D #:62

services at issue, such that he is a proper party to this proceeding Upon information
and belief, Defendant Oberheiden Law, PC is the alter'ego or assumed or trade name
of Defendant The Oberheiden Law Group, PLLC and/or Dr. Nick Oberheiden.

The notice claims, falsely, that Plaintiffs "wrongfully appropriated corporate
compliance documents prepared by lOberheiden] for its clients." The notice further
demands payment of money and threatens litigation if payment is not made.

The threat is without merit for two reasons -

1. Plaintiffs were in fact clients of Defendants; and
2. Plaintiffs did not wrongfully misappropriate any such documents
III.

FIRST REQUEST FOR DEQLARATORY J'UDGMENT

There exists a present and justiciable controversy regarding whether or not
Plaintiffs were clients of Defendants with respect to the matters at issue. Plaintiffs
seek a declaration from the Court that they were, under Texas law, clients of

Defendants with respect to the matters at issue.

IV.
SECOND REQ_UEST FOR DECLARATORY JUDGl\/IENT

There exists a present and justiciable controversy regarding whether or not
Plaintiffs wrongfully misappropriated any documents prepared by Defendants.
Plaintiffs seek a declaration from the Court that they did not wrongftu

misappropriate any documents prepared by Defendants

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 21 of 129 Page|D #:63

V.
RE_O_U'EST FOR ATTORNE §S FEES

Pursuant to Tex.Civ.Prac.&Rem. Code Section 37.009, Plaitniff seek their costs

and attorneys fees incurred in seeking and obtaining the declaratory relief.

VI.
RE_QUEST FOR DISQLOSURE

Plaintiffs request that Defendants supply all information required by Tex. R.
Civ. P. 194 within fifty (50) days of service of this request the information and
materials described in Rule 194.2 (a) - (I).

VII.
INTERROGATORES

Plaintiff further requests that each Defendant produce and submit answers to
Interrogatories pursuant to Tex. R. Civ. P. 197 attached hereto within fifty (50) days
of service.

As to each of the below'listed entities, please state!

1. Your relationship to this entity (member, owner, employee, investor
etc.)
2. The nature of that entity’s business; and
3. The business relationship(s), if any, between that entity and any other
entity on this list.
a. Innovative Pain Solutions LLC;
b. Via Marketing, LLC
c. American Psychological Testing LLC
d. Integra Pain Systems, LLC
e. Schutzen, LLC
f. Partners in Law, LLC
g. DCNYTX LLC
h. Transatlantica Holdings, LLC
i. ABCMED, LLC

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 22 of 129 Page|D #:64

Orpheus Legal, LLC

Hector Legal, LLC

Perseus Online, LLC

Thseus Online, LLC

Aeneas Online, LLC
Corcovado Online, LLC
Montem, LLC

Elegent Simplicity, LLC
Agility Ortho. LLC

Htown Spine Holdings, LLC
Apollo Surgical products, LLC
Phoenix Biologics LLC
Transatlantica Holdings, LLC
Transatlantica Family, LP
Comp Consulting Partners LLC
Oberheiden Law, PLLC

‘.<?<€.<;=.=*Ehr'~g='pp;=g:-_w'.--

VIII.
DEMAND FOR JURY TRIAL

 

Plaintiff demands a jury trial and has tendered the appropriate fee.

IX.
RULE 193.7 NOTICE

Plaintiff hereby puts Defendants on notice that Plaintiff intends to use
Defendant’s discovery responses as evidence at trial in accordance with such right
and privileges established by Texas Rules of Civil Procedure 193.7.

WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that the
Defendants be cited to answer and appear and that upon Hnal hearing, the Plaintiffs
have judgment and attorneys’ fees, for court costs, and for such other and further
relief to which they may be justly entitled at law or in equity and for all of which they

will ever pray.

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 23 of 129 Page|D #:65

Respectfully submitted,

REAUD, MORGAN & QUINN, LLP
801 Laurel Street

Post Oftice Box 26005

Beaumont, Texas 77720'6005
Telephone= (409) 838-1000
Te1ecopier: (409) ssa-sass

j e W. Morgan
S a e Bar No. 14438900

gmorgan@rmglawErm.com

John Werner
State Bar No. 007897 20

jwernei_@rmglawfirm.com

Attorney for Plaintiff

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 24 of 129 Page|D #:66

EXHIBIT B

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 25 of 129 Page|D #:67

FlLED
DAi_l_/-\S C(JUN`!`Y

10129.'2018 2733 PM

DC-18-1635'|

FEL|C|A F‘|TRE
D|STR|CT CLERK

CAUSE NO. DG- Belinda Hernandez

 

OBERHEIDEN LAW GROUP, PLLG IN THE DISTRIGT COUR'I`

Plaintl_U;
Vv

na. ERMN Lo; navle Lo, M.D., P.A.,
BRAIN a sriNE camara or soUTHsAsr
TEXAS, PLLC; sPanTncH sunal-mr
cENTER, irc; nowrnN carmen ron
PAJN, LLc; LEAGUE unit MEDIGAL
an'rEn, LLC.; wrarnorolrrAN sPEGIALTY
MEDICAL cENTEn, LLc; LoYU FAMlLY
PARTNERerP, LP; sJYEL, luc.; LoYU, INo.,
connosloN RESISTANT soLUTIoNs, INc.,
AND, ENERGY connosroN RnsIsTANT
MANAGEMENT, INc. UsED

l-162ND junior-im DIs'rRrGT

¢DSWDMWJW§W§@WALMWJLMEMMWJWTW§¢OUCMW?

Defendants. DALLAS COUN'I'Y, TEXAS

 

7°.'ll’L-an\rrlrr’s OmcrNAL'PETIrIoN '

 

 

TO THE HONORABLE_]'UDGE OIF` SAID GOURT:

NO‘\¢'\'r CONIES .l*laintill`Oln-'rheidrn l,.:‘iW Gmup, PLLC (“Plainti'[l"j) and files this its Plaintil'l’s Oiiginal
Pctit'ion complaining ol`and ag:iinst, l`,)r. l_*b'\\-'irl llo, individually, and in his capacity as owner, director or manager
of Eiwin lie li\/ll), l".A., Brain & Spine Center oi~Soullicast 'l`cxas, Pl.\.l.(:'r, Spine "l`cch Surgery Center, l`.."l",C,
l)owleu (.lentcr l'or l"ain, l..l.(".l, League L'inc i\/ledical (,`li:ntcr, LLC-, Ivletropolitan S]jier:ially l\./l¢~:tlica.l Center, l.\.l..('],
.|`.iOYU Farnily Paruiciship, lil’, S:]`YEL, Inc., LC)YU, lnc:.j Corrosion Resistant Solulions, Inc. and Energy
Con‘osion Rcsistant l\!lan:.\gemeut, lnc. (_c:ollcctively, "Dcfenclantsl aud, for rausc, msper:tliilly sl'iow unto this
`Hr.)nol"abl¢:*. Court as li)llows:

I. INTRDDUCTI{)N

l, 'l`l'lis lilig'alion Will reveal how Dr. lliwin Lo routinely and systematically engages in l.i'aud, rloi:c‘.it,
and r_iishonesry, in which Dr. 'Lo is thc ringleader of a widespread l'lealthcarc fraud scheme invoking illegal
ki(:kl)ztctks, lniberies, patient hrokel‘ing, hci'ai|lu:a\r. billing li‘aud, and pcijury, an'ioug others 'l`o disguise these
severe v\'ill[`ul; and ongoing violations of federal law _ such as 18 U.S.C. 287 {Crirninal l"alsc (_'_`.laims Aclj, 31

U.S.C. 372§-) l{_C`.ivil l"`alse Cluinis i’-\ci): -{‘_/` U.S.C. I.VQI'Ja-?'b (l"cderai An\i-K_ickl)ack Sl'.uule}, 18 U.S.C. 1956

 

|’l ,-\i.\"lil-'l">. Ulur:|:\'.\l.]‘l-'_il l l¢)_v l‘.\i.:'. l ¢)1 il

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 26 of 129 Page|D #:68

(l\-il.oi'ley `[iaundering}, Hcalthcare l\`raud {' 18 U_S.C. 1347}, `t’\'ire Fraud (18 U.S.C. 1343}, and i\dail li`raud
(l 8 U.S.C. 134-ij f and to pretend compliuncy, Dr. I..;o stole Plain |;iil‘s protected materials lhrough known and
unknown third-parties who will strer as witnesses or co-col‘is_pirators in this l awsui t.

2. Plaintiil`, a Dallas-based law Hrrn, brings this suit to prosecute Defendaan l'or their criminal,
unscrupulousJ corrupt, uncthical, and iniqi.\itous theft of Plaintifl’s dr)min.ians, itlt:as, concernsj and classified
materials

3. 'l"hc _Defcndanls, individually and in t:c‘)nccrt, have clandestinely usurpcd.l]laintill”s legal work
product and thus zurogated copyrighted materials to pretend compliance as well as for their own commercial gain.
Defendant Erwin lio, on information and belief, Lhrough his companies -~-' litwin Lo l\/l_lf), P.A., l'irain 81 Spine
Center oi`Southcast 'l`exas, PLLC, Spine '1`ech Surgery Center, l..LC, l`f)owlen Center for `Pain, LLC., league
Linr; Mcdical Center, l_-LC, i\-'lctropolitan Specialty i\’lcclical Center, LLC, LOY'U ]F"arnily Partnership, LP,
Ei]YT:,L, lnc., L()YlL lnc:., Corrosion Resistant Solutions, lnc., and Energy Corrosion Resistaut l\-fanagement;
inc _ used tl'ie.se wrongfully ol:itained copyrighted rriaterials to the benefit of their questionable healthcare
businesses, all at l)laintiif’s ex]:)ense.

II. FARTIES

4, Plaintiff Dbcrh criden Law Group, PLLC is a Texas professional limited liability Com_pany
doing business in Dallas County, '.fexas and may be served on the ui‘idersignct'.l.

5_ Defendant Erwin Lo, M.D. is an individual conducting business in_`jcffi=.ison County, 'l`exas
land may be served at 6025 Mctropolitan I`)n'vc, Suite 205 Braumr_)nt, "l`X 77700 or where ever he maybe found

B. Defendant Erwin Lo, M.I),, P.A. is a Tcxas professional association wl'iosr'. principal place o.l`
business is at 0365 Mctropolitan l:)rivc Bcaumont, TX 77706 and may bc served on its chistcrct`l Agcnt,
lji;:ii:l'\rlztut litwin l_.o at 5025 Nlctropolitan l`)iivc_` Suite 205 Bcaumont, TX 77706.

7. Defendant Brain &, Spine Center of Southeast Texas, PLLC is a 'l`exas professional
limited liability company whose principal place of business is at 7001 C.‘o\poratc Dr., Ste 100 Houston, TX 77036
and may bc stayed on its chistered Agent, Sujin Yu at the same address

8. Defend;mt Spine Tec'h Surgery Center, LLC is a Texas limited liability company, whose

principal place o[`l'iusiness is at 03 65 i\"i.etropoli tan Drivc_\ licaum ont, 'l `X 7 7 7 06 an d may be served on its chistcrcd

 

l’l,u.\"l li'i"s r)ltlt:lr\'.u l‘i-;'i l : lci.‘\' 1‘=\§.1;;'! u=. ‘.l

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 27 of 129 Page|D #:69

Agent, l)el`er'rdant Erwin ]_.o, at the same address

9. Defendant anlen Center for Pain, LLC is a Texas limited lial:)i`lity company whose
principal place ol`business is at 6025 l\![et.ro];)olitru'r Drive, Suite 200 Beatrrnont; TX 7?706 and magr be served on
its chistered Agent, Defendant ErWin Lo at the same address

10. Defendant Lea,gue Line Medieal Center, LLC is a "l"cxas limited liabilityr company, whose
principal place ol`business is at 6355 l\fletrtrpolitan l.`)ri\re, Beaumont, TX 77706 and may be served on its Registered
Agent, Defendant litwin l,o, at the same address

l l. Defendant Metropo]it:m Specia.lty Medieal Center, LLC is a '”I`exas limited liability
t:ompany, whose principal place o[` business is at 6025 lV.lelropolitrrrr l'.)rive Suite 20.‘3, Beaumont, "_l"'X 7?706 and
may l)e served on its Registered f\gent, l`.)el"endant l:`.rwin Lo at the same address

l ,`2. Defendant LOYU anily Partnerslrip, LP is a 'l."e.‘<as limited partne\sl‘rip, erose principal
place oi`business is at 2005 lilarrison, Beaurnont, TX 7?702 and may be served on its Rer_;istered Agent, Defendant
Erwin .[,o at 6365 l\rletr'opolitan ]§)ri\r'e1 Beaumont, TX 7'?706. `

`l 3. Defendant S_}'YF.L, Inc. is a Texas corporation whose principal place of business is at 6365
Metrop<:)litan Drive, Beaurnont, 'l."X 77706 and maybe served on its Registered Agent, Sue Ann Ma, CPA at ?[}0l
Cor}_.ior‘ate l'_h`., St.e 100 l'lotrst‘.or'r, TX 7`7036 and/or Registered Agent, I..oren R. Cotrk at 2500 Wilcrest, Suite
'20] l"l.t)uston, TX 770"1-‘,5'..

l‘l-. Defendant LOYU, Ine. is a Texas corporation Whtlse principal place of business is :rt 2965
Ha_rrison, Bezrurnont;, "I`X 77702 and may be served on its Registen:d Ar§ent, Sue. Ann M_a, CPA at ?001 (]orporir.tr:
Dr., St;e 100 ]'lt)uston, TX 77036 :tnd/ or Registered r"'\gent, llore rr R. Cool~: at 2500 l'\r'ilcrest, Suite 201 Houston,
'rx; 770¢1~2_ ’

l5. Defendant Crorrosion Resistant Solutions, Ine. is a rl"':',:ras corporalion, Whose principal
place o[`business is at 7001 Corporate I)r., Ste l 00 Houston, TX 7?036 and may be served on its Registcred Agent,
Serninal I‘inaneial Group, lrre. at the same address

10 Defendant Energy Cor:rosion Resristant Ma,nagenient, Ine, is a 'l`exas eor]:)omtion,

whose principal place o[`bnsinr_'ss is at ?00] C.or'porate Dr.; Ste l00 Hou.\:ton, TX 77036 and may be sende on its

Registered ,r'-‘rgent, Sue Ann .lvla, CPA at the same address

 

 

 

I’r.\r.\‘ l tr-'l-"s (J)uort\'r\l t’l-'_'l l t rrr.\' i‘ \r .\-. it or ',r

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 28 of 129 Page|D #:70

III. jURISDICTION, VENUE, AND DAl\'lAGI-I.S
l 7. Plairnill`scel<s damages in excess ol` the minimumji_uisdictional limits ol` this Court.
lB. Venue is proper in Dallas Cotti.ity, Texas under"l`l-‘,X. CIV. PRAC. Rl",l*vl. C(`}T)F.§ 15,(}02 because
it is the countyr in which all or part ol`the events or omissions whicl'i give rise to the claims set forth below occt.n.'red
and this Court has personal jurisdiction over each ol`tl'ic ]:iarticss.
19. This Court has personal jurisdiction over Defendants because Defendants are residents of the
State of`r_l,`c)tas and have committed torts in this state

IV. DIE`.FENDANTS ROUTINELY ENGAGE IN A SCHI:".ME OF FRAUD,
DECEIT_, AND DISHONES"I`Y

20. One or more o{` the individual defendants \rvrotigiitlly appropriated corporate compliance
documents prepared by Plaintill`ii:)r its clients -- documents which were confidential and specifically limited to the
use and client l`or which they Were prepared s and used those documents for his or their own, often illegal,
l:)usit'iesses. Upon information and belief, these documents Werc distlihuted to thc other l`)t".t"t.‘.ndants,

21 . Upon infonnation and belief, Defendants arc using Plaintill`prq:arcd documents to give an air
oi`lega_lily to l)elendants’ medical or other businesses that are operating outside ol' the law by violating federal and
state ami-kickback laws and other statutory schemes lin l`act, discovery Wil.l reveal the names ol` numerous
physicians and marketers who have been receiving illegal kickbacks 'li'om one or more ol`thc Defendants, however,
under an umbrella of compliance and policies not 1:)!‘eptu`ed for these Dc:i'ei'idantej and as such through the
improper use ol`specially prepared intellectual propertyl

2'§_'. Upou information and belief, the documents were originally received by a l.’laint'i{l" client and
these documents were then distiihutcd to the defendants 'Plaintill` believes that additional documents have been
taken by the individt.tal defendants and used by thc individual and corporate defendants The documents taken
and \m‘oi'ig|itlly used are believed to include compliance documentation and othen.a.

23. £’lairiti[l`ne\-'ei‘ agreed to this intrusion and never approved or ratified .l,')efendants.’ behavior.
l`~lotably, none ()l"l`i)eli:liclarlts have ever been Plaintill`s clients, and were never entitled to possessioi'), let alone
commercial usage, of`Plaiutill’s documean.

'.E-'-l». As a result ol"[)efendants’ actions, Plaiou`[l`has been dau'nagcd and continues to be damaged

S]:)t‘cit'ica|ly, 'l')e{`cndants have damaged and continue to damage l')laintill`l"))r inli'inging intellectual property in

 

l‘il\lxtli=l-"s thomas \l.l`l-‘.'irl los l'.-u;l'.-Hn 9

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 29 of 129 Page|D #:71

violatian r.){`t;ivil at'ttl criminal l'¢tws. hf[t)rc:ovcr, Pl'¢\intifl’s reputation is being damaged by l‘la\'ing its work used in
entities having question ably illegal business activitjcs.
V. CIAIMS

COUN'I' ONL: CONVERSIQN, Tmn'r or PROPER'I'Y, TRESPASS To GHATTEL§, AND VIOI..ATIONS or 'I'_HE
TrixAs THEH IJABILITY AGT (AGAINSTALL DEFENDAN'!'$)

21. Plaintiff incorporates all thc preceding parztgmpl'ls ms il` they were set forth in their cn|jrct)r
herein

2‘2. Plaintiff c:reat'ct:l the documents iri qttest.it)n, and thus Plaintiff had o\‘\rnc;rsl'til:) and posst~:i.=tory
right*; in the clot.‘.umentH.

23. On information and bt:l.ict`, the li)elt:rtdztnl;s unlawl'ii|ly ztppmpriatt:t], sccnrctl, r)r stole the
clocmnr,nts, Which were paintinle property belonging to the Plaintil’f`and to Wl'n`t:l') Plaintifl`hatl a przsse.s‘.=,'t)ry right.
The unlawli_tl takingwas made with the intent tt) deprive Plainti[l`nl`the prn}')t?.rt},r and was made wit;l'it;n.\l, Plztintifl’s
Const‘.nt.

24l Defendants intended to deprive Plaintiff oi`its propertyx

25. li)efenrl;tnt‘s interli:rcd with Plaint:ill’s property, and their intert`r:.rent;c'. caused nt:ttml thumth to
the property or dr-.‘pri\-'ecl Plaintitl`t')l` the u:;e of that property fur 21 sull'ttantial _pt:nic)cl oftitne.

26. As n result, Pln.intill'snstaincd actual damages as rt rt::;ul't of the theft in an amount that is within
the jutisdit:tit>nztl l.irniLs' t)[`this Ht)rtorahl.c Court, t`or winch the Plz.tinti[l`now l.)n'ngs this suit. ln additionj Plajn ti ll
seeks recovery c>l`intx:rcst, zittt;)rney’.¢, Fc:es and Costs.

27. .l*`urtl'tt:r, the wrongnt acts of the Defendants set forth in this ..lt)nnt wt‘.t't? clt)nt: tntth(:int.tsly,
tipprcssivt‘ly, and with tl'tr.: intent tt) harm tl‘tt-: Plaintil`l`, and thc Pl;lintitl" is trntitl<:d tn })Lti'iiti\!t‘, m'ttl t:xt:n"tpl:ny
dann-1ng to l)t‘, eisccnnirtt‘.d according tn prnt)l', which is apprr)pliattc to punish zincl act nn example 0{` thc
Defendants.

28. Accordingly, the lPlztintillq rt:spcctl`ttlly requests that exemplary damages be awarded against the
Defendants in a sum that is notlt:~ss. than three {3) times the amount of Pl;tint'ifl’:s actual tlztn“t;tgt:.\,'.

COUNT TWO: Crvll. GQNSPIRAGY (AGA:NST ALL DEPT:NI)AN'I'B)

29. Plziint.ill`intorporate:s all the preceding paragraphs tt.=,' i[`thc:y were set |"nrtl'l in their entirety herein
23. Thc’. Defendants wt',rc members ol` 21 combination c)l` two car more pc*.rsons. '.l`t)gctl')c:r, tht:

 

l’l .¢\l..\'t ll't ’.\‘ ()Rtt;tNi\l. t’l-: l l l;t).\' t',\t_;l', :)t' ft

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 30 ot 129 Page|D #:72

individual dcl`end;u'tts and the corporate defendants lonnte a col'Js]‘_)iraci,r to appropriate doct.tments and to create
utilize them for their own benefit 'l."he object of`the combination was to accomplish an uniawl`ul purpose or lawful
purpose by nnlzn-vl`ul means_ i\ll ol`the Defendants combined to steal and improperly use Plaintill’s intellectual
property

25). Defendants had a meeting ofthc minds on their object or course of`action. ln ft_trt]u:nincc of the
object or course of action1 one of the rrieinbers ol`the combination committed an unlawlitl, overt act.

3{]. The Plaintill`sullered inqu as a proximate result of the wrongii.tl ac|a. The Plaintiii`seel<s the
recovery t_)fztcttial and consequet'ltial damages that are within the jurisdictional limits of this Conrt_

31. .Furtl'ier, the wrongful acts of the Defendants set l`ortl't in this Cou.nt were done rnalit:iously,
oppressivelY, and with the intent to harm the 'Plaintiil", and the l;’laint.it'l`is entitled to punitive and exemplary
damages to be ascertainte according to pi'oo{`, which is appropriate to punish and set an example o[` the
Defendants.

32. Acr.orc,lingl‘,=, the 'Pla.intifl`respect'litlly requests that exemplary damages he awarded against the
Defendants in a sum that is not less than three [3) times the amount of Plainti{l‘s actual damages

(Zl on.NT THP.ILL: An)INo AND Aalrr*rlNG (AGMNST ALL DEFENDANTS)

33. Plaintifl`incoiporates all the prcccdil‘ig ]Jarzit,n“ztphs as ittth Were set forth in their en tirety herein.

341` .l'.`.lefendar).t's aided and abetted one another and third parties in committing torts against the
Plaintill`.

35 Defendants had specific intent and knowledge that their conduct constituted torts.

36. Each Defendant intended to assist the other Defendants in committing Ll'iesc t:orts.

37. Defendants gave one another assistance or encouragement and the Defendants assistance or

encouragernt:'.nt was :1 substantial factor in causing the torts.

fill The actions ol`l)cl`endants complaint=<'l ofl'\ere.itit were a li)roxin'tate Ca use ol` harm to Plaintifl`artcl
have resulted in actual damages in an amount within thc‘juri.\:dictional limits ol`this Court for whicl't sums Plaintiff
now sue l)cf`eudants, who should be l'tt:‘,l<:l_iointl';,1 and severally liable l`or the underh,iin§:l torts.

39. `F`t_\rther, the \vron__a;hil acts of the _l§)et`t',t‘tdzitits set l`ort'h in this (_'Jomplaint were done maliciousl'y,

oppressively; and with the intent to hann the Plaintiff and the l’lttitltifl` is entitled to ]:)nnit;ivc and t‘.)tcmpl:_u*_rr

 

t"l{\t.\' t n-'t"s t)ttlt;li\' =l l‘t-'.t l nl tx t’.\t;t; ti t )l !.l

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 31 of 129 Page|D #:73

damages to be ascertained according to proot`, which is appropriate to punish and set an example of the
Defendants

40 Aeeordin__u'ly, Plaintiff respectfully request that exemplaryr damages be awarded against the
`Deii:ndants in a sum that is not less tl'ran three (3) times the amount ofPlaintiff’s actual dz'unarc§e.\:l

C‘.ouNI‘ trotter Un}usT ENluoHMEN'r (AGAINST ruld Del~‘ENr)ANTs)

41 . Plaintiffincorporates all the preeedingparagr'apbs as ifthey Were set forth in their entiretyr herein.
42 liy er'rgagiiig in the conduct alleged in the f.}ornplaint, l.)efit:r'rtizrr'rt'r have lo'rovrringh'.r obtained

financial benefits under circumstances that make it inequitable and unjust for Defendants to retain those l:)errefits.
Si')ecifit>ally, Defendants have used Plaintist doer_rrnents and have been enriched by Same,

43 li)efenc:lant's have knowledge of such benefits

44-. Under principles ol`equity and good conscience1 Defendants should not be permitted to retain
the documents that they acquired by virtue of their unlawful eonduet.d All benefits .n:ecived by them rightfully
belong to 'Pl ain Li li', which the `i)el`endant.~: have unjustly received as a result of their actionsl

45. Plaintill`is entitled rio an award of compensatory damages and punitive damages in an amount
to he determined at u'ial.

CoUN'r I"rvEM: MrsAPPRoI-mrrrlon or TRADE StsCIrI-:'I‘s (Acttn~rsrrm.l. l`)F.r-"ENDANTS)

461 Plaintifl`ineorporates all the precedingpa.ragraphs as it`they were set forth in their entirety hereinl
47. Plaintill’s work product and corporate doe,umr,~.ntation prepared for its clients constitute trade

secrets l’iair'rtifl`l'ras created its eonhdenlial trade secrets and information through extensive ‘time, labor, skill, and
tnoney. 'l`lre trade secrets include the erLrCune, organization, and expression of health Care businesses

4[‘}. Defendants used or disclosed Plaintitl"s trade secrets after acquiring the trade secrets by
improper means

4'9. The Deli“.r'rdants have used or disclosed Plaintifl`s confidential information gaining a special

advantage because the Defendants bore little or no burden of expense in its developmenr.

;'Jl). The .f.)efendants’ use of Plairrtifi’s confidential inf`onnation has damaged lPlaintiil`in its business
51. l'"urther: the \vrong'fui acts of the Defendants set forth in this (_`.ount Were done mz'tliciotisly,
op]'_rn-‘.ssivc-’.l‘,'; and with the intern to harm ii’laint'ifl`, and Plaintiff is entitled to pr.rniti\-'e and ext'.rnplary damages to

 

Plt.\.r.\'l ll r-"s ()Ra:l;\'.-,r.]’r:rttic)x l’.-u;:-; F trt !.I

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 32 of 129 Page|D #:74

be ascertained according l:o prnoi`, which is zippro[_niute'to punish and set an example o'lthc Defen<ilzu'zts.

521 Accordinglv, P]zu`ni‘_iilA respectfully requests that exel'.riplucy t:lmnzlges be awarded against the
Defendants in 21 sum that is not less than three (_3} times the amount oi`PluintilFs actual damages

53. Additionn]ly, under the Tcx;\s Unil`onn 'l`rzlde Seerets f\et; Plziinl;iil` is entitled to recover

a.ttnrn cy"s fees for ,l,`)ef`endanL=.’ v\'ro‘ngi" ul acts set fort_l‘i hercin.

VI .
REQUEST FOR DISCLOSURE

Piusuant to Rule 194 of the T,EX:\S R`U.L-F.S Ol"` C.IVII..PROC:EDURE, each ol` the Defenc;lm'its are hereby
requested to disclose the inl()nnation or material described in Rulc 194.2. Th_is is a continuing duly l¢Lnd rec_|uires
supplementation in accordance with the rli`]r"_`.}~{.-'\..‘S RUI¢|~ZS (Jl-` C.]V[]. `[.JR()GF.DURE.

VII.
DISGOVERY GONTROL PLAN AND_]'URY TRIAI.

This matter is lgoverned by Discovery Leve] 2 in accordance Wid'i rl"cx'¢is Rnle nl` Civil Proeedure lQU. iz’]z\inti[l`
demands a, trial by jury on all issues

V'III .
AT`I`ORNEY FE`ES

_Piainlifl'is compelled to employ the services of zictomeys to file this action end thus seeks recovery of all
thtnagcs, reliel`, and atton‘iey fees and costs expended `Pui'suunt to Te'x. Civ. P. & Rem. Code Seclions 37.009
and 38.0(]1 ct seq., Plaiintilln seeks to recover the reasonable ai'i'iount of 'r\ltorncv.~;l fees incurred by reason of the

Defentiants’ conduct

IX.
PRAY'ER

WI'IEREFORE, PREMISES C()NSIDERED, Plainl.iIT respectfully requests that Defendants he cited to
appear and answer hr;'.rei'n, as required by latw, end thin i"lz\iiitii'F|iz\vct the linilowing relief

(a) A]l damages in the amount determined to have been sustained by Plaintili including out-ol-
poclcet, consequentian maiketdmnac,'cs. economic non~eeonomic benefitol the banqmn, lost
royal nes and lost pr olitsj

(b) Disgorgemenr olnll converted alnoi.n'its;
(c) Pre- and Post-\]udgrnent lnterest;
(d) Attorney"s fecs',

(c) Costs of this lawsuit, including ex[)crrs’ i`ces, and other cijsbursemean_; and

 

l",..-\l.\'nl-'l‘.\a()\L\(;l,\‘\l Pr.llllux o P¢\m:t'ml 9

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 33 of 129 Page|D #:75

m Such other and further i.'elief, at law erin equity, to which Plaintifi`shows itself to hejustly entitled

DATED: October 29, 2013

Respectfully sublnitted,

JAMES S. BELL, P. C.

By= §L£c_eiw¢s')$'.__l§s:l!
James S. Bell

]ames S. Bell, P.C.

State Bar No. 24049314
jalnes@iamesbellpo.com
2803 Cole Avc.

Dallas, TX 75204

(2]4) 698-9000 (Telcphonc)

ATTORNEY FOR PIAINTIF`P`

 

 

 

 

P§ ,"\l,\'l'li-'}"H UH|(?|[\"\|.PF, l`|'|`|l}§'

P,-\ r;t-; 9 or 9

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 34 of 129 Page|D #:76

EXHIBIT C

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 35 of 129 Page|D #:77

United States District Courls _ National Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30
2013 2014 2015 2016 2017 2018
Filings 1 390,229 398,462 374,791 388,042 367.157 387,190
Terminatlons 364,310 364,233 369,842 352,704 393,885 345,155
Overa" Pending 387,340 420,947 423.660 456,879 428.864 488,658
Case|o'ad Percent Change in Tota|
Statis¢ics Fi|ings Current Vear
Over Ear|ier Year -0.8 -2.8 3.3 -0.2 5.5
Number of Judgeships 677 677 677 677 677 677
Vacant Judgeship Nlonths 2 719.6 855.7 508.0 701.5 1,115.1 1,523.6
' Total 576 589 554 573 542 572
Civil 418 441 414 429 401 415
_ _ Criminal
F"'"SS Felony 121 110 104 107 101 116
Actions Super\|'l$ed
per Release
Judgeship Hearings 37 37 36 37 40 41
Pending Cases 2 572 622 626 675 633 722
Weighted Filings 2 509 510 482 492 475 507
Terminations 538 538 546 521 582 510
Trials Completed 19 18 17 17 17 16
|:rom Crimina|
Median Fi|ing to Fe|ony 7.3 7.4 7.5 7.4 7.7 7.2
Times DispOSiinn civil 2 3.5 0.4 3.8 0.5 10.4 7.8
(M°'“hsl From Filing to Trtal =
{Civi| On|y) 25.7 26.8 26.5 27.1 26.6 26.9
Number (and %)
Of Civil Cageg 27,850 30,203 30,432 53,003 59,375 90,864
Over 3 Years O|d 2 9.4 9.0 8.9 14.3 17.2 22.9
Average Number
of Fe|ony Defendants `
°ther Fiied per ease 1.3 1.3 1.3 1.3 1.3 1.3
Avg. Present for
Jurors Jury Selection 50.3 50.8 48.2 48.4 49.4 52.0
Percent Not Se|ected
or Challenged 37.2 37.8 36.3 38.1 37.5 37.3
2018 Civil Case and Crimina| Felony Defendant Filings by Nature of Suit and Offense
Tota| Civil 281,202 Total Crimin'¢'l|1 78,316
A-Soeial Security 19,115 A-Marijuana 2.541
B-Persona| |njury»'Product Liability 47.335 B-All Other Drugs 20,605
C-Prisoner Petitions 53,626 C-lmmigration 26,035
D-Forfeitures and Pena|ties 1,205 D-Firearms and Explosives 11,214
E-Real Property 7.018 E-Fraud 7,086
F-Labor Suits 17,816 F-Violent Offenses 2,697
G-Contracls 26,100 G-Sex Of'fenses 3.187
H-Torts (other than Persona| lnjury)'Product Liability) 21 ,441 H-Forgery and Counterfeiting 403
|-Copyright, Patent. and Trademark 11,845 |-Larceny and Theft 1,089
J-Civil Rights 40,617 J-Justice System Offenses 779
K-Antitrust 526 K-Regu|atory Offenses 853
L-A|| Other Civil 34.558 L-A|| Other Crimina| 1,827

 

 

 

 

NOTE: Crimina| data in this profile count defendants rather than cases and therefore will nol match previously published numbers.
‘ Fi|ings in the "Overa|l Case|oad Statistics" section include criminal transfers, whereas li|ings "by nature of offense" do not.

2 See “Exp|anation of Se|ected Telms."

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 36 of 129 PagelD #:78

U.S. District Court _ Judicial Case|oad Profite

 

DlSTRlCT OF COLUMB|A

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2011 2013 Numer\<=al
__ Standing
FllanS ' 2,686 2,747 2,554 3,134 3,071 3,678 within
avera" T€rminainnS 2,968 2,639 2,620 2,636 2,841 3.056 U.S. Circuit
caseload Pending 3,297 3,365 3,276 3,767 3,985 4,581
statistics Percent Change in Tota|
Filings Current Year
Over Earlier Year 36.9 33.9 44.0 17.4 19.8 12 ~
Number of Judgeships 15 15 15 15 15 15
Vacant Judgeship Months 2 20.6 38.7 13.4 13.8 53.9 23.0
Total 179 183 170 209 205 245 87 -
Civil 138 146 146 181 168 209 79 -
F.l. Criminal
' '“9“" Felony 30 28 15 20 21 23 90 -
Supervised
AC"i°"S Release
per Judgeship Heaiings 11 a 9 a 10 3 00 -
Pending Cases 2 220 224 218 251 266 305 82 -
Weighted Filings 2 186 198 177 227 213 269 85 -
Terminations 198 176 175 176 189 204 89 -
Tria|s Completed 9 6 7 6 7 6 91 -
__ Cn'minal
Fr°_"‘ F"!'TQ ‘° Feiony 14.2 12.0 11.9 17.1 11.0 12.9 72 -
Median Dlsposltlon _ l 2
Time (Months) Clvll 9.0 7.6 8.2 8.0 6.9 6.0 7 '
From Filing to Tria| 2
(Civil On[y) 40.3 39.8 45.1 40.2 46.0 46.1 62 “
Number (and %)
Of Civil Case$ 392 389 368 369 393 438
Over 3 \'ears Old 2 17.2 16.0 15.1 12.5 12.5 12_3 74 -
Average Number
of Felony Defendants
Other Filed per Case 1.5 1.5 1.3 1.4 1.3 1.4
Avg. Present for
Jury Selection 82.8 71.5 49.1 55.1 64.8 73.4
J'-'mrs Percent Not
Selected or
Challer\ged 55.1 47.5 420 47.7 52.2 54_4
2018 Civil Case and Criminal Fe|ony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 3.140 49 187 353 13 42 166 158 205 80 713 15 1,159
Criminal1 415 3 129 2 69 60 31 15 - 4 44 14 44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers

' Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See “Explanation of Selected Terms."

 

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 37 of 129 PagelD #:79

U.S. District Court _ Judicial Case|oad Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MA|NE 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Numer“=al
Standing
Filinls ‘ 751 766 644 921 647 796 within
`Termination$ 734 721 862 868 866 814 U.S. Circuit
Overal|
Case|oad Pendi"lg 585 630 608 657 640 617
Statistics Percent Change in Tota|
Filings Current Year
Over Earlier Year 4.9 2.6 »6.6 -14.4 -7.0 79 4
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 9.0 0.0 0.0 0.0 12.0
Tota| 250 256 281 307 282 263 66
Civil 152 166 180 217 180 172 84
F_|_ Criminal
' "‘92 Felony 76 69 70 62 64 59 72 3
Supeni'ised
Actions Re|ease
Per Judgeship Heaiings 21 22 32 29 36 32 54 1
Pending Cases 2 195 210 203 219 213 206 93 5
Weighted Filings 2 255 245 277 277 254 237 88 5
Terminations 245 240 287 289 289 271 84 3
Trials Completed 19 21 17 17 22 20 29 1
_ _ Criminal
F'°_"‘ F"!'jg 10 Feiony 10.5 9.3 9.6 9.4 11.2 9.3 45 2
Medlan Dlsposltlon _ _ 2
Time (M°mhs) Civil 7.5 8.2 7.5 6.3 6.9 7.9 32 1
From Filing to Tria| 2
(civil only) - - » - 19_3 _ - -
Number (and %)
of Civil Cases 4 6 8 7 8 17
Over 3 Years Old 2 1_1 1.4 2.0 1.5 1.7 3.9 23 2
Average Number
of Felony Defendants
other Filed per Case 1_2 1.3 1.3 1.2 1.2 1.2
Avg. Preseril for
Jury Selection 57.0 52.5 45.6 40.7 32.5 37.7
Jur°"$ Percent Not
Selected or
Challenged 20.5 20.6 22.4 26.2 21 _6 22.7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 515 134 19 52 3 12 44 44 49 6 111 - 41
Criminal ' 177 8 66 10 36 19 9 13 - 3 5 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Cn`mina| data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|l Case|oad Statistics” section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Exp|anation of Selected Tenns.“

 

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 38 of 129 PagelD #:80

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MASSACHUSETTS 12-M6nth Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numer'€-=l
Standing
Filings ‘ 4,064 5.662 6,006 4,290 3,697 3.964 within
overall Te|'minaii°n$ 3.580 3,597 3.905 3,894 4,706 5,037 U.S. Circuit
caseload Pending 4,264 6.349 6.444 8,624 7,613 6.725
Statist'cs Percent Change in Tota|
Filings Cl.lrrent Year
Over Earlier Year -2.5 -30_2 -34.0 -7.6 7.2 29 3
Number of Judgeships 13 13 13 13 13 13
Vacant Judgeship Months 2 17.9 32.7 13_0 12.0 0.0 17.9
Total 313 437 462 330 284 305 83 3
Civil 253 - 385 405 249 224 244 72
F.|. Criminal l
' '“92 Felony 42 32 35 54 40 37 65 5
_ Supervised
Act'°"$ _ Release
Per Judsesh'l= l-learings 1a 20 22 26 20 23 64 3
Pending Cases 2 330 488 650 679 601 517 35 2
Weighted Filings 2 283 357 352 301 283 301 80 3
Terminations 275 277 300 300 362 387 70 1
Trials Completed 13 10 13 10 11 12 68 2
_ _ Criminal
Fr°fm F"!'TQ t° Felony 16.1 16.2 15.6 14.2 12.9 14.0 80 4
Median Dlsposltlon _ _ 2
Time (Months) Civil 8.4 9.2 10.0 10.4 16.8 19.4 93
From Filing to Tria| 2
(clvll only) 32_4 27.9 26.6 30.4 30.1 34.6 48 1
Number (and %)
of Civil Cases 200 273 284 449 1,627 2,266
Over 3 Years Old 2 5.7 4.9 3.6 5.6 23.3 37.7 90 5
Average Number
of Felony Defendants
ether Filed per Case 1.5 1.3 1.4 1.6 1.5 1.2
Avg. Presenl for
Jury Se|ection 63.2 65.0 81 .3 51 .9 74.1 87.7
Jur°r$ Percent Not
Selected or
Cha|ler\ged 36.2 37.4 39.6 31.9 36_0 45.1
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 3,178 126 425 356 6 179 250 420 255 161 504 488
Criminal1 480 3 145 89 41 97 17 31 3 12 7 13 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|l Case|oad Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Tenns.‘1

 

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 39 of 129 PagelD #:81

U.S. District Court -Judicia| Case|oad Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW HAMPSH|RE 12-Month Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numer"=al
Standing
Filings ‘ 746 746 805 875 822 1,350 Within
Terminations 796 763 815 788 756 796 U.s. circuit
Overa|l _
caseload Pending 636 607 606 699 760 1,327
Stat'su°s Percent Change in Total
Filings Current Year
Over Earlier Year 81 .0 81 .0 67.7 54.3 64.2 3 1 |
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 3.0 5.4 0.0 0.0 0.0 0.0
Tofal 249 249 268 292 274 450 58 1
Civil 185 172 175 186 175 351 42 1
F_l_ Criminal
' '“92 Felony 43 56 65 60 76 76 55 2
Supervised
AC“OI‘IS Re|ease
Per Judgeship Heaiings 21 21 26 25 23 20 69 4
Pending Cases 2 213 202 202 233 253 442 51 3
Weighted Filings 2 223 220 245 256 251 386 62 1
Terminations 265 261 272 263 253 262 86 5
Trials Completed 12 16 10 11 12 11 72 3
- __ Criminal
FB>_"‘ F"!Fg *° Felony 10.1 9.1 7.6 7.2 9.9 10.1 53 3
Median lsposl lon _ _
Time (Months) Civil 2 8.4 8.9 8.2 8.4 8.8 10.0 64 3
From Filing to Trial 2
(Civil Only) 19.5 - - - - - - 2
Number (and %)
of Civil Cases 10 13 29 22 23 34
Over 3 Years Old 2 1.9 2.7 6.3 4.4 4.2 3.1 14 1
Average Number
of Felony Defendants
ether Filed per Case 1.1 1.2 1.2 1.1 1.3 1.4
Avg. Present for
Jury Selection 16.8 53.3 45.3 59.8 55.0 60.5
Ju"°rs Percent Not
Se|ected or
Challenged 39.2 33.6 24.1 41 .6 24_2 41 .3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Tota| A B C D E F G H l J K L
Civil 1,054 88 581 75 10 41 16 44 54 7 85 - 53
Criminal ‘ 234 - 115 27 29 20 14 14 1 5 3 3 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
' Filings in the "Overal| Case|oad Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.
2 See "Explanation of Selected Terms."

RHODE lSLAND

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 40 of 129 Page|D #:82

U.S. District Court _ Judicial Case|oad Profile

 

12-N|onth Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2010 Numer'<=al
Standing
Filings ‘ 1,275 956 685 835 757 846 Within
Terminafiorl$ 1,387 2,151 1,580 831 814 795 U.S. Circuit
Overal|
Caseload Pending 2,977 1 ,783 896 884 826 881
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year -33.6 -11.5 23.5 1.3 11.8 19 2
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 0.0 0.0 9.0 12.0 12.0
Total 425 319 228 278 252 282 85
Civil 355 244 180 220 204 216 78
F,|, Criminal
' '“95 Felony 56 64 36 45 37 50 79 4
Supervised
Actions Re|ease
per Judge$hip Hean'ngs 12 11 12 13 11 16 79 5
Pending Cases 2 992 594 299 295 275 294 83 4
Weighted Filings 2 311 285 218 253 239 277 84 4
Temiinations 462 717 527 277 271 265 85 4
Trials Completed 10 7 9 6 7 3 94 5
_ _ Criminal
F|'J°_"‘ F"!EG i° Felony 6.6 7.9 9.6 6.1 10.4 6.5 29 1
Median lsposl on _ _
Time (M°nths) Civil 2 27.9 25.2 25.5 14.4 10.5 8.6 41
Frorn Filing to Tria|1
(civii oniy) 27.9 - - - - - - -
Number (and %)
of Civil Cases 1,239 647 187 65 57 77
over 3 Years Old 2 43.9 39.6 24_0 6.6 6.2 10.9 66 4
Average Number
of Felony Defendants
Other Fiied per Case 1.1 1.2 1.2 1.2 1.3 1.1
Avg. Present for
Jury Selection 58.5 100.6 69.'| 44.2 48.1 51.3
Jur°"$ Percent Not
Se|ected or
Challensed 29.7 65.9 43_6 36.5 37.2 32.5
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Ot'fense
Type of Tota| A B C D E F G H l J K L
Civil 649 79 26 52 10 68 44 98 63 128 - 74
Criminal ‘ 150 - 63 9 23 28 6 15 1 2 1 - 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Ten‘ns."

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 41 of 129 Page|D #:83

U.S. District Court - Judicial Case|oad Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PUERTO R\CO 12-Month Parioda Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"°al
Standing
Filir\QS ‘ 2.614 3,116 2,749 4,163 3.476 2,342 within
Terrninafions 2,666 2,961 2,766 3,262 3,252 2,411 u.s. circuit
Overa|l
Caseload Pending 3,432 3.566 3,522 4,453 4,700 4,582
312“5*'°5 Percent change in Totai
Filings Current Year
Over Earlier Year -16.8 -24.9 -14.8 -44.0 -32.7 91 5
Number of Judgeships 7 7 7 7 7 7
Vacant Judgeship Months 2 12.0 8.1 0.0 1.0 12.0 12.0
Tota| 402 445 393 598 497 335 78 2
Civil 151 137 185 370 263 133 87
F___ Criminal
' '"95 Felony 232 265 162 204 196 172 14 1
Supervised
Actions Re|ease
Per Judgeship Haarings 16 23 26 24 36 29 56 2
t Pending Cases 2 490 509 503 636 671 655 22 1
Weighted Filings 2 495 541 423 543 457 341 71 2
Terminations , 412 423 398 469 465 344 80 2
Trials Completed 17 14 11 12 14 10 78 4
__ Criminal
F'_§_"‘ F"!:_‘Q to Felony 11 .7 11.3 12.6 13.6 14_4 16.9 66
Median lsposl 'On _ _
Time (M°nths) Clvl| 2 12.7 13.2 12.1 6.0 10.0 14.7 88 4
From Filing to Tria| 2
(Civi| On|y) 27.3 22.0 27.3 - - - ' -
Number (and %)
of Civil Cases 75 105 106 102 1 17 156
Over 3 Years Old 2 5.3 8.0 6.5 4.1 4.6 7.4 52 3
Average Number
of Felony Defendants
other Filed per Case 2.0 2.2 1.7 2.0 1.8 1.8
Avg. Present for
Jury Se|ection 142_4 128.4 81 .4 69.1 75.2 80.1
Jumrs Percent Not
Se|ected or
Challeng€d 66_4 65_4 46_0 45.2 41.3 41 _0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Tota| A B C D E F G H l J K L
Civil 934 66 15 108 30 283 22 89 149 23 88 - 61
Criminal ‘ 1,205 120 302 117 483 37 60 35 ~ 4 4 23 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this protile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the “Overai| Case|oad Statistics” section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Exp|anation of Se|ected Tenns.“

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 42 of 129 Page|D #:84

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONNECT|CUT 12-Month Periods Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Nume"¢al
_ Standing
Fi|lngS ‘ 2,441 2,491 2,575 2.658 2,750 2,887 Within
overall Terminafions 2,550 2,540 2,605 2.564 2.776 2.661 u.s. circuii
caseload Pending 3,130 3,070 3,027 3,106 3,066 3,065
Statisu°s Percent Change in Tota|
Filings Current Year
Over Earlier Year 18.3 15.9 12.1 8.6 5.0 40 3
Number of Judgeships 8 8 8 8 8 8
Vacant Judgeship Months 2 8.9 7.8 4.7 0.0 5.9 12.0
Tota| 305 31 1 322 332 344 361 75 5
Civil 235 253 267 263 277 284 57
F___ Criminal
' '"95 Felony 51 42 35 45 43 53 76 4
Supervised
A°"°“s Re|ease
Pel' Judgeship Hearings 20 16 19 24 23 24 62 6
Pending Cases 2 391 384 378 388 386 386 66 5
Weighted Filings 2 299 313 304 309 326 356 66 4
Terminations 31 9 318 326 323 347 360 74 5
Trials Completed 15 15 16 16 14 15 49 2
__ Criminal
Fr°_"‘ F*'['?Q ‘° Felony 12_6 13.4 16.3 16.6 14.0 11.9 66 1
Median Disposition _ _ 2
Time (M°nths) Civil 10_6 9.7 9.9 10.6 9.7 10.2 69 5
From Filing to Tria| 2
(Civi| On|y) 41 .3 39.2 41 _5 38.7 35.1 37.9 54 3
Number (and %)
of Civil Cases 228 238 209 161 168 142
Over 3 Years Old 2 9.6 9.9 8.5 6.4 6.7 5.8 42 1
Average Number
of Felony Defendants
other Filed per Case 1.7 1.7 1.4 1.7 1.5 1.7
Avg. Present for
Jury Se|ection 67_4 59.5 62.1 50.6 61.2 62.4
J'-'mr'-=" Percent Not
Se|ected or
Challensed 16.1 10.6 14.6 19.1 20.7 15.4
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Tota| A B C D E F G H l J K L
Civil 2,275 248 60 361 26 29 152 266 214 153 459 3 304
Criminal1 418 8 251 10 44 61 14 14 - - 4 4 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE'l Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
' Filings in the "Overai| Caseload Statisti`cs" section include criminal transfersl while filings by "Nature of Offense" do not.
2 See "Exp|anation of Se|ected Ten'ns."

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 43 of 129 Page|D #:85

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW YORK NORTHERN 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numerl¢=a|
Standing
Filings 1 2.294 2,426 2,426 2,345 2.202 2,269 within
overall Te""‘"i‘"°"$ 1535 2660 2.555 2.330 2.366 2.336 u.s. circuit
caseload Pending 3.055 2,637 2,711 2.734 2,552 2,467
Statlsti°s Percent Change in Tota|
Filings Current Year
Over Earlier Year -0.2 -5.6 -5.6 -2.4 4.0 46 4
Number of Judgeships 5 5 5 5 5 5
Vacant Judgeship Months 2 0.0 12.0 4.7 5.9 12.0 12.0
Total 459 485 485 469 440 458 53
Civil 330 362 379 354 340 340 44
F.|. Criminal
' '"92 Felony 65 77 62 72 60 77 56 3
Supervised
Actions Release
per Judgeship Hean'ngs 44 46 45 43 40 41 42 3
Pending Cases 2 611 567 542 547 510 497 40 4
Weighted Filings 2 369 378 363 366 328 339 72 5
Terminations 507 532 51 1 466 477 479 45 3
Trials Completed 25 22 17 15 17 15 49 2
_ _ Criminal
F"?m F"!r_‘€ 1° Felony 12.2 12.6 12.4 12.5 10.9 12.3 69 2
Median Dlsposltion _ _ 2
Time (Momhs) Civil 11.9 10.5 11.0 12_1 11.1 9.8 60
From Filing to Tlia| 2
(Civi| On|y) 38.3 36.5 41 .2 43.0 42.6 43.7 55 4
Number (and %)
of Civil Cases 168 173 172 156 167 183
over 3 Years old 1 7.9 6.4 6.4 7.7 6_9 10.2 64 2
Average Number
of Felony Defendants
amer Filed per Case 1.3 1.2 1.1 1.3 1.3 1.2
Avg. Presentfor
Jury Se|ection 31 .3 31 .9 32.8 34.0 29.3 31 .3
J'-"`OFS Percent Not
Se|ected or
Challenged 19.7 21_1 24.1 16.4 14.3 17.4
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1.698 357 34 588 22 14 53 96 89 44 273 - 128
Criminal ‘ 384 3 159 106 30 37 3 28 - 5 4 4 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while ti|ings by "Nature of Offense" do not.

2 See "Exp|anation of Se|ected Temls.'

 

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 44 of 129 Page|D #:86

U.S. District Court _Judicia| Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW YORK EASTERN 12-Monttl Periods Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Nume"¢=al
_ Standing
Filings ‘ 6,266 9,141 6,661 6,605 6,799 6,936 within
Terminations 7.702 7.643 6,736 6,545 6,575 9,423 u.s. circuit
Overall _
caseload Pending 11.592 12,654 12,649 12,652 13,020 12,563
Statis“cs Percent Change in Tota|
Filings Current Year
Over Earlier Year 8.1 -2.2 3.0 1.5 1.6 54 | 5
Number of Judgeships 15 15 15 15 15 15
Vacant Judgeship Months 2 8.1 5.5 28.1 23.9 35.0 48.0
Total 551 609 579 587 587 596 23 2
Civil 464 530 500 501 505 505 15 2
F.r Criminal
' '"92 Felony 59 54 49 57 49 51 77 5
Supervised
A°ti°"$ ' 7 Re|ease
per Judgeship Hearings 26 26 29 29 33 39 45 4
Pending Cases 2 773 857 843 857 868 838 12 2
Weighted Filings 2 523 602 562 547 521 543 24 2
Terminations 513 523 583 570 572 628 14 2
Trials Completed 18 17 17 15 17 15 49 2
__ Criminal
FB’_F" F"!FQ ‘° Felony 19.0 22.3 21.9 23.2 19.7 21.6 93 6
Median "~"'POS' 'O" _ _
Time (M°nrhs) Clvl| 2 8.8 8.6 9.6 9.0 9.5 8.1 33
From Filing to Tlia| 2
(Civii On|y) 31 .4 32.4 31 .4 36.2 34.5 33.5 45 2
Number (and %)
of Civil Cases 1,187 1,236 1,224 1,772 1,942 1,761
Over 3 Vears Old 2 14.3 12.6 12.5 17.6 18.9 18.0 54 5
Average Number
of Felony Defendants
ether Filed per Case 1.4 1.4 1.3 1.4 1.4 1.4
Avg. Present for
Jury Se|ection 98.4 116.4 113.5 112.8 99.6 125.7
Jur°rs Percent Not
Se|ected or
Challenged 40_9 39.4 362 49.9 51 .1 45.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Tota| A B C D E F G H l J K L
Civil 7,581 427 120 508 8 172 1,089 408 701 422 1,309 28 2,389
Criminal1 759 9 231 61 109 163 53 17 3 13 17 25 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
‘ Filings in the "Overa|| Caseload Statistics” section include criminal transfers, while filings by "Nature of Offense" do not.
2 See "Explanation of Se|ected Tenns.“

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 45 of 129 Page|D #:87

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW YORK SOUTHERN 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Num€m=a|
Standing
Filings ‘ 11,753 12,179 13,013 13,074 12.526 13,727 within
overall Terminations 12.000 12,263 13,703 12,731 13.252 12,576 u_s, circuit
Caseload Pending 18,774 18,545 18,069 18.341 17.030 18,152
Statisu°s Percent Chan e in Tota|
9
Filings Current Year
Over Earlier Year 16.8 12.7 5.5 5.0 9.6 24 2
Number of.Judgesh'ips 26 26 26 26 26 26
Vacant Judgeship Months 2 57.8 8.7 0.0 11 .0 16.0 38.8
Tota| 420 435 465 467 447 490 48
Civil 333 362 401 382 364 414 27
F___ Criminal
' "‘ls Felony 62 49 43 56 52 49 61 6
Supeniised
Actions Re|ease
Pel' Judgeship Hean'ngs 25 23 21 27 31 28 57 5
Pending Cases 2 671 662 645 655 608 648 23 3
Weighted Filings 2 436 427 442 471 457 512 29 3
Termi nations 429 438 489 455 473 449 54 4
Trials Completed 14 16 14 14 15 14 57 5
_ _ Criminal
Fr°_m F"!'_‘Q i° Felony 15.9 15.1 16.3 14.5 13.1 14_3 62 5
Medial.l Dlsposltlon _ _ 2
-l-lme lllllorlths) Civil 8.3 8.1 8.9 7.9 8.4 6.4 12
From Filing to Trial 2
(civil only) 26.6 32.1 30.0 25.1 31 .4 31 .4 39 1
Number (and °/ii)
of Civil Cases 3,456 3,454 2,716 2,397 2,265 2,493
Over 3 Years Old 2 25.7 25.4 20.0 17.6 18.8 18.8 35 6
Average Number
of Felony Defendants
Orhel. Filed per Case 2.0 1.7 1.7 2.0 2.2 2.0
Avg. Present for
Jury Seiection 89.1 87.5 75.8 73.1 68.7 75.7
J'-"`°rs Percent Not
Se|ected or
Challenged 60_0 56_1 55.1 55.7 46.6 51 .6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 11,579 492 1,009 1,135 17 106 1,427 1,091 751 1.232 2.931 36 1,352
Criminal ' 1.352 11 598 57 170 323 56 49 2 21 13 7 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "0vera|| Caseload Statistics“ section include criminal transfers, while ti|ings by "Nature of Offense" do not.

2 See "Eitpianation of Se|ected Ten'ns."

 

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 46 of 129 Page|D #:88

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW VORK WESTERN 12-Morith Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numer\cal
. . Standing
Fl|ll'lQS ' 3,166 2,846 3.072 2,857 2,876 3,529 Within
overall Terminations 3,067 2.953 2,863 2,947 2,895 2,974 U.S. Circuit
caseload Pending 3,676 3,576 3,764 3,666 3,655 4.205
Statlsu°s Percent Change in Total
Filings Current Vear
Over Earlier ¥ear 11.5 24.0 14.9 23.5 22.7 9 1 l
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 6.5 5.4 9.6 15.8 12.0 12.0
Tota| 792 712 768 714 719 882 8 1
Civil 508 455 498 464 490 626 9 1
F___ Criminal
' '"92 Felony 146 110 129 96 95 114 27 1
Supervised
Actions Release
per Judgeship Hean'ngs 136 147 142 153 135 143 1
Pending Cases 2 920 894 946 922 914 1,051 8 1
Weighted Filings 2 586 479 530 480 470 569 19 1
Terminations 767 738 716 737 724 744 6 1
Trials Completed 11 13 10 10 14 14 57 5
_ _ Criminal
FF°_"‘ F"!'TQ m Felony 6.9 16.4 13.7 16.4 16.1 12_4 71 3
Medlan Dlsposltlon _ _ 2
.l.lme lM°rllhsl Civil 8.0 10.2 10.6 11.6 12.4 11.3 77
From Filing to Trial 2
(Civil On|y) 67.8 57.9 79.7 54.6 60.9 62.2 65 5
Number (and %)
of Civil Cases 373 360 380 392 383 461
Over 3 ¥ears Old 2 15.4 14.6 14_3 14.7 13.9 13.7 75 4
Average Number
of Felony Defendaan
other Filed per Case 1.2 1.2 1.4 1.3 1.1 1.2
Avg. Present for
Jury Se|ection 59.8 65.2 56.3 72.6 69.7 93.2
J'-"'OFS Percent Not
Se|ected or '
Cha||enged 34_0 42.0 40_5 41 .9 36.9 47.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Tota| A B C D E F G H | K L
Civil 2. 502 1,078 68 529 51 54 49 86 80 32 259 - 216
Climinal ‘ 454 4 198 66 50 69 7 40 3 4 3 2 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|| Caseload Statistics” section include criminal transfers while filings by "Nature of Offense" do not.

2 See "Exp|anation of Se|ected Tenns."

 

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 47 of 129 Page|D #:89

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERMONT 12-Month Periods landing
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 N“mencal
Standing
Filings ‘ 621 546 552 604 556 469 within
Terminations 665 559 525 549 633 473 U.S. Circuit
Overall _
caseload Pending 570 559 564 640 557 554
Statlst'cs Percent Change in Tota|
Filings Current ‘l’ear
Over Earlier Year -21.3 -10.8 -11.4 -19.0 -12.1 83 6
Number of Judgeships 2 2 2 2 2 2
Vacant Judgeship Months 2 0.0 0.3 0.0 0.0 0.0 0.0
Total 311 274 276 302 278 245 87 6
Civil 167 137 149 152 134 124 88
F___ Criminal
‘ '"92 Felony 117 114 96 106 99 79 53 2
Supervised
Actions Re|ease
per Judgeship Hearihgs 26 24 32 42 46 42 41 2
Pending Cases 2 285 280 292 320 279 277 86 6
Weighted Filings 2 311 283 267 289 260 211 90 6
Terminations 333 280 263 275 317 237 88 6
Trials Completed 26 27 19 21 26 23 19 1
__ Climina|
F'Qm F"!r_‘g 10 Felony 11.2 10.9 11_7 10.7 11.0 14.0 60 4
Medlal-l Dlsposltion
. . 2
.l.lme lllllonlllsl Clvl| 8.8 9.8 10.9 8.9 11.0 9.7 58 3
From Filing to Trial 2
(Civi| Oniy) - - - - - - - -
Number (and %)
of Civil Cases 23 26 25 26 29 35
Over 3 Years Old 2 8.0 9.4 8.1 7.5 10.3 11.9 72 3
Average Number
of Felony Defendants
other Filed per Case 1.4 1.3 1.3 1.3 1.4 1.2
Avg. Present for
Jury Se|ection 83.8 42.4 48.0 76.4 102.6 44.9
J'-'rors Percent Not
Se|ected or
Cha|ler\ged 50.5 43.4 29_5 49.0 75.5 39.1
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Tota| A 8 C D E F G H | J K L
Civil 248 58 6 30 2 10 10 21 37 6 36 - 32
Criminal1 156 1 82 37 17 5 3 7 - 1 1 2 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See “Exp|anation of Selected Ten~ns."

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 48 of 129 Page|D #:90

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DELAWARE 12-lvlonth Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
standing
FilingS ‘ 2,361 2,025 1,522 1,466 1,667 2.174 within
Terminations 1,565 2,220 2,143 1,697 1,611 2.037 u.s. circuit
Overal|
caseload Pending 2.907 2,709 2,090 1,656 2,112 2,250
stat'st'°s Percent Change in Tota|
Filings Current Year
Over Earlier Year -7.9 7.4 42.8 48.3 16.4 13 2
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 0.0 0.0 0.0 . 0.0 6.8 24.0
Total 590 506 381 367 467 544 33 3
Civil 550 471 358 334 441 518 13
F___ Criminal
' "'95 Felony 34 29 15 27 20 21 93 6
Supervised
Actl°"s _ Release
Per Judgeshlp l-leaitngs 7 7 6 6 5 5 91 5
Pending Cases 2 727 677 523 464 528 563 29 4
Weighted Filings 2 1,087 921 604 526 652 870 5 2
Terminations 391 555 536 424 403 509 36 2
Trials Completed 18 19 20 13 15 13 67 4
__ Criminal
Fr°_"‘ F"!r_‘g to Felony 6.9 9.7 12.0 12.9 12.0 12.0 67 3
Medlall Dispositlon _ _ 2 1
.l.lme lllllonlh$l Clvll 8.0 8.6 10.8 12.5 8.2 5_4 5
From Filing to Trial 2
(Civil Only) 29.4 28.5 34.1 24.2 25.7 26.5 28 2
Number (and %)
of Civil Cases 262 277 287 223 228 204
Over 3 years old = 9.7 11.0 14.6 13_3 11.7 9_9 62 4
Average Number
of Felony Defendants
Olher Filed per Case 1.3 1.6 1.3 1.4 1.2 1.2
Avg. Present for
Jury Se|ection 47.7 43.2 61 .8 44.0 51 .2 98.9
Jur°rs Percent Not
Se|ected or
Challenged 30,4 29_7 42_6 30.1 36.6 47.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Tota| A B C D E F G H | K L
Civil 2,073 38 204 209 4 10 14 141 56 955 96 5 341
Criminal 1 83 3 30 6 22 6 1 5 - 1 1 - 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore wi|| not match previously published numbers.

' Filings in the “Overal| Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Exp|anation of Se|ected Terms."

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 49 01129 Page|D #:91

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEw JERsEY 12-Month Periods Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 N"me"cal
Standing
Filings ‘ 9,448 9,330 10,435 9,609 13,140 22,554 within
Ove,a" Te"“i"afi‘"‘$ 8.591 9,238 9.634 9.641 11.137 10,227 u_s_ circuit
Caseload Pending 8.543 9,260 10,041 9,960 11,911 24,750
Statlst'°S Percent Change in Tota|
Filings Current Year
Over Earlier Year 138.7 128.3 116.1 134.7 71 .6 2 1
Number of Judgeships 17 17 17 17 17 17
Vacant Judgeship Months 2 0.0 4.9 17.9 42.9 49.0 36.5
Tola| 556 581 614 565 773 1,327 2 1
Civil 496 524 565 522 734 1.280 2 1
F___ Criminal
' "‘9$ Feiony 47 46 36 31 27 36 67 3
Supervised
Actions Re|ease
per Judgeship Hean'ngs 13 12 11 12 13 10 36 4
Pending Cases 2 503 545 591 586 701 1,456
Weighted Filings 2 517 561 607 511 571 987 3 1
Terminations 505 543 570 567 658 602 16 1
Trials Completed 9 8 8 12 8 6 91 6
__ Criminal
FB?'“ F"E{_'Q f° Felony 11.9 11.7 10.6 13.6 13.3 3.3 35
Median lsposl ion _ _
Time (Months) Clvli 2 6.1 7.7 7.8 8.0 7.1 7.5 21
From Filing to Trial 2
(civii only) 37.2 37.5 41.5 47.8 35.6 54.4 64 5
Number (and %)
of Civil Cases 373 455 565 562 663 1.199
over 3 Years. oid = 5.0 5.5 6.2 6.2 5_9 5.0 34 2
Average Number
of Felony Defendants
Other Filed per Case 1.1 1.2 1.1 1.1 1.1 1.1
Avg. Presentfor
Juryl Se|eclion 67.9 79.2 56.0 77.1 89.9 126.8
Ju"°r‘-S Percent Not
Se|ected or
Challensed 26.9 33.6 42.5 333 33.3 39.7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 21 ,764 422 13,182 1,303 11 226 939 915 1.063 658 1,321 46 1,678
Criminal ‘ 611 11 158 34 108 176 42 28 8 13 8 11 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
' Filings in the "Overal| Caseload Statistic:s'l section include criminal lransfers, while filings by "Nature of Offense" do not.
2 See "Explanation of Se|ected Tenns.'

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 50 01129 Page|D #:92

PENNSYLVAN|A EASTERN

U.S. District Court _ Judicial Caseload Profile

 

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Numer'cal
Standing
Filings ' 11,723 12,080 10,596 9.527 8,522 7,549 Within
Overa" Terminations 16,714 12,190 13,333 9.953 6,910 6,010 u_s, circuit
caseload Pending 11,415 11.326 6,592 3,140 7,733 7,234
Stausti°s Percent Change in Total
Filings Current Year
Over Earlier Year -35.6 -37.5 -28.8 -20.8 -1 1.4 82 5
Number of Judgeships 22 22 22 22 22 22
Vacant Judgeship Months 2 73.3 66.8 41 .5 29.6 38.9 57.0
Tota| 533 549 482 433 387 343 77
Civil 476 501 431 389 342 300 50
F.l. Criminal
' '"gs Felony 40 32 33 29 30 23 90 5
Supervised
Actions Re|ease
Per Judgeship Hearinge 17 16 1a 15 15 15 80 3
Pending Cases 2 519 515 391 370 352 331 72 5
Weighted Filings 2 374 371 351 321 318 301 80 5
Terminations 760 554 606 452 405 364 73 4
Trials Completed 17 12 13 11 9 9 80 5
__ Criminal
F'°_'“ F"!“_Q *° Felony 14.9 16.1 14.5 14.1 15.3 13.7 79 4
Median Dlsposltion _ _ 2
Time (Momhs) Clvll 15.1 4.0 5.5 5.5 5.3 6.0 7 3
From Filing to Trial 2
(Civi| On|y) 19.2 21 .6 24.5 18.6 21.3 19.2 5 1
Number (and %)
Of Civil Cases 786 2,269 1,331 1,441 1,401 1.042
Over 3 Years Old 2 8.0 23.0 18.6 21 _4 22.1 17.4 33 5
Average Number
of Felony Defendants
other Filed per Case 1.4 1.3 1.4 1.3 1.3 1.2
Avg. Present for
Jury Se|ection 80.3 76.8 61 .3 70.0 61 .8 62.2
JL"OTS Percent Not 7
Se|ected or
Challenged 37.6 42.1 30.2 41 .1 44_6 45.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Tota| A B C D E F G H | J K L
Civil 6,601 383 278 1,078 8 110 417 830 757 255 1,645 44 796
Criminal ‘ 612 2 154 70 85 141 34 56 10 23 3 8 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data irl this prot`l|e count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while ti|ings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Tern'ls.'l

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 51 01129 Page|D #:93

U.S. District Court -- Judicial Caseload Profile

 

PENNSYLVANIA MlDDLE

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"°al
Standing
Filings 1 3,800 3,221 3,126 3,319 3,001 3,306 Within
memo Te"“""a“°"$ 3.129 3.609 3,169 2.928 2.915 3,040 u.s. circuit
caseload Pending 3.793 3,336 3,310 3,693 3,771 4,041
Statist'°s Percent Change in Tota|
Filings Current \’ear
Over Earlier Year -13.0 2.6 5.8 -0.4 10.2 22 3
Number of Judgeships 6 6 6 6 6 6
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 0.0
Tota| 633 537 521 553 500 551 31
Civil 545 443 436 444 402 442 23
F___ Criminal
' "‘92 Felony 71 75 70 94 32 91 41 1
Supervised
Actions Re|ease
Per Judgeship l-learinge 13 19 16 16 16 19 70 1
Pending Cases 2 632 564 552 616 629 674 20 2
Weighted Filings 2 533 470 456 496 456 434 36 3
Terminations 522 602 528 488 486 507 37 3
Trials Completed 27 26 22 21 23 31 10 2
_ _ Criminal
Fr°_m F'*!'?Q 'f° Felony 13.1 12_4 11.9 12.5 12.7 14.6 33 5
Medlan Dlsposltlon
' ' 2
Time (M°nths) Civil 7.1 9.3 9.6 9.0 9.3 10.1 66 5
From Filing to Trial 2
(Civi| Only) 30.2 28.2 33.2 28.8 36.7 34.4 46 4
Number (and %)
of Civil Cases 217 157 193 237 250 242
Over 3 Yea`rs Old 2 7_2 6.0 7.4 8.6 9.2 8.3 56 3
Average Number
of Felony Defendants
other Filed per Case 1.5 1.4 1.4 1.7 1.4 1.4
Avg. Present for
Jury Se|ection 37_0 20.9 34.2 47.3 63.8 47.1
J'-"°Ors Percent Not
Se|ected or
Challensed 30.5 34_6 31 .9 33_7 50.9 33.6
2013 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Totat A B C D E F G H l J K L
Civil 2.650 253 86 949 5 111 82 171 214 59 519 1 200
Criminal ‘ 543 1 207 100 70 52 28 28 7 12 11 1 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Ten'ns."

 

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 52 01 129 Page|D #:94

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PENNSYLVAN|A WESTERN 12_Month periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numerlcal
Standing
Filings ‘ 3,313 3,336 3.307 3,286 3,241 3,327 Within
overall Terminations 3,326 3,409 3,403 3,056 3.330 3,148 U.S. Clrcuit
caseload Pending 2,771 2,704 2,616 2,342 2,745 2.920
statistics Percent Change in Tota|
Filings Current Year
Over Earlier Year 0.4 -0_3 0.6 1.2 2.7 49 4
Number of Judgeships 10 10 10 10 10 10
Vacant Judgeship Months 2 2.2 31 .4 36.0 36.9 48.0 61 _0
Total 331 334 331 329 324 333 79 5
Civil 270 266 259 272 264 256 64
F__, Criminal
' '“92 Felony 51 54 57 43 46 59 72 2
Supervised
Acti°“$ Re|ease
Per Judgeship Hearinga 11 14 15 14 13 13 73 2
Pending Cases 2 277 270 262 284 275 292 84 6
Weighted Filings 2 296 294 303 281 296 310 78 4
Terminations 333 341 340 306 333 315 82 5
Trials Completed 20 21 20 22 16 20 29 3
_ _ Criminal
F'°_'“ F"'_T!g *° Felony 13.0 12.5 14.3 12.7 15.5 16.0 35 6
Median Dlsposltlcn _ _ 2
Time (M°nths) CNll 6.2 7.3 6.7 6.3 6.1 5.6 6
From Filing to Trial 2
(Civil On|y) 34.0 26.8 35.1 31 .4 31 .5 32.6 44 3
Number (and %)
of Civil Cases 94 78 80 75 72 70
over 3 Yeare old = 4_6 4.0 4.3 3.6 3_6 3_4 19 1
Average Number
of Felony Defendants
ether Filed per Case 1.3 1.5 1.8 1.3 1.3 1.5
Avg. Present for
Jury Se|chon 57.9 54.9 49.8 48.3 48.8 43.0
Jumr$ Percent Not
Se|ected or
Challenged 43.3 43.6 36.3 36_3 39.3 34.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Tota| A B C D E F G H l J K L
Civil 2,561 186 43 722 19 96 183 283 139 66 642 7 175
Criminal ‘ 588 6 301 25 78 75 22 35 2 11 5 7 21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "E)tp|anation of Se|ected Tenns.“

 

VlRGlN lSLANDS

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 53 of 129 Page|D #:95

U.S. District Court - Judicial Caseload Profile

 

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Numer'cal
Standing
Filings ‘ 339 328 329 335 339 218 Within
Terminations 359 349 324 307 231 214 u.S. circuit
Overal|
caseload Pending 1.254 1,231 1,224 1,255 1,320 1.315
Stat'sti°s Percent Change irl Total
Filings Current Year
Over Earlier Year -35.7 -33.5 -33.7 -34.9 -35.7 92 6
Number of Judgeships 2 2 2 2 2 2
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 0.0
Total 170 164 165 168 170 109 93
Civil 122 107 118 101 83 70 92
F___ Criminal
' '“92 Felony 42 54 37 60 73 35 33 4
Supervised
Acti°"$ Release
Per Judgeship l-lean'ngs 6 3 11 7 9 5 91 5
Pending Cases 2 627 616 612 628 660 658 21 3
Weighted Filings 2 - - - - - - - -
Terminations 180 175 162 154 141 107 93 6
Trials Completed 29 21 21 26 28 33 6 1
_ _ Criminal
F'°_m F"'_'?g to Felony 9.3 7.3 7.7 6.1 6.2 7_6 24 1
Median Dlsposltlon _ _ 2 c
Time (M°nths’ Clvll 17.8 14.6 13.9 16.6 19.1 17.4 89 6
From Filing to Trial 2
(civil only) 35.3 - - - _ - - -
Number (and %)
of Civil Cases 109 109 121 117 127 140
Over 3 Years Old 2 22.1 25.1 27.7 26.7 29.0 33.4 39 5
Average Number
of Felony Defendants
Other Filed per Case 1.5 1.2 1.2 1.7 1.9 1.2
Avg. Present for
Jury Se|ection 67.8 39.4 64.4 64.0 74.8 104.9
Ju"O"S Percent Not
Selected or
Chaltensed 30.3 13.3 26.6 36_5 30.4 50_3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 139 - 1 5 15 4 33 37 - 26 1 8
Criminal ‘ 70 6 25 6 14 4 7 2 - 1 3 1 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overa|l Caseload Statistics" section include criminal transfers, while filings by “Nature of Offense" do not.

2 See 'Exp|anation of Se|ected Terrns."

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 54 01129 Page|D #:96

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MARYLAND 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numenf-al
_ _ Standing
Flllf\QS ‘ 4,815 5,236 4.865 5,604 4,749 5,205 Within
overall Terminations 511 51 41903 5.071 4.979 4.903 4.775 U.S. circuit
caseload Pending 4,291 4,637 4,370 4,393 4,720 5.160
Statisti""s Percent Change in Total
Filings Current Year
Over Earlier Year 8.1 -0.6 7.0 -7.1 9.6 24 1
Number of Judgeships 10 10 10 10 10 10
Vacant Judgeship Months 2 1.7 13_4 8.9 16.9 24.0 24.0
Total 482 524 487 560 475 521 37 3
Civil 385 421 394 468 359 411 28
F___ Criminal
' "‘92 Felony 30 33 75 71 90 35 45 7
Supervised
Actions Re|ease
Per Judgeship Hearings 17 20 13 22 27 25 60 9
Pending Cases 2 429 464 437 489 472 516 37 4
Weighted Filings 2 447 499 463 479 441 491 34 2
Terminations 515 490 507 498 490 478 46 3
Trials Completed 21 17 17 18 17 19 35 5
_ _ Criminal
F'°_m F"_m_g *° Felony 12.9 10.6 12.0 11_6 11.7 11 .6 64 3
Median Dlsposltlon _ _ 2
Time (M°nths, Civil 7.8 7.5 7.6 7.0 8.3 7.8 27
From Filing to Trial 2
(Civi| On|y) 32.9 33.3 26.7 29.4 30.6 31 .5 40 5
Number (and %)
of Civil Cases 157 140 148 156 184 195
Over 3 Years Old 2 5.2 4.2 4_6 4.1 5.2 5.0 34 5
Average Number
of Felony Defendants
other Filed per Case 1.6 1.6 1.5 1.4 1.7 1.5
Avg. Present for
Jury Selection 45.8 43.2 50.6 46.4 53.7 43.2
J'-"'Ors Percent Not
Selected or
Challensed 30.1 30.9 30_1 29.3 31.7 24_6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 4,109 375 388 876 34 106 336 387 451 156 511 11 478
Criminal 1 847 41 283 81 158 84 58 50 - 19 7 12 54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overat| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Exp|anation cf Se|ected Terms."

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 55 of 129 PagelD #:97

U.S. District Court _ Judicial Caseload Profile

 

NORTH CAROL|NA EASTERN

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numem==l
Standing
Filings ‘ 3,073 2,659 2,727 3,237 2,674 2,770 within
TerminainnS 3,109 2,975 2,835 2,603 2,701 2,643 U.S. Circuit
Overall
caseload Pending 3,116 2,320 2.639 3,034 2,976 3,121
Statisucs Percent Change in Total
Filings CurrentYear
Over Earlier Year -10.0 4.2 1.6 -15.2 3.6 47 4
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 12.0 12.0 12.0 12.0 12.0 12.0
Total 770 665 662 817 669 693 16 1
Civil 548 492 490 608 457 417 26 2
F.l. Criminal
' "'92 Felony 173 127 149 157 153 204 3 1
_ Supervised
Actions Re|ease
per Judgeship Hean'ngs 49 46 43 52 59 71 14 2
Pending Cases 2 779 705 660 759 744 780 15 2
Weighted Filings 2 667 544 585 639 549 613 15 1
Terminations 777 744 709 651 675 661 11 2
Trials Completed 58 36 40 32 40 38 4 2
_ _ Criminal
Fl'§_m F"!?Q *° Felony 9.3 9.5 3.3 3.3 9.5 9.2 41 7
Medlan lsposl lon _ _
Time (Months’ Clvl| 2 6.9 9.0 7.9 9.2 9.1 10.3 70 7
From Filing to Trial 2
(Civi| On|y) 27.3 26.8 22.2 32.2 32.3 40.6 56 6
Number (and %)
of Civil Cases 295 347 313 49 56 92
Over 3 Years Old 2 13,1 16.1 16.3 2.2 2.6 4.3 23 3
Average Number
of Felony Defendants
Other Filed per Case 1.3 1.3 1.3 1.3 1.3 1.3
Avg. Present for
Jury Se|ection 38.2 45.4 26.3 40.4 31 .6 36.3
JU\’O"S Percent Not
Se|ected or
Cha|lensed 29.3 41.1 17.4 39.3 13.7 26.0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 1,668 231 24 666 21 91 40 137 83 40 182 2 151
Criminal ‘ 817 68 272 101 196 66 47 23 - 11 3 1 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overal| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 56 of 129 PagelD #:98

NORTH CAROLINA MlDDLE

U.S. District Court - Judicial Caseload Profile

 

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nl-"T'e"'¢a|
_ Standing
FillngS ‘ 1,909 1 ,313 1,301 2.053 1,360 1,323 within
Terminations 1,615 2,107 1.931 1,933 1,913 1,332 u.s. circuit
Overa|l _
Caseload Pending 2.250 1,962 1.756 1,825 1,778 1,739
Statist'°‘°' Percent Change in Total
Filings Current Year
Over Earlier Year -4.2 0.8 1.5 -11.2 -1.7 67 8
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 0.0 0.0 12.0 0.0 0.0 0.0
Total 477 453 450 515 465 457 54 6
Civil 31 7 297 266 375 296 285 55
F_|_ Criminal
' '"92 Felony 131 129 149 101 129 116 26 3
Supervised
A°ti°“$ Release
Per Judgeship Hean`ngs 30 28 36 38 41 57 23 4
Pending Cases 2 563 491 439 456 445 435 52 5
Weighted Filings 2 404 407 428 402 416 390 60 7
Terminations 404 527 495 496 480 471 50 5
Trials Completed 20 17 16 14 13 21 24 4
__ Criminal
F'°_"‘ F"!r_'g 1° Felony 6.6 6.3 6.1 7.0 6.3 6.7 13 2
Median Dlsposltlon l _ 2
Time (M°mhs, Clvll 11.4 11.0 11.6 10.5 9.7 9.3 49
From Filing to Trial 2
(Civi| On|y) - - - - - - - -
Number (and %)
of Civil Cases 97 100 157 121 82 83
Over 3 Years Old 2 5.7 6.9 12.7 8_7 6.4 6.7 47 5
Average Number
of Felony Defendants
other Filed per Case 1.3 1.2 1.4 1.3 1.3 1.2
Avg. Present for
Jury Se|ection 69.4 44.2 42.1 49.9 48.7 43.8
J'-"`O"S Percent Not
Se|ected or
Cha!|enged 54.3 40.7 24,2 43.5 43_7 43.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 1.138 173 15 446 18 9 60 94 49 28 155 - 91
Criminal ' 461 12 112 39 174 52 26 24 2 5 4 2 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings irl the "Overa|| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 57 of 129 PagelD #:99

U.S. District Court _ Judicial Caseload Profile

 

NORTH CAROL|NA WESTERN

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numerl¢=al
Standing
Filings ‘ 2,467 1,995 1,942 2,309 2,214 2.204 within
Terminations 2,207 2,334 2.197 2,212 2,119 2,220 U.S. Circuit
Overa|l _
Caseload Pendan 2,294 1,945 1.676 1,780 1,871 1,839
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year -10.7 10.5 13.5 -4.5 -0.5 63 6
Number of Judgeships 5 5 5 5 5 5
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 9.9
Total 493 399 388 462 443 441 61 7
Civil 304 241 217 285 247 249 69
F_l_ Criminal
' "‘9`~" Felony 143 105 1 13 120 133 122 24 2
Supervised
Actions Re|ease
per Judgeship Hearings 46 53 53 57 57 70 15 3
Pending Cases 2 459 389 335 356 374 368 70 7
Weighted Filings 2 480 353 360 383 438 401 57 6
Terminations 441 467 439 442 424 444 56 6
Trials Completed 24 20 17 14 15 17 41 7
__ Criminal
F'°_m F"{'_‘Q t° Felony 15.4 15.4 15.5 11.4 9.7 9.0 33 6
Median Disposit!on _ _ 2
Time (Momhs) Civil 8.1 9.4 8.5 9.2 8.7 8.7 43 3
From Filing to Trial 2
(Civi| On|y) 24.9 24.5 - 19.2 ' 17.9 19.3 7 2
Number (and %)
of Civil Cases 34 36 38 39 45 54
Over 3 Years Old 2 2.7 3.2 3_9 3.3 3.7 4.5 30 4
Average Number
of Felony Defendants
other Filed per Case 1.5 1.5 1.4 1.6 1.5 1.3
Avg. Present for
Jury Selection 30.5 30.7 34.2 28_7 29.1 42.1
JL"OFS Percent Not
Se|ected or
Challenged 24_2 17.5 22.1 29.7 20.5 40_3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 1,244 224 12 283 20 21 88 122 65 48 229 130
Criminal ‘ 608 15 182 56 158 93 20 39 5 6 10 4 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overa[| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See “Explanation of Se|ected Tenns.“

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 58 of 129 PagelD #:100

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOuTH CAROL|NA 12-Month Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
.. Standing
Filings 1 4.897 5,673 5,992 6,022 4.699 5,028 Within
Overa" Terminations 5,053 4,736 4,632 4.316 7,323 4,763 U.s. circuit
caseload Pending 4,353 5,252 6,630 7,313 4,900 5,157
Stavst'cs Percent Change in Total
Filings Current Year
Over Earlier Year 2.7 -11.4 -16.1 -16.5 7.0 31 3
Number of Judgeships 10 10 10 10 10 10
Vacant Judgeship Months 2 5.4 19.9 19.4 24.0 24.0 28_5
Total 490 567 599 602 470 503 42
Civil 366 452 488 488 338 354 39
F_|_ Criminal
' '“92 Felony 93 35 35 36 99 113 23 4
_ Supervised
Act'°ns _ Release
Pe" Judgeship Hearings 32 31 26 28 34 36 49 8
Pending Cases 2 435 526 663 781 490 517 35 3
Weighted Filings 2 427 411 493 493 422 457 43 3
Terminations 505 479 463 482 763 477 47 4
Trials Com oleted 21 19 15 13 15 15 49 8
_ _ Criminal
Fr°_m F"!'?Q 10 Felony 9.9 9.9 9.6 10.2 11.9 11.3 35 9
Median Dlsposltion _ _ 2
Time (Months) Civil 8.9 9.2 9.3 8.4 17.4 8.7 43 3
From Filing to Trial 2
(civil only) 23.4 33.5 23.0 30.7 25.7 21 _6 16 4
Number (and %)
of Civil Cases 296 323 329 353 406 423
Over 3 Years Old 2 9.1 7.6 5.9 5.3 11.5 11_6 70 7
Average Number
of Felony Defendants
ether Filed per Case 1.7 1.7 1.8 1.6 1.6 1.5
Avg. Present for
Jury Selection 51 .4 45.0 50.3 55.1 66.4 51 .5
J'-"”OFS Percent Not
Selected or
Challenged 14.7 13_1 13.6 24.2 35.6 37.9
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 3,544 436 77 1,061 14 60 382 400 378 33 440 6 257
Criminal1 1,122 29 290 114 351 191 21 33 27 23 3 13 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|| Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Exp|anation of Se|ected Terms."

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 59 of 129 PagelD #:101

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V'RG'N|A EASTERN 12-Month Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numerl¢al
Standing
Fi|il'lgS ' 5,113 5,039 4.915 5,085 4,776 4,799 Within
overall Te"“inations 4,931 4,923 4.570 4,803 4,752 4,706 U_S_ Circuit
caseload Pending 3,410 3,392 3.230 3,436 3,543 3,631
Statis"°s Percent Change in Total
Filings Current Year
Over Earlier Year -6.1 -4.8 -2.4 -5.6 0.5 56 5
Number of Judgeships 11 11 11 11 11 11
Vacant Judgeship Months 2 0.0 2.5 0.0 0.0 0.0 9.9
Total 465 458 447 462 434 436 63 8
Civil 308 311 318 335 311 305 48
F_|_ Criminal
' '“92 Felony 109 104 35 34 31 37 44 6
Supervised
Actions Release
per Judgeship Hearings 43 43 44 43 42 44 37 6
Pending Cases 2 310 308 294 317 322 330 73 8
Weighted Filings 2 452 425 426 399 392 406 53 5
Terminations 448 448 41 5 437 432 428 61 8
Trials Completed 23 26 22 21 21 23 19 3
__ Criminal
FrD°_m F"!?Q 10 Felony 4.9 5.0 5.3 5.5 5.9 5_4 1
Median lsposl lon _ _
Time (M°nths) Civil 2 5.2 5.6 5.3 5_2 5.3 5.2 4 1
From Filing to Trial 2
(civii only) 10.3 11 .3 10.7 11.1 10.0 12.3 1 1
Number (and %)
of Civil Cases 24 32 62 91 348 431
Over 3 Years Old 2 1.2 1.5 2.6 3.5 13.5 16.3 01 3
Average Number
of Felony Defendants
Other Filed per Case 1_2 1.3 1.3 1.3 1.2 1.2
Avg. Present for
Jury Selection 58.8 50.5 52.5 34.3 50.2 52.0
JUFOF$ Percent Not
Selected or
Challerlged 49.9 39.5 39_9 41_0 39.3 36.4
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 3,354 87 29 1,067 10 87 184 332 280 209 537 28 504
Criminal 1 958 5 258 179 146 169 46 76 2 14 16 23 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See “Explanation of Se|ected Tenns.“

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 60 01 129 PagelD #:102

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VlRG|NlA WESTERN 12-Month Periods landing
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 N"me"cal
Standing
Fiiings ' 1,898 1,781 1.675 1,826 1,626 1,613 Within
Terminations 1,759 1,817 1.766 1,591 1,757 1,641 U.S. Circuit
Overall _
Caseload Pendan 1,384 1,324 1,220 1.396 1.277 1.268
Statist'cs Percent Change in Total
Filings Current Year
Over Earlier Year -15.0 -9.4 -3.7 -11.7 ~0.9 65 7
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 0.0 0.0 11.0 0.0 0.0 6.6
Total 475 445 419 457 407 403 68
Civil 329 298 296 345 302 298 51
F.l. Criminal
‘ “‘9$ Felony 112 103 34 75 71 59 72 9
Supervised
Actions Re|ease
Per Judgeship Hearings 34 40 40 36 35 46 34 5
Pending Cases 2 346 331 305 349 319 317 78 9
Weighted Filings 2 409 386 355 355 346 337 75 9
Terminations 440 454 442 390 439 410 66 9
Trials Completed 46 44 33 41 39 43 2 1
__ Criminal
Fr;_m F"!:]Q 10 Feiony 3.5 7.7 9.4 9.1 9.9 3.9 36 5
Median lsposl ron _ _
Time (M°nths) Civil 2 7.1 9.4 10.1 9.7 9.1 9.0 46 5
From Filing to Trial 2
(civil only) 11.7 14.1 19.2 15.3 20.3 20.3 11 3
Number (and %)
of Civil Cases 17 18 17 21 20 20
Over 3 Years Old 2 2.2 2.4 2.3 2.1 2.1 2.1 9 1
Average Number
of Felony Defendants
other Filed per Case 1.9 2.1 1.6 1.8 1.8 1.7
Avg. Present for
Jury Se|ection 38.8 35.6 39.6 42.8 38.6 39.8
J'-"'O"S Percent Not
Se|ected or
Challenged 7.7 9.7 20_0 23_3 18.1 17.0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | K L
Civil 1,193 189 9 422 4 92 39 72 95 19 156 - 96
Criminal ‘ 236 - 104 14 34 43 3 16 - 5 8 1 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overal| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 61 01 129 PagelD #:103

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wEsT leGlNlA NORTHERN 12_M°nth periods Endi,.,g l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"¢al
Standing
FilingS1 1,202 1,334 1,315 1 ,273 1,323 1,426 within
Terminations 1,195 1 ,217 1,379 1,291 1,225 1,297 U.S. Circuit
Overa|l
Caseload Pending 891 1,004 940 926 1,012 1 ,136
Stat'st'°s Percent Change in Total
Filings Current Vear
Over Earlier Year 18.6 6.9 8.4 12.0 7.8 26 2
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 10.6
Total 401 445 438 424 441 475 52 5
Civil 228 227 225 261 242 254 66
F_|_ Criminal
' "‘95 Felony 101 152 143 36 111 113 23 4
Supervised
Acti°ns Re|ease
per Judgeship Hearings 72 65 70 77 33 103 7 1
Pending Cases 2 297 335 313 309 337 379 68 6
Weighted Filings 2 368 421 395 318 366 380 63 8
Terminations 398 406 460 430 408 432 59 7
Trials Completed 21 18 15 15 15 19 35 5
_ _ Criminal
F|'J°_"‘ F"§:_‘Q 10 Felony 6.3 5.3 6.3 7.2 6.7 6_9 14 3
Median lsposl ion l _
Time (M°nths) Civil 2 8.3 9.2 11.9 8.9 9.9 10.3 70
From Filing to Trial 2
(civii oniy) - - 17.0 - - - - -
Number (and %)
of Civil Cases 10 8 10 9 22 33
Over 3 Years Old 2 1.6 1.2 1.8 1.3 3.2 4.2 25 2
Average Number
of Felony Defendants
other Filed per Case 1.5 1.7 1.8 1.3 1.6 1.6
Avg. Present for
Jury Se|ection 47.7 46.2 41 .8 38.3 62.1 49.5
Jumrs Percent Not
Selected or
Challenged 26.4 29_2 36.3 17,3 34.0 25_9
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 762 25 20 361 - 78 33 97 46 44 1 51
Criminal 1 340 - 184 18 70 33 10 12 2 4 4 - 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "0vera|l Caseload Statistics" section include criminal transfers while filings by 'Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 62 01 129 PagelD #:104

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WEST VlRGlNlA SOUTHERN 12_Month periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"°al
standing
Filings ` 24,555 37,375 21,115 13,996 10.995 2,309 within
Ove,a" Terminations 1.412 2.295 11,663 9,023 35,400 3,377 u.s. circuit
caseload Pending 27.456 63,062 72.541 77.612 53.092 71 ,302
Statlsu°s Percent Change in Total
Filings Current Year
Over Earlier Year -88.6 -92.6 -86.7 -79.9 -74.5 94 9
Number of Judgeships 5 5 6 5 5 5 "
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 0.0
Total 4,911 7,575 4,223 2,799 2,199 562 28 2
Civil 4,821 7,473 4,140 2,718 2,103 461 19 1
F.l. Criminal
' "‘95 Felony 61 63 55 50 56 62 60 3
Supervised
Actions Re|ease
ser Judgeship Heanngs 29 34 29 31 40 36 47 7
Pending Cases 2 5,491 12.612 14,508 15,522 10,818 14,260 1
Weighted Filings 2 3,237 5,163 2,993 1,935 1,534 433 45 4
Terminations 282 459 2,334 1,805 7,080 775 5
Trials Completed 14 15 15 8 9 10 73 9
__ Criminal
FBJ_"' F"!EQ 10 Felony 6.7 6.4 6.5 6.3 6.1 6.9 14
Median 'SPOS' 0" _ _
Time (Months) Clvl| 2 7.5 5.5 15.4 25.3 34.2 36.1 94
From Filing to Trial 2
(civil oniy) 17.7 27.3 21 .3 _ - - - -
Number (and %)
of Civil Cases 926 1,041 3,139 20,542 25,950 48,986
over 3 Years old 2 3.4 1.7 4.3 26_5 49_1 69.0 94 9
Average Number
of Felony Defendants
other Filed per Case 1.3 1.3 1.2 1.3 1.3 1.4
Avg. Present for
Jury Se|ection 32.5 28.9 39.2 94.5 28.4 40.7
JL"OFS Percent Not
Selected or
Challenged 9.7 13.5 0.3 53.6 5.6 24.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 2,307 62 1,480 243 2 18 53 154 99 1 80 - 1 15
Criminal1 311 1 160 13 81 10 3 18 3 3 6 2 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore Wi|l not match previously published numbers.

‘ Filings in the "Overal| Caseload Statistics" section include criminal transfers while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 63 01 129 PagelD #:105

U.S. District Court - Judicial Caseload Profile

 

LOU|S|ANA EASTERN

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"'¢al
Standing
Filings ‘ 6,565 3.597 4,029 16,475 11,796 17,691 within
overall Terminations 7.164 4.688 3.699 4,392 4.350 5,623 u.s. circnii
caseload Pending 7,775 6,733 6,676 16,936 26,235 33,479
Statisti°s Percent Change in Total
Filings Current Year
Over Eadier Year 172_5 397.4 344.1 8.6 51 .7 4 | 2 l
Number of Judgeships 12 12 12 12 12 12
Vacant Judgeship Months 2 0.0 0.0 0.0 12.0 22.2 25.7
Total 547 300 336 1 l373 983 1 ,491 1 1
Civil 513 260 289 1,337 954 1.454 1 1
F_|_ Criminal
' '“92 Felony 23 33 41 23 23 27 92 9
Supervised
Actl°ns Re|ease
per Judgeship Hoon'ngs 6 7 6 7 7 11 65 7
Pending Cases 2 648 562 573 1,582 2,186 3.207 2 1
Weighted Filings 2 551 273 279 1,152 775 1,258 1 1
Terminations 597 391 308 366 404 469 52
Trials Completed 10 9 8 9 9 8 85 9
__ Criminal
F'°_"‘ F"!r_'g 1° Felony 10.3 9.2 9.4 13.3 16_0 16_2 36 9
Median Dlsposltion _ _ z 2 1
Time (Months) Civil 26.0 4.9 10.6 8.5 5.9 4.5
From Filing to Trial 2
(civii only) 17.2 13.1 15.6 13.1 19.5 17.5 3 1
Number (and %)
of Civil Cases 1,069 1,240 1,044 2,544 2,491 3,393
Over 3 Years Old 2 14.5 19.8 16.5 13.8 9.7 8.9 60 3
Average Number
of Felony Defendants
Other Filed per Case 1.5 1.5 1.7 1.5 1.4 1.5
Avg. Present for
Jury Selech`on 34.8 54.7 43.0 71.5 59.7 38.7
JU"G"S Percent Not
Selected or
Cha||ensed 44.0 56.4 44_5 66.6 54.9 42_0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 17.442 38 13.470 351 3 _ 27 138 318 1 ,000 46 350 3 1,698
Criminal ‘ 320 4 122 34 39 57 11 17 - 12 10 7 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the ”Overa|| Caseload Statistics" section include criminal transfersl while filings by 'Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 64 01 129 PagelD #:106

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOU|S|ANA MlDDLE 12-Mon1h Poriods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numerl¢=al
Standing
Filings ‘ 1.120 1,049 1,110 1,134 1,096 2,361 within
Terminations 1,075 1,028 1,093 1,073 1,012 1,189 U.S. Circuit
Overall l
Caseload Pending 1.160 1 ,163 1,172 1.232 1,307 2,477
Statistics Percent Change in Total
Filings Current Year .
Over Earlier Year 110.8 125.1 112.7 108.2 115.0 1 1 1
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 10.2 5.9 12.0 0.0 0.0 0.0
Total 373 350 370 378 366 787 12
Civil 291 287 285 302 291 695 7
F_l_ Criminal
' '“95 Felony 71 53 73 59 62 73 55 6
Supervised
Actions Re|ease
per Judgeship Haarings 11 9 12 16 14 14 32 5
Pending Cases 2 387 388 391 411 436 826 13 3
Weighted Filings 2 346 317 364 357 360 914 4 2
Terminations 358 343 364 358 337 396 67 6
Trials Com oleted 31 27 34 49 36 33 6 1
_ _ Criminal
F§_m F"!;}Q 10 Felony 7.6 6.5 3.9 9.0 11.3 9.6 43
Median lSpOS| Ol`l _ _
Time (M°nths) Civil 2 11.4 12.3 11.2 11.7 11.6 10.0 64 3
From Filing to Trial 2
(civil only) 53.4 41 .6 33.0 34.0 37.1 35.6 50 9
Number (and %)
Of Civil Cases 52 35 33 41 55 42
Over 3 Years Old 2 5.8 3.8 3.7 4_2 5.4 1.9 3 2
Average Number
of Felony Defendants
ether Filed per Case 1.2 1.1 1.4 1.3 1.3 1.5
Avg. Present for
Jury Se|ection 40_2 30.0 32.3 29 .8 29.6 41 .1
Jumrs Percent Not
Selected or
Challenged 34.6 35_9 39.1 37.3 34.3 30.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 2.084 12 32 218 7 6 49 1.281 245 9 166 1 58
Criminal ‘ 235 4 94 33 54 30 - 8 - 1 » 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this protile count defendants rather than cases and therefore will riot match previously published numbers.

‘ Filings iri the "Overa|l Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 65 ot 129 Page|D #:107

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOUIS|ANA WESTERN 12-Month Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"'°al
Standing
Filings 1 3.998 3,317 3,730 2.302 2.101 2,141 Within
overall Te"“‘"a“°"S 2.842 2,275 2.266 3.171 5.973 2.499 u.s. circuit
caseload Pending 4,635 5,662 7,342 6,445 2,569 2,161
statistics Percent Change tn Total
Filings Current Year
Over Earlier Year -46.4 -35.5 -42.6 -7.0 1.9 52 6
Number of Judgeships 7 7 7 7 7 7
Vacant Judgeship Months 2 0.0 0.0 3.8 13.0 24.8 50.0
Total 571 474 533 329 300 306 82 9
C'rvil 509 430 485 279 253 256 64
F. . Criminal
"'"95 Felony 46 30 35 36 36 41 63 6
Supervised
A°"°"S Re|ease
per Judgeship Hean'ngs 16 14 14 12 9 9 67 - 6
Pending Cases 2 691 840 1,049 921 367 312 81 8
Weighted Filings 2 441 364 407 281 266 285 83 9
Terminations 406 325 324 453 853 357 75 8
Trials Completed 16 13 13 11 8 9 80 8
__ Crtmina|
Fr°_m F"_'r_'g 10 Felony 10.9 10.1 10.4 10.4 10.4 9.0 36 5
Median Dlsposltlon v _ 2
Time (Momhs) Clvll 12.6 11.5 12.0 20.3 29.2 _ 14.6 87
From Filing to Trial 2
(Civil On|y) 28.3 29.2 28.2 30.3 24.9 28.6 34 5
Number (and %)
of Civil Cases 152 151 888 2,075 313 135
Over 3 Years Old 2 3.4 2.7 12.5 33.7 13_7 7.1 49 5
Average Number
of Felony Defendants
Other Filed per Case 1.4 1.4 1.6 1.5 1.5 1.3
Avg. Present for
Jury Se|ection 38.7 53.8 50.4 35.6 41 .8 33.6
J'-'FOFS Percent Not
Selected or
Challenged 30.6 44_0 47.4 26_1 33_4 26.2
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 1,789 54 52 536 1 88 60 218 350 28 255 - 147
Criminal ‘ 286 5 50 29 82 47 6 18 4 11 10 9 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this prof\|e count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|l Caseload Statistics" section Include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Exp|anation of Se|ected Terms.'l

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 66 ot 129 Page|D #:108

U.S. District Court - Judicial Caseload Profile

 

MlSSlSSlPPl NORTHERN

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Nume"cal
Standing
Filings ‘ 1,034 963 920 959 933 1.000 Within
Terminations 1.022 1,135 1,076 655 675 1,055 u.S. circuit
Overa|l _
caseload Pendlng 1.122 947 799 900 917 655
Statist]cs Percent Change in Total
Filings CurTent Year
Over Earlier Year -3.3 3.8 8.7 4.3 7.2 29 4
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 12_0 4.1 0.0 0.0 0.0 0.0
Total 345 321 307 320 311 333 79
Civil 262 263 232 254 237 261 63
F_l_ Criminal
' '"'s Felony 79 49 66 54 60 56 75 7
Supervised
A¢fl°l‘ls Re|ease
per Judgeship Haarings. 4 9 6 11 14 14 62 5
Pending Cases 2 374 316 266 300 306 285 85 9
Weighted Filings 2 351 292 306 300 289 319 77 8
Terminations 341 378 359 285 292 352 77 9
Trials Completed 24 19 18 21 16 24 16 3
_ _ Criminal
FB’_'" F"[EQ *° Felony 12.2 11.6 9.9 9.6 10.6 9_2 41 6
Median 'SPOS' On _ _
Time (Months) Clvl| 2 10.4 9.9 10.3 9.0 8.9 9.3 49 7
From Filing to Trial 2
(civil only) 29.5 20.0 24.6 21 .5 26.0 22.2 19 6
Number (and %)
of Civil Cases 21 22 7 9 12 7
over 3 Years old = 2_6 6.1 1.2 1.3 1.7 1_0 1 1
Average Number
of Felony Defendants
Other Filed per Case 1.4 1.2 1.6 1.3 1.4 1.3
Avg. Present for
Jury Se|ection 52.0 27.7 35.1 31 .5 25.4 28.5
Jur°"S Percent Not
Se|ected or
Cha"enged 51 _2 25.6 43_5 26.9 37.6 35.1
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 782 123 25 146 4 23 26 103 132 11 150 1 38
Criminal ‘ 173 1 39 8 52 23 5 23 6 5 4 6 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overa|l Caseload Statistics" section include criminal transfers, while t'l|ings by 'Nature of Offense" do not.

2 See "Explanation of Se|ected Ten'ns."

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 67 ot 129 Page|D #:109

MlSSlSSlPPl SOUTHERN

U.S. District Court _ Judicial Caseload Profile

 

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 N"me"°al
Standing
FilingS ‘ 2.619 2,423 2,139 2,146 2.295 2,304 Within
Terminations 2,644 2.416 2,270 2.197 2,257 2,325 u.s. circuit
Overa|l _
Caseload Pending 2,189 2,190 2,037 1,976 2,009 1,981
Statiqu Percent Change in Total
Filings Current Year
Over Earlier Vear -12.0 ~4.9 7.7 7.4 0.4 57 7
Number of Judgeships 6 6 6 6 6 6
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 3.2
Total 437 404 357 358 383 384 70 7
Civil 333 315 284 292 296 279 58
F_l_ Criminal
' '“95 Felony 74 63 53 43 62 65 45 5
Supervised
Actions Re|ease
Pel' Judgeship Hearings 29 26 20 23 24 21 67 4
Pending Cases 2 365 365 340 329 335 330 73 7
Weighted Filings 2 420 381 347 326 366 389 61 7
Terminations 441 403 378 366 376 388 69 7
Trials Completed 25 23 20 18 21 20 29 4
_ _ Criminal
FB’_"‘ F"[;j§ t° Felony 7.0 7.4 6.5 6.2 9.2 7_6 26 4
Media“ lsposl lon _ _
Time (Months) Clvl| 2 10.1 10.4 10.4 10.9 10.0 9.0 46
From Filing to Tn`a| 2
(Civi| On|y) 23.1 22.4 21 .4 19.0 27.1 21 .6 16 5
Number (and %)
of Civil Cases 85 95 93 76 59 50
over 3 veara Old 2 4.5 5.1 5.4 4.5 3.5 3.2 15 3
Average Number
of Felony Defendants
other Filed per Case 1.8 1.6 1.6 1.5 1.5 1.3
Avg. Present for
Jury Se|ection 32.9 32_4 34.7 32_0 39.1 31 .8
Jurors Percent Not
Se|ected or
Challenaed 36.1 32_5 33.6 33.9 40_1 32_6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 1,671 42 55 492 2 14 62 273 303 17 287 2 122
Criminal ‘ 505 4 165 53 136 44 35 14 10 10 12 9 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal detain this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overa|l Caseload Statistics" section include cnminal transfers, while filings by "Nature of Offense" do not.

2 See ”Exp|anation of Se|ected Terms.'l

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 68 of 129 Page|D #:110

U.S. District Court _ Judicial Caseload Profile

 

TEXAS NORTHERN

12-Month Periods End|ng

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Nume"¢=a|
Standing
Filings ‘ 9,326 6,732 6,263 7.920 7,207 7,712 v\rlthin
overall Terminations 6,264 6,554 6,619 6,515 6,629 7,072 u.s. circuit
caseload Pending 9.453 11,563 13,176 14,495 15,043 15,697
Statisti°s Percent Change in Total
Filings Cunent Year
Over Earlier Year -17.3 -11.7 -6.7 -2.6 7.0 31 5
Number of Judgeships 12 12 12 12 12 12
Vacant Judgeship Months 2 0.0 12.0 17.9 30.8 48.0 48.0
Total 777 728 689 660 601 643 19 5
Civil 639 570 535 495 456 475 18
F_|_ Criminal
' '“92 Felony 111 130 126 136 115 135 19 3
Supervised
AC“°"S Re|ease
per Judgeship Haan'ngs 27 27 26 29 29 33 52 3
Pending Cases 2 788 965 1,098 1,208 1,254 1,308 5 2
Weighted Filings 2 617 620 600 582 519 575 18 4
Terminations 524 546 552 543 552 589 18 3
Tn`a|s Completed 21 19 20 18 21 17 41 6
_ _ Criminal
FB’_"‘ F"!;}Q f° Felony 7.4 7.4 7.4 7.1 7.6 7.1 20 3
Median lSpOS| Ol'l l l
-nme (Months) Clvll 2 6.7 6.5 6.4 6.5 7.3 6.9 17
From Filing to Trial 2
(Civi| On|y) 25.0 23.1 23.8 26.9 20.1 24.8 24 7
Number (and %)
Of Civil Cases 88 220 1.679 4,527 6,478 7,936
Over 3 Years Old 1 1.1 2.2 14.7 35.9 46.7 57.3 93 9
Average Number
of Felony Defendants
Other Filed per Case 1.5 1.6 1.5 1.7 1.5 1.6
Avg. Present for
Jury Se|ection 38.6 40.9 40.5 59.0 51 .4 66.3
J'-'Fors Percent Not
Se|ected or
Challenged 41 _0 35.1 40.6 46.1 45.7 46_9
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 5,699 143 680 1.759 20 229 325 708 412 219 589 6 609
Criminal ‘ 1,615 99 715 266 214 99 65 70 6 28 11 22 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overa|l Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 69 of 129 Page|D #:111

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEXAS EASTERN 12-M0nth Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
Filings ‘ 5.125 5,261 5,296 5,919 4,660 3,656 within
overall Term""a"°"$ 4.617 4.896 5.408 5.901 5,466 4,220 u.s. circuit
caseload Pending 5,640 6.000 5,794 5.610 5,220 4,661
Statist|'°s Percent Change in Total
Filings Current Year
Over Earlier Year -24.8 -27.0 -27.2 -34.9 -21.0 90 9
Number of Judgeships 8 8 8 8 8 8
Vacant Judgeship Months 2 24.0 24.0 29.2 29.7 36.0 40.0
Total 641 660 662 740 610 482 50 6
Civil 500 - 528 564 620 517 373 33 4
F.r Criminal
' '“9$ Felony 140 131 97 119 93 109 31 4
Supervised
Actions Re|ease
tier Judgeship l-laaringa 1 1 1 1 1 1 93 9
Pending Cases 2 705 750 724 726 653 610 25 5
Weighted Filings 2 919 977 1,023 1,090 864 565 22 6
Terminations 577 612 676 738 686 528 30 4
Trials Completed 18 18 14 15 14 12 68 7
_ _ Criminal
F"?"‘ F"['TQ to Felony 12_6 12.2 14_3 11.6 12.7 10.6 56 6
Median Dlsposltlon _ _ 2
Time (Months) Clvl| 8.3 9.0 8.1 6.5 7.1 8.5 39 5
From Filing to Trial 2
(civil only) 16_5 27.9 22.9 20.7 22.0 19_2 5 3
Number (and %)
of Civil Cases 234 227 240 270 264 243
Over 3 Years Old 2 6.0 5.4 5.5 6.3 6.8 7_0 48 5
Average Number
of Felony Defendants
other Filed per Case 2.0 2.2 1.8 2.1 1.8 2.0
Avg. Present for
Jury Se|ect'lon 36.1 35.3 41.6 37.1 37.9 48.8
JL"`OVS Percent Not
Se|ected or
Challenged 320 30.5 36_4 29.6 32.3 36_7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 2.981 162 59 1,021 15 101 121 256 235 553 229 13 216
Criminal ' 863 23 466 73 145 62 17 25 5 11 6 15 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overal| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See ”Exp|anation of Selected Tenns.“

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 70 of 129 Page|D #:112

U.S. District Court - Judicial Caseload Profl|e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEXAS SOUTHERN 12-lulonth periods Endirig
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numer'¢al
Standing
Filings 1 15,253 14,674 14,159 15.183 14,140 14,135 Within
overall Terminalion$ 14,778 14,896 13,934 14,379 14,613 13,793 U.S. Circuit
caseload Pending 11.919 11,633 12,074 12,942 12,561 12.679
Statisti°s Percent Change in Total
Filings Current Year
Over Earlier Year -7.3 -3.7 -0.2 -6.9 61 8
Number of Judgeships 19 19 19 19 19 19
Vacant Judgeship Months 2 21 .9 37.7 47.2 15.0 24.0 27.0
Total 803 772 745 799 744 744 13 4
Civil 304 322 318 327 320 308 47
F_r_ Climina|
' '“95 Felony 366 347 340 360 330 344 5 2
Supervised
Actions Re|ease
PerJudseship Haarings 110 103 66 92 94 92 10 2
Pending Cases 2 627 623 635 681 661 678 19 4
Weighted Filings 2 586 573 538 577 554 569 19 5
Terminations 778 784 733 757 769 728 8 2
Trials Completed 25 25 22 28 24 25 14 2
__ Cn'minal _
FE>_'“ F“{'t'_'g t° Felony 4.6 4.9 5.1 5.1 5.1 5.0 4 2
Median lsposl lon _ _
Time (M°nths) Clvl| 2 7.2 6.9 7.2 7.3 8.1 7.8 27 3
From Filing to Trial 2
(Civi| On|y) 21 .2 21 .8 21 .3 23.4 21 .6 20.4 12 4
Number (and %)
of Civil Cases 382 420 397 389 405 382
Over 3 Years Old 2 8.0 8.2 7.8 7.2 7.4 7.2 50 7
Average Number
. of Felony Defendants
ther Filed per Case 1.2 1.2 1.1 1.2 1.2 1.2
Avg. Present for
Jury Selection 51 .9 51.1 48.5 45.8 47.2 45.5
Jumrs Percent Not
Se|ected or
Challenged 40_1 36.6 40.9 37.6 37.7 36.7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 5,848 106 84 1.271 30 336 602 984 732 234 678 10 781
Criminal ‘ 6,533 263 849 4,436 294 206 98 140 10 24 33 88 92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|l Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 71 of 129 Page|D #:113

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEXAS wESTERN 12~llllonth Perlods Endlng
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 N'-'me"°al
Standing
Filings ' 12,496 12,010 11,076 12,393 11.611 13,261 within
Overa" Terminations 12.640 12,242 10,626 11,153 11.672 12,310 U.S. circuit
caseload Pending 6.707 6,306 6,330 7,219 6.651 7,517
Statis"°s Percent Change in Total
Filings Cunent Year
Over Earlier Year 6.1 10.4 19.7 7.0 14.2 16 3
Number of Judgeships 13 13 13 13 13 13
Vacant Judgeship Months 2 12.0 12.0 4.5 12.0 21 _5 24.3
Total 961 924 852 953 893 1 l020 4 2
Civil 249 268 250 329 279 266 61
F.l. Criminal
' '“95 Felony 572 523 469 506 493 644 1 1
Supervised
Actlons Re|ease
ser Judgeship Haanngs 140 132 113 117 121 109 6 1
Pending Cases 2 516 485 487 555 512 578 28 6
Weighted Filings 2 726 688 662 753 696 734 7 3
Terminations 988 942 833 858 913 947 1 1
Trials Completed 27 22 21 20 19 20 29 4
_ _ Criminal
FBJ_"‘ F"!;_‘Q 10 Felony 4.9 4.9 5.2 5.5 5_6 4_4 2 1
Med[an lsposl ton _ _
Time (Months) Civil 2 7.3 6.6 7.1 6.1 7.3 7.8 27 3
From Filing to Trial 2
(Civi| On|y) 18.7 21 .8 17.9 20.4 20.8 119.1 4 2
Number (and %)
of Civil Cases 69 75 91 71 80 87
Over 3 Years old = 2.9 3.2 3_7 2.3 26 3.2 15 3
Average Number
of Felony Defendants
other Filed per Case 1.2 1.1 1.2 1.2 1_2 1.1
Avg. Present for
Jury Se|ection 52.4 59.9 59.9 54.4 53.2 50.8
Jur°r$ Percent Not
Se|ected or
Challenged 43_5 46_6 46.2 46.7 40.9 43.1
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civ't| 3,462 92 49 845 22 193 276 555 375 196 433 2 424
Criminal 1 8,373 685 888 5,934 378 205 51 96 18 24 21 43 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 72 of 129 Page|D #:114

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KENTUCKY EASTERN 12-iillcnth Pcridds Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numerl¢=al
_ _ Standing
Fllmgs ‘ 2,216 2.396 1,660 2,020 2,292 2.301 \l\mhin
Terminations 2,130 2,295 2,226 1,924 2,059 2,142 u.s. circuit
Overal|
Caseload Pending 2.111 2.217 1,845 1,946 2.178 2,343
Stat'st'cs Percent Change in Total
Filings Current Year
Over Earlier Year 3.7 -4.0 23.7 13.9 0.4 57 5
Number of Judgeships 5.5 5.5 5.5 5.5 5.5 5.5
Vacant Judgeship Months 2 5.7 12.0 12.0 12.0 13.2 24.0
Total 403 436 338 367 417 418 65 5
Civil 239 283 222 252 305 298 51 5
F_|_ Criminal
' '“95 i=alcny 130 114 61 62 74 65 45 6
Supervised
Actions Re|ease
Per Judgeship Hcarings 34 39 35 33 39 35 50 5
Pending Cases 2 384 403 335 354 396 426 57 7
Weighted Filings 2 386 374 300 314 330 338 74 8
Ten'ninations 387 417 405 350 374 389 68 6
Trials Completed 15 18 15 15 22 18 39 4
_ _ Criminal
FE>_"‘ F'l!{_\g t° Felony 6.6 6.6 10.2 6.3 9.3 10.1 53 6
Median lsposl lon _ l
Time (M°hths) Civil 2 9.0 8.8 10.1 10.5 8.9 8.1 33 2
From Filing to Trial 2
(civii oniy) 30.0 25.1 - 41_0 - 27.3 30 3
Number (and %)
of Civil Cases 105 137 142 141 131 133
Over 3 Years Old 2 8.0 9.7 11.5 10.8 8.6 8.3 56 4
Average Number
of Felony Defendants
other Filed per Case 2.1 2.2 1.8 1.8 1.6 1.7
Avg. Present for
Jury Se|ection 45.8 50.1 51.5 48.1 53.0 51 .4
Jumrs Percent Not
Se|ected or
Challenged 31 .9 36.4 37.5 65.1 35.4 36.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | K L
Civil 1.638 163 240 463 13 116 71 108 148 15 127 - 174
Criminal ‘ 468 1 297 14 56 37 11 22 2 6 3 2 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|l Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Tenns.“

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 73 of 129 PagelD #:115

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KENTuCKY WESTERN 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Numencal
_ _ Standing
F|l||'lQS 1 2,145 2,050 2.051 1,667 1,842 1,731 Within
overall Terminations 1.888 1.584 1.617 1,627 2,650 1,730 u.s. circuit
caseload Pending 1,972 2,447 2,649 2,392 1 ,692 1 ,660
Statist'cs Percent Change in Total
Filings Current Year
Over Earlier Year -19.3 -15_6 -15.6 3.8 -6.0 77 8
Number of Judgeships 4.5 4.5 4.5 4.5 4.5 4.5
Vacant Judgeship Months 2 16.9 27.0 24.7 12.0 12.0 12.0
Total 477 456 456 370 409 385 69
Civil 397 370 381 296 316 305 48
F_l_ Criminal
' '“gs Felony 65 66 59 56 74 62 69 9
Supervised
AC“°“S Release
per Judgeship Hearings 15 20 16 17 20 17 77 9
Pending Cases 2 438 544 633 643 420 418 59 8
Weighted Filings 2 415 400 384 331 372 352 69 7
Terminations 420 352 359 362 633 384 71 7
Trials Completed 15 12 12 14 16 14 57 6
_ _ Cn`mina|
Fr°_'“ F"!'j'g *° Felony 13.6 11.0 13_0 13.5 12.3 13.1 74 3
Median Disposition v l z
Time (Months) Civcl 8.1 8.5 8.4 9.3 23.6 9.4 53 5
From Filing to Trial 2
(Civil Only) - 27.3 28.1 - 29.8 44.7 50 3
Number (and %)
of Civil Cases 80 62 77 471 121 123
Over 3 Years Old 2 5.0 3.1 3,1 18.8 8.4 8.6 59 5
Average Number
of Felony Defendants
ether Filed per Case 1.3 1.5 1.5 1.4 1.5 1.3
Avg. Present for
Jury Se|ection 45.7 36.9 42.0 49.5 44.0 44.1
Jumrs Percent Not
Se|ected or
Challenged 34_5 23.1 33.1 44_2 35.6 26.2
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1,374 1 17 38 290 4 91 93 141 129 10 226 - 235
Criminal1 281 3 87 22 82 37 7 20 4 6 3 2 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|l Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 74 of 129 PagelD #:116

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MlCH'GAN EASTERN 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Num€rl¢a|
Standing
Filings ‘ 7,354 6.367 6,060 5.946 5,400 5,526 within
TerminaiiOFlS 6,970 6,775 6,057 5,960 5.580 5,556 U.S. Circuit
Overall _
caseload Pending 7,129 6,756 6,745 6.669 6,473 6,401
Statisti°s Percent Change in Total
Filings Current Year
Over Earlier Year -24.8 -13.4 -9.1 -7.0 2.4 50 4
Number of Judgeships 15 15 15 15 15 15
Vacant Judgeship Months 2 31 .9 33.3 0.0 0.0 8.1 12.0
Total 490 426 405 396 360 369 73 9
Civil 402 345 327 315 284 279 58
F. . Criminal
"'"95 Felony 71 66 62 66 56 63 65 6
Supervised
Actions Release
per Judgeship Hearings 17 15 16 15 19 22 66 6
Pending Cases 2 475 450 450 446 432 427 56 6
Weighted Filings 2 458 401 365 364 342 336 76 9
Terminations 465 452 404 397 372 370 72 8
Trials Completed 13 15 13 13 13 12 68 7
__ Criminal
FB’_"‘ F"!'t‘_§ *° Felony 10.1 9.5 10.4 11 .7 10.9 10_6 60 7
Median lSpOSl lOn l _
Time (M°mhs) Civil 2 7.7 8.5 8.6 8.2 9.3 9.3 49
From Filing to Trial 2
(Civil On|y) 26.3 28.4 28.0 29.6 25.9 25.8 25 2
Number (and %)
of Civil Cases 449 465 667 1,004 1,085 1,035
over 3 vears old = 6.0 6.7 12.4 19_2 21 .1 20.6 87 7
Average Number
of Felony Defendants
other Filed per Case 1.3 1.4 1.4 1.3 1.3 1.4
Avg. Present for
Jury Se|ection 59.4 57.5 72.1 49.6 44.5 63.4
J'-"'OFS Percent Not
Se|ected or
Challenged 51 _2 52_6. 50.7 46_7 45.4 51 _5
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 4,178 438 59 881 25 86 337 468 300 189 672 14 709
Criminal ‘ 1.015 2 221 171 183 202 56 77 9 17 19 8 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|l Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Tenns.“

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 75 of 129 PagelD #:117

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MicH'GAN WESTERN 12-M0nth Periods Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numerlcal
Standing
FilingS ‘ 2,532 2,277 2,070 2.365 2,056 2,152 wiihin
Overa" TerminainnS 2,589 2,208 2,208 2,292 2,354 2,047 U.S. Circuit
Caseload Pending 1,802 1,865 1,711 1,777 1,484 1,584
Stat's“cs Percent Change in Total
Filings CurrentYear
Over Earlier Year -15.0 -5.5 4.0 -9.0 4.6 44 l 3
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 4.9 12.0
Total 633 569 518 591 515 538 36 1
Civil 477 427 398 451 378 379 32 1
F_l_ Criminal
' "‘95 Feiony 113 103 62 100 65 110 30 3
Supervised
Actions Release
per Judgeship Hearings 43 40 36 41 52 50 31 4
Pending Cases 2 451 466 428 444 371 396 64 9
Weighted Filings 2 532 477 421 475 407 466 39 1
Terminations 647 552 552 573 589 512 34 2
Trials Com nleted 25 17 16 23 18 15 49 5
__ Criminal
Fr°_m F"!'jg t° Felony 7.2 7.4 7.5 6.6 7.3 6.6 12 1
Median Disposition _ _ 2
Time (M°nths) Civil 7.3 8.1 9.0 9.7 8.2 7.8 27 1
From Filing to Trial 2
(Civi'| On|y) 31.2 34.9 28.6 28.5 39.0 34.4 46 7
Number (and %)
of Civil Cases 80 76 64 98 70 47 '
Over 3 Years Old 2 5.3 4.9 4.2 6_4 5.5 3.6 20 1
Average Number
of Felony Defendants
OthEr Filed per Case 1.4 1.5 1.3 1.4 1.2 1.4
Avg. Presentfor
Jury Selection 33.1 34.5 37.8 33.9 31 .8 38.2
J'-"'°rs Percent Not
Selected or
Challer\ged 33.5 32.5 30.4 35.4 35.3 34.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1.515 174 15 511 5 26 104 105 65 73 240 - 197
Criminal ‘ 436 1 109 75 71 105 24 23 - 11 3 3 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
' Filings in the "Overai| Caseload Statistics" section include criminal lransfers, while filings by "Nature of Offense" do not.
2 See "Explanation of Se|ected Tenns.“

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 76 of 129 PagelD #:118

U.S. District Court _- Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0|'"0 NORTHERN 12-Month Periods Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Num€r'¢al
Standing
Filing5 ‘ 7.164 5,126 6.144 4,626 4,321 5,343 within
overall Te"“‘"a“°"$ 4»658 4.363 8.362 6.106 5.569 4,560 u.s. circuii
caseload d Pending 11,246 12,012 9,774 6.455 5,164 5,974
Statistl°$ Percent Change in Total l
Filings Current Year
Over Earlier Year -25.6 4.2 -13.0 10.7 23.7 8 l 1
Number of Judgeships 11 11 11 11 11 11
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 12.0
Total 653 466 559 439 393 486 49 3
Civil 549 366 457 339 290 352 40
F_|_ Criminal
' '"92 Felony 76 65 61 60 53 63 50 7
Supervised
Actions Re|ease
per Judgeship Hean'ngs 25 35 40 40 50 51 30 3
Pending Cases 2 1,022 1,092 889 587 471 543 33 3
Weighted Filings 2 519 389 358 342 319 362 65 6
Terminations 423 397 760 737 506 415 64 5
Trials Completed 12 13 10 12 12 11 72 8
_ _ Criminal
FBJ_F" F"!EQ m Felony 6.1 6.5 6.7 7.6 6.6 7.9 27 2
Medlan \SPOS' 0" _ _
Time (Months} Civil 2 8.5 8.3 27.6 16.8 12.9 10.3 70 7
From Filing to Trial 2
(Civil On|y) 26.4 16.9 35.4 30.6 26.7 21 _4 15 1
Number (and %)
of Civil Cases 296 1,325 2,622 1,725 1,145 1,317
Over 3 Years Old 2 2.8 11.7 28.5 29_4 24.9 25.4 38 3
Average Number
of Felony Defendants
Other Filed per Case 1.6 1.7 1.6 1.6 1.5 1.5
Avg. Present for
Jury Se|ection 36.9 47.8 43.0 37.9 40.9 53.1
JWOFS Percent Not
Se|ected or _
Cha|lenged 25.9 42.1 37.0 35.4 36.3 45_6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 3,873 484 265 624 15 35 348 271 346 94 432 1 958
Criminal ‘ 905 19 343 85 182 123 30 65 14 16 8 4 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
' Filings in the "Overal| Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.
2 See "Explanation of Selected Terms."

OHlO SOUTHERN

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 77 of 129 PagelD #:119

U.S. District Court -_ Judicial Caseload Profile

 

12-Morlth Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numer"=al
Standing
FilingS ‘ 3,635 3,672 6,649 3,731 3.320 3,295 within
overall Terminations 3,486 3.670 3,599 3.275 3,428 2,797 U_S_ Circuit
Caseload Pending 3,377 3.374 6,614 7.045 6.917 7,397
Statist'cs Percent Change iri Total
Filings Current Year
Over Earlier Year -9.4 -10.3 -51.9 -11.7 -0.8 64 6
Number of Judgeships 8 8 8 8 8 8
Vacant Judgeship Months 2 0.0 0.0 0.0 1.9 12.0 25.0
Total 454 459 856 466 415 412 66
Civil 334 346 746 363 312 290 54
F_\_ Criminal
' “‘ls Felony 67 61 61 74 72 96 39 4
Supervised
Actions Release
Per Judgeship i-iearings 34 33 29 29 31 27 59 7
Pending Cases 2 422 422 827 881 865 925 9 1
Weighted Filings 2 438 426 436 401 374 403 55 5
Terminations 436 459 450 409 429 350 79 9
Trials Com oleted 25 32 22 21 26 24 16 2
_ _ Criminal
F§m F"!:?Q 10 Felony 6.3 7.5 7.5 6.2 9.0 6.4 26 3
Median lSpOSl lon ' l
T|me (Months) Civil 2 9.8 9.6 9.1 9.2 8.8 9.6 57 6
From Filing to Trial 2
(clvil only) 29_3 27.6 29.5 33.0 33.1 32.4 42 6
Number (and %)
Of Civil Cases 152 146 156 200 309 3,612
Over 3 Years Oid 2 5.6 5.3 2.6 3.2 5.0 56.3 92 9
Average Number
of Felony Defendants
other Filed per Case 1.5 1.4 1.5 1.4 1.3 1.5
Avg. Present for
Jury Selection 42.8 55.3 51 _7 72.1 55.0 45.4
Jumr'~`" Percent Not
Selected or
Challenged 34.4 42.5 39.6 33_6 40.7 35_4
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 2.318 460 42 380 11 16 278 193 160 51 431 293
Cl'irninal1 765 12 328 51 112 101 31 53 10 12 8 7 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overal| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 78 of 129 PagelD #:120

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENNESSEE EASTERN 12-Month Periocls landing
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"'cal
Standing
Filings ‘ 2,717 2,431 2,312 2,511 2,099 2,044 within
Ovem" Terminations 2.600 2.681 2,377 2.233 2,531 2,160 u_s_ circuit
caseload Pending 2,671 2,632 2,559 2.635 2,419 2,267
Stati‘°‘"°s Percent Change in Total
Filings Current Year
Over Earlier Year -24.8 -15.9 -11.6 -18.6 -2.6 70 7
Number of Judgeships 5 5 5 5 5 5
Vacant Judgeship Months 2 0.0 7.1 7.9 5.2 0.0 0.0
Total 543 486 462 502 420 409 67
Civil 335 300 268 340 260 231 75
F.|. Criminal
' "‘92 Felony 176 153 164 134 126 146 17 1
Supervised
Actions Reiease
Pel' Judgeship Hean'ngs 33 34 30 28 32 30 55 6
Pending Cases 2 574 526 512 567 484 457 47 5
Weighted Filings 2 563 499 486 459 411 428 47 3
Terminations 520 536 475 447 506 436 58 3
Trials Completed 16 11 11 11 15 9 80 9
__ Criminal
FBJ_"' F"!Fg 10 Felony 10.0 9.4 9.6 10.5 10.6 9_9 52 5
Median lsposl ion _ l
Time (Months) Civil 2 10.3 11.7 13,1 12.1 12.7 12.2 82
From Filing to Trial 2
(Civi| Only) 26.8 29.6 33.4 24.9 25.5 28.7 35 5
Number (and %)
of Civil Cases 128 113 103 72 101 63
Over 3 Years Old 2 6.4 6.1 6.1 3.5 6.0 4.3 23 3
Average Number
of Felony Defendants
amer Filed per Case 1.9 1.5 1.9 1.7 1.7 1.6
Avg. Present for
Jury Se|ect'lon 41 .5 56.2 53.1 37.1 36.3 26.3
J'-'m"=" Percent Not
Selected or
Challenged 26.5 47_5 53.0 27.6 29.0 36_2
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 1,156 107 41 278 3 19 95 128 128 12 226 - 119
Criminal ' 738 - 319 58 227 38 9 41 4 12 8 8 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Cn'minal data irl this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See °'Explanatlon of Selected Tenns.“

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 79 01 129 Page|D #:121

U.S. District Court -- Judicial Caseload Profile

 

TENNESSEE MlDDLE

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
Filings ' 2,149 2,976 2,431 3.085 3,492 2,051 Within
Terminations 2,133 3,215 2,573 3.049 3,565 2,166 u.s. circuit
Overall
Caseload Pending 2,519 2,267 2,122 2, 143 2,049 1,901
Stat'$tlcs Percent Change in Total
Filings Current Year
Over Earlier Year -4.6 -31.1 -15.6 -33.5 -41.3 93 9
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 0.0 0.0 6.9 9.3 9.4 18.3
Total 537 744 608 771 873 513 38 2
Civil 423 647 505 662 758 364 38
F,|, Criminal
' '"95 Felony 66 52 61 56 66 56 43 5
Supervised
Actions Re|ease
Per Judgeship Hearings 26 46 43 54 50 61 21 2
Pending Cases 2 630 567 531 536 512 475 43 4
Weighted Filings 2 529 598 513 595 719 462 41 2
Terminations 533 804 643 762 896 547 26 1
Trials Completed 33 31 24 20 31 23 19 3
_ _ Criminal
Fr°_'“ F"!'TQ f° Felony 16.4 15.2 16.9 16.6 17.6 15.5 64
Median Dlspos\tlon
. . 2
Time (Months) Civil 10.7 12.0 12.3 12.4 11.1 11.7 80
From Filing to Trial 2
(civil oniy) 24.5 36.2 31_5 37.1 26.6 27.6 32 4
Number (and %)
of Civil Cases 354 161 87 91 61 52
Over 3 Years Old 2 18.4 9.0 5.3 5.3 3.8 3.7 21 2
Average Number
of Felony Defendants
other Filed per Case 1.7 1.5 1.6 1.3 1.4 1.4
Avg. Present for
Jury Se|ection 61 .0 33.1 32.5 36.1 43.5 40.5
Jum"$ Percent Not
Se|ected or
Cha||ensed 52.0 29.4 22.0 16.1 43_2 17_3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 1.456 79 25 461 6 16 136 150 118 40 277 2 146
Criminal ‘ 349 3 78 45 124 46 25 9 - 3 6 3 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms.'

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 80 01 129 Page|D #:122

U.S. District Court -Judicial Caseload Prot"l|e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENNESSEE WESTERN 12-Month Periocls Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numem=a|
Standing
Filings ' 2.424 2,130 2,176 2,060 2,036 2,263 within
O_____a" Terminations 2,630 2,343 2,147 2,070 1,964 2.127 u.s. circuit
caseload Pending 2,747 2.532 2,564 2,550 2.636 2,792
Stat'stics Percent Change in Total
Filings Current Year
Over Earlier Year -6.6 6.2 4.0 9.9 11.1 21 2
Number of Judgeships 5 5 5 5 5 5
Vacant Judgeship Months 2 0.0 8.2 0.0 12.0 15.4 18.3
Total 485 426 435 412 407 453 55 4
Civil 289 268 271 259 242 237 74
F_|_ Criminal
' "‘gs Felony 131 97 109 96 97 142 1a 2
_ Supervised
Actlons _ Release
per Judgeship Hearings 65 60 55 57 69 74 13 1
Pending Cases 2 549 506 513 510 528 558 30 2
Weighted Filings 2 466 369 384 343 346 414 52 4
Terminations 526 469 429 414 393 425 63 4
Trials Com :ileted 26 29 39 30 28 28 13 1
__ Criminal
Fg’_"‘ F"!{_‘Q to Felony 11.3 9.2 9.6 9.7 6.8 6.2 41
Median lSPC'S| Ol’\ _ _
Time (Months) Civil 2 10.9 10.9 10.6 9.9 9.0 9.3 49
From Filing to Trial 2
(Civil On|y) 28.7 18.6 20.7 26.2 24.1 - - -
Number (and %)
of Civil Cases 95 142 128 176 185 163
over 3 Years old = 5.5 5.6 7.7 10.4 10.9 10.1 63 6
Average Number
of Felony Defendants
ether Filed per Case 1.5 1.4 1.5 1.4 1.4 1.5
Avg. Present for
Jury Se|ection 54.9 41 .2 43.8 40.6 56.1 52.4
J'-'r°r'~"' Percent Not
Se|ected or
Challenged 52_3 49.5 51_3 40.7 53.6 46.7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1 ,184 59 27 343 7 24 80 139 140 14 251 2 98
Criminal ‘ 708 29 232 40 299 50 11 15 2 11 7 2 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants ramer than cases and therefore will not match previously published numbers.

' Filings in the ”Overa|l Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 81 01 129 Page|D #:123

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"-LlNolS NoRTHERN 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"°al
Standing
Filings ‘ 11,669 11,056 12,609 14,326 11.236 10,491 within
memo Terminations 11,460 10,639 11,260 10,662 11,276 11,009 u_S_ circuit
caseload Pending 12,260 12.603 14,099 17,534 17,460 16,961
Statistlcs Percent Change iri Total
Filings Current Year
Over Earlier Vear -11.6 -5.1 -18.1 -26.8 -6.6 78 7
Number of Judgeships 22 22 22 22 22 22
Vacant Judgeship Months 2 33.9 22.5 7.4 0.0 12.2 29.9
Total 540 503 582 651 511 477 51 7
Civil 477 456 538 615 469 436 25
F.I_ Criminal
' "‘9‘°' Felony 45 33 33 26 34 33 66 7
Supervised
Actions Re|ease
PP-r Judgeship Hearings 16 13 11 6 7 6 66 6
Pending Cases 2 557 573 641 797 795 772 16 2
weighted Filings 2 464 439 445 430 461 444 44 4
Terminations 522 484 512 494 513 500 39 5
Trials Completed 13 12 12 12 10 11 72 6
__ Criminal
Fr°_m F"!rjg t° Felony 16.7 17.5 19_4 19.1 19.3 16.6 66 7
Median Dlsposltion
' ' 2
Time (Months) Clvl| 6.7 6.9 7.3 7.3 8.2 7.5 21
From Filing to Trial 2
(civil On|y) 31.5 35.4 33.0 36.4 40.0 36.3 53 4
Number (and %)
of Civil Cases 1,002 973 1,282 1,317 1,467 2,957
Over 3 Years Old 2 9.8 9.0 10.4 8.3 9.4 19.5 85 7
Average Number
of Felony Defendants
other Filed per Case 1.5 1.5 1.5 1.4 1.4 1.4
Avg. Present for
Jury Se|ection 41 .2 42.0 44.0 46.1 49.2 50.1
Ju"°rs Percent Not
Selected or
Challenged 35_9 34_4 36.3 37_6 41.6 36.4
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 9,594 535 609 1 ,684 25 1 08 999 794 526 743 1 l437 49 2,085
Criminal ‘ 714 11 201 43 131 147 82 21 3 15 7 9 44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the “Overa|| Caseload Statistics" section include criminal transfersl while ti|ings by "Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 82 01 129 Page|D #:124

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lt-L|NO\S CENTRAL 12-Month Periods landing |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"¢al
Standing
Filings 1 2,014 1,927 1,775 1,996 2,026 2,027 Within
Terminations 1,786 1,909 1,852 1,938 2,055 1,999 U.S. Circuit
Overall _
Caseload Pending 1,994 2,020 1.939 1,992 1.963 2,001
Stat'sti°$ Percent Change in Total
Filings Current Vear
Over Earlier Vear 0.6 5.2 14.2 1.6 61 5
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 0.0 3.2 0.0 0.0 0.0 0.0
Total 504 482 444 499 507 507 41 5
Civil 359 366 347 388 396 382 31
F___ Criminal
‘ '"9“"’ Felony 114 64 61 72 66 76 55 4
Supervised
Actions Re|ease
Per Judgeship Hearings 32 32 36 40 45 46 34 3
Pending Cases 2 499 505 485 498 491 500 39 6
Weighted Filings 2 452 411 360 397 401 423 49 6
Terminations 447 477 463 485 514 500 39 5
Trials Com oleted 26 32 30 35 30 29 12 1
__ Cn`mina|
Fr°_m F"!r_'g T° Felony 6.7 13.5 12.4 11 .2 11_5 10.5 57
Median Dlsposltlon
' ' 2
Time (M°nths) Clvl| 9.3 9.2 10.8 10.4 10.2 9.0 46
From Filing to Trial 2
(Civil On|y) 36.7 36.7 35.1 36.6 34.3 42.8 57 6
Number (and %)
of Civil Cases 60 78 91 105 102 92
over 3 years old 1 4_1 4.6 5.5 6_2 6_2 5.6 40 4
Average Number
of Felony Defendants
ether Filed per Case 1.4 1.4 1.2 1.1 1.2 1.4
Avg. Present for
Jury Selection 34_1 33.3 30.6 31.4 30.4 30.4
Jumrs Percent Not
Se|ected or
Challenged 33_7 35.7 31 .7 35.7 31.6 36.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1,529 126 21 825 8 21 91 58 50 12 229 - 88
Criminal1 311 2 129 7 80 33 9 26 3 4 3 7 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants ratherthan cases and therefore will not match previously published numbers.

' Filings in the "Overa|l Caseload Statistics" section include criminal transfers, while ti|ings by 'Nature of Offense" do not.

2 See "Explanation of Se|ected Tenns.“

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 83 01 129 Page|D #:125

U.S. District Court _Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lLL|NO|S SOUTHERN 12-Month Pei-ioda Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Numer'cal
Standing
Filings ‘ 4,406 4,124 2,015 1,950 1,607 2,595 within
Overa" Terminations 2,163 4,122 10,320 3,100 2,750 2,353 u_s_ circuii
caseload Pending 12,911 12,910 4,595 3,443 2,496 2,734
Statistics Percent Change in Total
Filings Current Year
Over Eal1ier Year -41.1 -37.1 28.8 33.1 43.6 5 1
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 0.0 8.3 0.0 0.0 0.0 0.0
Total 1 ,102 1,031 504 488 452 649 18 2
Civil 942 881 375 366 340 516 14
F.|. Criminal
' '“92 Felony 126 112 90 74 65 71 62 5
Supervised
Actions Re|ease
Per Judgeship l-iean'nge 34 36 36 46 47 62 20 1
Pending Cases 2 3,228 3,228 1,149 861 625 684 18 3
Weighted Filings 2 833 787 412 378 349 518 28 3
Terminations 546 1,031 2,582 775 688 588 20 2
Trials Completed 20 23 17 18 16 14 57 5
__ Criminal
Fr°_"‘ F"{"_'Q i° Felony 7.7 6.3 10.1 9.6 10.7 9_0 36 2
Median Disposltlon _ _ 2 92
Time (Months) Civil 10.7 27.9 35.5 30.6 35.8 18.2
From Filing to Trial 2
(civil only) 25.5 34.4 30.1 29.0 36.6 36.4 55 5
Number (and %)
Of Civil Cases 1,688 4,935 1,637 1,215 654 254
Over 3 Years Old 2 13.5 39.4 38.8 38.5 29.2 10.4 55 5
Average Number
of Felony Defendants
Other Filed per Case 1.3 1.2 1.5 1.4 1.3 1.2
Avg. Present for
Jury Se|ection 25.5 27.7 26.5 24.3 12.5 29.4
Jumrs Percent Not
Se|ected or
Challenged 24_1 21 _5 6.6 10.6 13.2 30.0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 2,064 134 94 770 2 22 45 61 686 10 93 3 144
Criminal ‘ 282 8 96 14 72 28 22 17 4 3 6 6 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants ratherthan cases and therefore will not match previously published numbers.
‘ Filings in the "Overa|| Caseload Statistics‘l section include criminal transfersl while filings by "Nature of Offense" do not.
2 See "Explanation of Se|ected Terrns.ll

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 84 01 129 Page|D #:126

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIANA NORTHERN ie.uontn Periode aiding |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"°al
Standing
Filian ‘ 2,796 3,677 2,071 2.394 2,566 2,455 within
Ove____" Terminations 2,234 2,311 2,657 2.632 3,096 2,554 U.S. circuit
Caseload Pending 2,862 4,434 3,847 3,622 3,117 3,030
Statiqu Percent Change in Total
Filings Current Year
Over Earlier Year -12.2 -36.7 18.5 2.5 -5.1 76 6
Number of Judgeships 5 5 5 5 5 5
Vacant Judgeship Months 2 0.0 0.0 0.0 5.6 12.0 21 _0
Total 559 775 414 479 518 491 47 6
Civil 448 687 338 388 419 393 29
F_l_ Criminal
' "‘95 Felony 66 65 57 72 60 79 53 3
Supervised
Actlons Re|ease
Per Judgeship Hearinge 25 24 19 16 19 16 73 5
Pending Cases 2 572 887 769 724 623 606 26 5
Weighted Filings 2 467 589 360 425 454 433 45 5
Terminations 447 462 531 526 619 511 35 4
Trials Completed 30 23 17 17 16 15 49 4
__ Criminal
F_’SJ_"‘ F"!FQ 10 Felony 11 .3 10.9 10.6 10.6 11_2 11_5 63 5
Median lsposl lon _ _
Time (M°nths) Clvll 2 10.0 10.6 12.2 17.0 22.1 13.0 34 6
From Filing to Trial 2
(civil only) 36.9 25.4 44.1 - 52.1 - - -
Number (and %)
of Civil Cases 105 123 107 243 331 265
Over 3 Years Old 2 4.7 3.1 3.1 7.8 13.2 11.1 53 5
Average Number
of Felony Defendants
Other Filed per Case 1.3 1.2 1.2 1.3 1.4 1.2
Avg. Present for
Jury Se|ection 36.8 29.7 7.7 12.4 34.0 32.6
JurOrS Percent Not
Selected or
Challenged 30_5 26.5 30.6 25.9 26_6 30.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 1,966 300 136 598 14 23 80 143 145 43 327 - 157
Criminal 1 397 5 112 10 156 56 9 26 3 3 1 2 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data irl this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|| Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 85 of 129 PagelD #:127

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lNDlANA SOUTHERN 12-Marich Periods Endirig
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
Filings ‘ 3,512 3,373 3,274 4,254 5.536 6.163 within
overall Te"“i"a“°“S 1243 3.279 3.405 3.123 3,970 3.940 u.s. circuit
caseload Pending 2,694 2,976 2,626 3,966 5,522 7,743
Statisu°s Percent Change in Total
Filings Current Year
Over Earlier Year 75.5 82.7 88.2 43.9 11.3 20 2
Number of Judgeships 5 5 5 5 5 5
Vacant Judgeship Months 2 0.0 0.0 5.0 12.0 12.0 12.0
Total 702 675 655 657 1,106 1,233 1
Civil 590 583 574 757 1,011 1,119 1
F_l, Criminal
' “‘95 Felony 104 64 73 93 66 106 33 1
Supervised
Actions Re|ease
Per Judgeship Hearings 6 6 6 7 9 6 90 7
Pending Cases z 579 596 565 793 1,104 1,549 1
Weighted Filings 1 674 598 564 717 915 1,009 2 1
Terminations 649 656 681 625 794 788 1
Trials Completed 23 18 18 21 17 16 45 3
_ _ Criminal
F|'§!"" F"!?Q 10 Felony 11_2 10.9 12.6 12.5 12.7 132 75 6
Medlan lsposl ion _ _
Time (M°nths) Clvll 2 8.8 9.2 8.5 B.B 8.2 7.8 27 4
From Filing to Trial 2
(civil only) 36.2 33_0 33.9 29.0 25.2 24.5 21 2
Number (and %)
of Civil Cases 41 51 44 56 60 140
Over 3 Years old 2 1.7 2_1 1.6 1.6 1_2 2.0 7 1
Average Number
of Felony Defendants
ether Filed per Case 1.8 1.4 1.4 1.8 1.5 1.4
Avg. Present for
Jury Se|ection 43.1 47.2 40.3 37.4 40.7 38.9
Jur°"$ Percent Not
Selected or
Chal|enged 33_2 41 .1 44.0 33.6 42_0 37.4
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 5,593 206 2,274 1.293 21 17 213 173 234 69 575 1 517
Criminal ‘ 538 3 174 19 188 31 23 49 6 8 4 4 29

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

 

‘ Filings in the "Overall Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 86 of 129 PagelD #:128

U.S. District Court - Judicial Caseload Profile

 

WlSCONSlN EASTERN

12-M0nth Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numerl¢=a\
Standing
Filings ‘ 1,969 2,143 2,269 2,155 2,369 2.550 within
Terminations 2,054 2,008 2,057 2,112 2,262 2,351 U.S. Circuit
Overal|
Caseload Pending 1,477 1,616 1,845 1,885 1,983 2,175
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year 29.5 19.0 11.4 18.3 7.6 27 4
Number of Judgeships 5 5 5 5 5 5
Vacant Judgeship Months 2 7.9 12.0 4.7 4.8 12.0 12.0
Total 394 429 458 431 474 510 40 4
Civil 285 308 342 333 368 391 30 6
F_|, Criminal
' '“92 Felony 74 30 79 57 65 64 67 6
Supervised
Actions Re|ease
Per Judgeship Hean'ngs 35 40 37 41 41 56 25 2 `
Pending Cases 2 295 323 369 377 397 435 52 7
Weighted Filings 2 348 369 384 342 392 415 51 7
Terminations 411 402 411 422 452 470 51 7
Trials Completed 7 7 12 9 9 8 35 7
_ _ Criminal
Fr¢§"‘ F"!'jg to Feiony 9.5 6.5 7.7 9.4 11.7 10.9 61 4
Medlan Dlsposltlon _ _ 2
Time (M°nths) Civil 6.7 6.2 6.2 7.1 6.3 6.0 7
From Filing to Trial 2
(civil oniy) 25.6 31 .6 30.2 27.6 33.7 35.6 50 3
Number (and %)
of Civil Cases 40 55 57 68 74 88
Over 3 Years Old 2 3.6 4.6 4.3 4.8 5.0 5.3 33 3
Average Number
of Felony Defendants ‘
Other Filed per Case 1.6 1.7 1.8 1.4 1.8 1.5
Avg. Present for
Jury Selection 32.5 34.1 33.8 32.1 31 .8 39.5
J“\’O\'S Percent Not
Selected or
Challe"ged 25.6 29_9 37.9 34.3 31 .2 23.5
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1,954 193 13 681 9 15 125 115 112 43 264 1 383
Criminal ‘ 318 10 74 12 93 57 24 18 1 11 3 3 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics“ section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms.'

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 87 of 129 PagelD #:129

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WlSCONS|N WESTERN 12-iiiionth Pei-iods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Numer'cal
Standing
Filin<.riS1 1,226 1,136 1,067 1,125 1,103 1,215 within
Terminations 1,148 1,144 1,094 1,035 1,029 1.092 U.S. Circuit
Overal|
caseload Pending 993 966 932 1 ,074 1,1 52 1,275
Stat's"°s Percent Change in Total
Filings Current Year
Over Eadier Year -0.9 6.8 11.8 8.0 9.7 23 3
Number of Judgeships 2 2 2 2 2 2
Vacant Judgeship Months 2 12.0 10.2 0.0 0.0 0.0 0.0
Total 613 569 544 563 554 608 22
Civil 488 471 439 465 462 489 17
F_l_ Criminal
' "‘95 Felony 92 72 66 71 66 65 45 2
Supervised
Actions Release
Per Judgeship He.an'ngs 34 27 37 27 27 34 51 4
Pending Cases 2 497 493 491 537 576 638 24 4
Weighted Filings 2 571 500 453 464 481 519 27 2
Terminations 574 572 547 518 515 546 27 3
Trials Completed 14 17 23 22 17 20 29 2
__ Criminal
Fg’_m F"!FQ t° Felony 6.3 6.0 6.5 6.7 6.0 7.4 23 1
Median isposi iori _ _
Time (M°mhs, Civil 2 6.1 7.8 8.3 7.0 7.2 7.7 24 3
From Filing to Tiia| 2
(Civil On|y) 17.6 19.6 21 .1 20.1 22.0 20.5 13 1
Number (and %)
of Civil Cases 3 11 10 11 22 49
over 3 Years old = .4 1.4 1.3 1.3 2.4 4.9 33 2
Average Number
of Felony Defendants
other Filed per Case 1.2 1.1 1.1 1.2 1.3 1.2
Avg. Presenthr
Jury Seleotion 23.1 21 .8 29.1 20.7 28.8 25.2
Ju"°rs Percent Not
Se|ected or
Challenged 16.9 11 .9 23_9 14.6 9_0 3.9
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 978 153 18 380 6 6 58 49 37 41 114 112
Criminal1 169 4 41 25 43 16 4 17 - 7 1 4 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data iri this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See °'Explanation of Selected Terms.'

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 88 of 129 PagelD #:130

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARKANSAS EASTERN 12-wionth Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numerl¢al
Standing
Filings ‘ 2,527 2,330 2,476 2,562 2.445 2,567 within
Overa" Terminations 5.439 5.335 2,537 2,472 2,503 2,451 u_s_ circuii
caseload _ Pending 5,242 2,230 2,164 2,250 2,174 2,260
Statistics Percent Change in Total
Filings Current¥ear
Over Earlier Year 1.6 10.2 3.7 0.2 5.0 40 _ 4
Number of Judgeships 5 5 5 5 5 5
Vacant Judgeship Months 2 0.0 6.1 0.0 0.0 0.0 3.0
Total 505 466 495 512 489 513 38 5
Civil 383 370 378 404 394 371 34
F,|, Ciimina|
' '"92 Felony 96 74 95 66 77 122 24 6
Supervised
Actions Release
Per Judgeship Heaiings 27 22 23 21 19 21 67 9
Pending Cases 2 1,048 446 433 450 435 456 48 2
Weighted Filings 2 441 389 432 438 415 462 41 6
Terminations 1,088 1,067 507 494 501 490 42 5
Trials Completed 28 26 22 26 19 17 41 8
__ Criminal
FBJ_"‘ F"!;_‘Q m Felony 13.6 14_7 17.0 17.0 19.6 16.6 90 10
Median lsposl ton _ _
Time {Months) Clvll 2 46.7 58.9 10.8 9.5 10.3 10.1 56 6
From Filing to Trial 2
(Civil On|y) 24.6 20.3 20.6 25.1 25.8 25.9 27 2
Number (and %)
of Civil Cases 2,578 68 32 31 29 27
Over 3 Years Old 2 56.0 4.2 2.2 2.0 1.9 1.9 3 1
Average Number
of Felony Defendants
other Filed per Case 1.7 1.8 2.5 1.7 1.7 1.7
Avg. Presenthr
Jury Se|ection 50.5 52.1 46.8 43.2 48.4 43.0
JU"OFS Percent Not
Selected or
Chall€nged 49_3 46.6 43_9 39.1 45.5 44.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1,853 260 23 921 5 18 113 109 94 4 220 - 86
Criminal ‘ 607 29 296 39 159 32 4 22 2 5 3 5 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data iri this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 89 01 129 PagelD #:131

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARKANSAS WESTERN 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Nume"¢=al
_ Standing
Filings ' 1,660 1,511 1,361 1,461 1,251 1.330 Within
Terminations 1,474 1,573 1,506 1,299 1.503 1,427 U.S. Circuit
Overa|l
Caseload Pending 1 ,605 1 ,535 1,385 1,543 1,281 1.179
Statisti°s Percent Change iri Total
Filings Current Year
Over Earlier Year -19.9 -12.0 -2.3 -9.0 6.3 34 1
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 5.9 8.1 0.0 0.0 0.0 0.0
Total 553 504 454 487 417 443 60 8
Civil 397 384 349 375 329 352 40
F_l_ Criminal
' '“92 Felony 137 97 63 100 74 73 59 9
Supervised
Acti°“$ Re|ease
P€r Judgeship Hearings 19 22 21 12 14 16 73 10
Pending Cases 2 535 512 462 514 427 393 65 6
Weighted Filings 2 461 406 362 404 338 353 68 10
Terminations 491 524 503 433 501 476 48 7
Trials Completed 17 13 13 14 15 11 72 10
_ _ Criminal
Fr°_'“ F"!'jg to Felony 9.0 6.5 6.6 7.4 9.7 9_6 46 4
Median Disposition l _ 2
Time (Months) Civil 11.7 12.6 11.9 11.6 11.7 11.3 77 8
From Filing to Trial 2
(Civi| On|y) 18.7 22.7 26.5 24.7 23.6 20.1 10 1
Number (and %)
of Civil Cases 21 23 22 33 19 24
Over 3 Years Old 2 1.8 2.0 2.0 2.8 2.1 2.9 13 3
Average Number
of Felony Defendants
Other Filed per Case 1.3 1.2 1.2 1.3 1.2 1.4
Avg. Present for
Jury Se|ection 48.7 46.9 41.0 48.1 38.3 50.5
Ju"°rs Percent Not
Selected or
Challenged 46.6 45_3 40.2 30.7 44.9 49_2
2010 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1,057 397 15 347 4 11 53 73 38 76 - 38
Criminal ‘ 218 - 132 13 19 9 3 20 6 5 2 1 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 90 of 129 PagelD #:132

U.S. District Court -- Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lOWA NORTHERN 12-Mon1h Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"°a|
Standing
Filings ‘ 1.060 1,066 1.213 1.511 1,177 1,132 v\mhin
Terminations 1,097 1,132 1,175 1.290 1.358 1,195 u.s. circuit
Overall
Caseload Pending 681 616 651 876 681 660
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year 11.5 10.9 -2.6 -21.8 0.4 57 7
Number of Judgeships 2 2 2 2 2 2
Vacant Judgeship Months 2 0.0 0.0 0.0 7.4 12.0 20.9
Total 530 533 607 756 589 591 24 2
Civil 268 263 305 433 252 240 73
F_|_ Criminal
‘ "‘gs Felony 179 133 193 202 191 221 6 1
_ Supervised
Ac*'°ns _ Re|ease
P€r Judgeshlp Hean'ngs 34 33 110 121 146 131 4 2
Pending Cases 2 341 308 326 438 341 330 73 8
Weighted Filings 2 427 421 498 570 452 479 37 4
Terminations 549 566 588 645 679 598 17 1
Trials Completed 113 93 124 88 87 81 1 1
_ _ Criminal
F'§_'“ F"!FQ f° Felony 3.3 5.3 6.0 6.0 6.3 6_9 14 1
Median lSpOSl lOl‘l _ _
-r|me (M°nths) Clvl| 1 9.9 8.4 5.0 3.5 9.2 7.3 19 3
From Filing to Trial 2
(Civi| On|y) - - - - - - ' -
Number (and %)
of Civil Cases 9 12 13 12 11 7
Over 3 Years Old 2 2.0 3.1 3.2 2.1 2.6 1.9 3 1
Average Number
of Felony Defendants
ether Filed per Case 1.3 1.1 1.2 1.2 1.2 1.2
Avg. Present for
Jury Selection 36.6 41 .9 48.6 46 .6 36.4 38 .4
J'-'r°rs Percent Not
Selected or
Challenged 31 .5 31 .4 44_0 30.6 27_5 30.0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 479 73 7 152 1 66 16 51 31 10 35 1 36
Criminal1 440 6 163 86 113 26 8 22 1 2 5 3 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while ti|ings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 91 of 129 PagelD #:133

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lOWA SOuTHERN 12-Montl1 Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numer'¢=a|
Standing
Filings 1 1.321 1.143 1,163 1,470 1,310 1,334 Within
Terminations 1,384 1,203 1,198 1,290 1,384 1,295 U.S. Circuit
Overall
Caseload Pending 916 858 812 991 914 951
Statist'°s Percent Change in Total
Filings CurrentYear
Over Earlier Year 1.0 16.7 14.7 -9.3 1.8 53 6
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 0.0 4.0 7.3 0.0 0.0
Total 440 381 388 490 437 445 59 7
Civil 257 218 214 279 207 187 82
F_|_ Criminal
' '“95 Felony 124 105 112 130 162 137 9 2
Supervised
Actions Re|ease
PerJudgeShip Hearings 59 53 62 31 63 70 15 4 '
Pending Cases 2 305 286 271 330 305 317 78 10
Weighted Filings 2 389 332 341 378 399 416 50
Terminations 461 401 399 430 461 432 59
Trials Com pleted 36 35 33 31 31 39 3
__ Criminal
FFD°_"‘ F"!{_‘Q to Felony 9.5 9.5 9.1 6.7 9.0 9.3 45 3
Median lSpOSl ton _ _
Time (M°nths) Clvl| z 8.2 10.0 8.4 10.1 9.7 9.8 60 5
From Filing to Trial 2
(Civil On|y) 23.9 - - - - - - -
Number (and %)
of Civil Cases 29 23 27 23 20 19
Over 3 Years Old 2 4.9 4.1 5.3 3.4 4.0 4.2 25 6
Average Number
of Felony Defendants
other Filed per Case 1.3 1.2 1.3 1.3 1.4 1.3
Avg. Present for
Jury Se|ection 35.9 43.9 39_2 40.3 41.5 37.6
Jur°r'~`" Percent Not
Selected or
Chall@nged 23.4 33.9 23.1 26.3 23.3 24.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 561 68 13 183 - 28 32 63 41 13 73 1 46
Criminal 1 559 12 250 67 132 22 9 40 4 2 4 8 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
‘ Filings in the "Overall Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.
2 See "Explanation of Se|ected Terms.'l

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 92 of 129 PagelD #:134

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MlNNESOTA 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numerl¢al
Standing
Filings ‘ 3,695 5,047 6,243 4.634 5,452 5,797 within
Overall Terminations 3.751 5.138 4.682 4.639 4,140 4,051 u_s_ circuit
caseload Pending 4,513 4,427 5.931 6.001 7,305 9,061
Stat'stl°s Percent Change in Total
Filings Current Year
Over Eartier Year 48_8 14.9 -7.1 23.8 6.3 34 1
Number of Judgeships 7 7 7 7 7 7
Vacant Judgeship Months 2 0.0 0.0 0.0 6.6 31 .9 36.0
Total 556 721 892 669 779 828 10 1
Civil 474 638 777 572 651 709 6 1
F_I_ Criminal
' "'92 Felony 45 52 34 50 57 51 77 10
Supervised
Acfiol‘ls Re|ease
per Judgeship Hearings 37 30 31 47 71 63 16 5
Pending Cases 2 645 632 854 857 1,044 1,294 7 1
Weighted Filings 1 477 590 607 520 593 627 13 1
Terminations 536 734 669 663 591 579 22 2
Trials Completed 13 13 14 12 11 12 68 9
_ _ Criminal
Fr°_"‘ F"!'}Q to Feiony 11.7 10.4 10.7 11.7 12.2 9.7 50
Median Dcsposmon
' ' 2
Time (Months) Clvll 5.6 13.2 2.3 14.8 9.3 11_2 76 7
From Filing to Trial 2
(Civi| On|y) 23.4 22.7 27.9 27.7 36.6 32.4 42 5
Number (and %)
of Civil Cases 674 253 198 187 765 1,102
Over 3 Years Old 2 16.1 6.3 3.7 3.4 11.0 12.7 75 9
Average Number
of Felony Defendants
ether Filed per Case 1.4 1.4 1.7 1.4 1.6 1.5
Avg. Present for
Jury Se|ection 55.1 39.6 49.9 61.8 56.3 62.4
Jumrs Percent Not
Se|ected or
Challenged 36.7 29.3 36_0 42.3 39_2 44.1
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 4,964 117 2,899 309 18 32 361 260 142 81 357 3 385
Criminal ‘ 360 - 138 21 68 47 27 41 1 5 2 7

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

 

 

 

 

 

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 93 of 129 PagelD #:135

U.S. District Court -- Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MlSSOURI EASTERN 12-Mon1h Periods Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"°al
Standing
Filings ‘ 3.751 3,923 3,350 3,496 4,533 3,990 within
Overall Te"“i"a“°“S 3.821 3.767 3,249 4.015 5,314 3.837 u.s. circuit
Caseload Pending 4,171 4,363 4,469 3,957 3,233 3,333
Statisti°s Percent Change in Total
Filings Current Year
Over Earlier Year 6.4 1.7 19.1 14.1 -12.9 84 9
Number of Judgeships 8 8 8 8 8 8
Vacant Judgeship Months 2 0.0 9.0 0.5 0.0 0.0 9.9
Total 469 490 419 437 573 499 43
Civil 353 363 282 302 414 309 46
F,|_ Criminal
' '“92 Felony 61 37 94 99 111 149 16 6
Supervised
Actions Re|ease
Per Judgeship Hean'ngs 35 41 43 36 47 40 43 3
Pending Cases 2 521 545 559 495 404 417 60 5
Weighted Filings 2 409 381 390 382 533 474 38 5
Terminations 478 471 406 502 664 480 44 6
Trials Completed 41 28 19 17 23 24 16 5
__ Criminal
F'D°_"‘ F"‘_:g to Felony 7.6 3.1 3.3 3.6 9.2 10.1 53 7
Median lsposl ron _ _
Time (M°nths} Clvll 2 10.6 8.6 8.2 13.5 6.2 6.2 10
From Filing to Trial 2
(civil only) 25.7 22.9 35.7 36.2 26.4 30.4 37 4
Number (and %)
of Civil Cases 498 768 990 716 281 66
Over 3 Years Old 2 14.0 20_5 26.9 22.7 12.4 3.3 18 4
Average Number
of Felony Defendants
Other Filed per Case 1.4 1.5 1.5 1.3 1.5 1.2
Avg. Present for
Jury Se|ection 31 .4 34.4 38.1 39.5 30.8 37.1
JU"OF$ Percent Not
Se|ected or
Cha|lensed 13.7 26.0 22.6 30.6 23.4 25.5
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 2,475 268 357 552 22 67 147 206 314 32 280 5 225
Criminal ‘ 1,192 8 231 19 602 135 44 71 27 19 13 1 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 94 of 129 PagelD #:136

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MlSSOUR| WESTERN 12-Monch Periods landing
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Nume"¢=al
Standing
Filings 1 3.817 3,510 3,422 3,647 3,232 3,299 Within
Terminations 3.552 3,583 3,633 3,569 3,629 3,426 U.S. Circuit
Overall _
Caseload Pending 3,419 3,346 3,137 3,206 2,821 2.699
Statist'°s Percent Change in Total
Filings Current Year
Over Eartier Year -13.6 -6.0 -3.6 -9.5 2.1 51 5
Number of Judgeships 6 6 6 6 6 6
Vacant Judgeship Months 2 2.2 14.6 0.0 9.7 0.0 0.0
Total 636 585 570 608 539 550 32 3
Civil 426 390 380 421 352 366 37
F.|. Criminal
' '"92 Felony 164 150 149 135 126 127 22 7
Supervised
Actions Re|ease
Per Judgeship Hearings 46 46 42 53 61 57 23 7
Pending Cases 2 570 558 523 534 470 450 49 3
Weighted Fiiings 2 567 519 523 504 462 489 35 3
Terminations 592 597 608 595 605 571 23 3
Trials Completed 20 22 32 36 34 33 6 4
_ _ Criminal
FB°_'“ F"!:?Q *° Felony 13.3 14.5 16.9 15.3 15.9 16_4 37 9
Median lsposl ron _ _
Time (Momhs) Clvll 2 9.4 10_6 9.9 8.7 8.8 6.6 14 2
From Filing to Trial 2
(civil only) 19.2 16.4 25.7 20.7 21 .5 27.0 29 3
Number (and %)
of Civil Cases 46 50 62 76 83 82
over 3 Years old = 2.2 2.6 3_5 3.9 5_1 5.5 39 7
Average Number
of Felony Defendants
Other Filed per Case 1.6 1.5 1.5 1.3 1.3 1.3
Avg; Present for
Jury Se|ection 37.4 65.0 46.0 38.9 43.1 39.0
Jur°r$ Percent Not
Selected or
Challenged 17.5 36_3 30.9 305 27.3 29.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | K L
Civil 2,198 325 43 546 13 27 123 220 174 36 258 - 433
Criminal 1 756 10 199 19 332 47 20 77 2 12 12 6 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore wi!| not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 95 of 129 Page|D #:137

U.S. District Court -Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEBRASKA 12-Mon1h Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
Filings ‘ 1,717 1 ,616 1,495 1.643 1.529 1,616 within
Terminations 1,689 1,622 1,547 1.514 1,704 1,592 U.S. Circuit
Overall _
Caseload Pendan 1,160 1,187 1,125 1,252 1,084 1,141
Statistics Percent Change in Total
Filings Current Year
Over Ealiier Year -5.9 -0.1 8.1 -1.6 5.7 36 3
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 0.0 8.9 12.0 12.0 12.0
Total 572 539 498 548 510 539 35 4
Civil 229 213 214 254 217 247 70
F_|_ Criminal
' '"92 Felony 237 227 192 201 190 104 10 3
_ Supewised
Act'°"s _ Re|ease
perJudse-°-hlp Hean'ngs 106 99 93 92 103 108 7 3
Pending Cases 2 387 396 375 417 361 380 67 7
Weighted Filings 2 535 486 458 534 474 505 31 2
Terminations 563 541 516 505 568 531 29 4
Trials Completed 23 17 18 18 21 20 29 7
_ _ Criminal
FF°_"‘ F"!'}Q 10 Felony 7.5 7.9 3.0 9.0 9.0 9.2 41 2
Median Dlsposltlon
. . 2
Time (M°mhs) Clvll 8.7 0.8 7.7 7.9 9.9 7.5 21
From Filing to Trial 2
(Civi| On|y) 21 .9 25.9 31 .4 32.6 20.0 - ' '
Number (and %)
of Civil Cases 24 27 36 43 30 23
Over 3 Years Old 2 4.1 4.7 6_2 6.3 5.6 3.9 23 5
Average Number
of Felony Defendants
Other Filed per Case 1.2 1.2 1.2 1.3 1.2 1.2
Avg. Present for
Jury Selection 32.9 31 .8 34.5 35.0 28.6 32.7
J'-"'OVS Percent Not
Se|ected or
Cha|lenged 17.4 13.7 16.9 21 _1 9.4 11.7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 741 21 18 207 10 13 38 78 84 14 209 - 49
Criminal ‘ 551 2 213 110 54 44 42 47 3 15 1 5 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

NORTH DAKOTA

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 96 of 129 Page|D #:138

U.S. District Court -- Judicial Caseload Profile

 

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
Filings ‘ 667 661 901 991 378 762 within
Terminations 697 617 616 956 1,007 622 u.s. circuit
Overall
Caseload Pending 743 779 939 1 ,057 921 848
Statisti°s Percent Change in Total
Filings Current Year
Over Earlier Year -14.1 -11.5 -15_4 -23.1 -13.2 85 10
Number of Judgeships 2 2 2 2 2 2
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 9.0
Total 444 431 451 496 439 381 72 10
Civil 136 143 153 206 158 141 86
F_|_ Criminal
' '"9'~"‘ Felony 260 213 220 213 191 173 13 5
Supervised
Actions Re|ease
Pe" Judgeship Hearings 49 75 76 77 91 63 13
Pending Cases 2 372 390 470 529 461 424 58
Weighted Filings 2 496 423 440 482 433 402 56
Terminations 349 409 408 428 504 41 1 65 10
Trials Comp!eled 17 34 34 33 23 23 19 6
_ _ Criminal
F’°_"‘ F"!'?Q to Felony 7.2 7.5 3.7 11 .4 10.0 13.6 76 9
Median Dlsposition 4
' ' 2
Time (M°nths) Civil 8.4 13,1 10.0 11.2 21 .6 13.0 8 10
From Filing to Trial 2
(Civi| On|y) - - - - - - - -
Number (and %)
of Civil Cases 17 19 18 102 41 44
Over 3 Years Old 2 5.6 6.5 3.9 18.0 9.5 12.1 73 9
Average Number
of Felony Defendants
Other Filed per Case 1.6 1.4 1.3 1.5 1.5 1.6
Avg. Present for
Juryl Selection 40.3 37.3 38.1 39.8 41 .2 17.6
J'-'ror$ Percent Not
Se|ected or
Chél|ler\sed 21 .7 24.4 22_7 30.7 33.3 23.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 281 22 7 67 1 19 12 45 41 5 31 - 31
Criminal ‘ 346 - 173 35 22 8 43 30 4 1 12 1 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers. while filings by 'Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

 

SOUTH DAKOTA

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 97 of 129 Page|D #:139

U.S. District Court - Judicial Caseload Profile

 

12-Month Periods End|ng

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Nume"¢=al
. Standing
Fllings ‘ 1.232 1,036 1,133 1,513 1,370 1,312 within
Terminations 1.013 1.088 1,041 1,428 1,264 1 ,328 U.S. Clrcuit
Overall
caseload Pending 1.024 676 914 969 1,034 972
Statistics Percent Change in Total
Filings Current Year
Over Earlier ¥ear 6.5 26.4 15.8 -13.3 -4.2 73 8
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 0.0
Total 411 346 378 504 457 437 62 9
Civil 107 102 128 214 124 105 90 10
F.|. Criminal
' "‘92' Felony 246 166 177 192 200 161 11 4
Supervised
Actions Re|ease
P€r Judgeship Hearings 57 56 73 90 133 151 1 1
Pending Cases 2 341 292 305 323 345 324 76 9
Weighted Filings 2 471 370 399 495 441 379 64 9
Terminations 338 363 347 476 421 443 57 8
Trials Completed 24 30 38 37 46 37 5 3
__ Cn`mina|
Fm_m F"!"_Q 10 Felony 7.5 6.5 6.6 6.5 9.5 9.9 51 6
Median Disposltlon v v 2
Time (M°nths) Clvll 12.4 14.6 8.7 1.2 12.2 11.7 30
From Filing to Trial 2
(Civil On|y) - 29.8 21.0 - - - ' '
Number (and %)
Of Civil Cases 47 49 58 57 53 54
Over 3 Years Old 2 11.4 12.6 13.8 13.5 12.4 13.3 75 10
Average Number
of Felony Defendants
ether Filed per Case 1.3 1.2 1.1 1.2 1.2 1.2
Avg. Present for
Jury Se|ection 44.6 39.0 39.6 41 .6 46.5 37.7
Jur°rs Percent Not
Se|ected or
Challenged 20.6 139 166 21 .1 26.1 20.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 314 25 2 93 - 7 3 57 60 4 38 - 25
Criminal ‘ 544 - 133 63 57 25 89 99 8 18 14 22 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics'l section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See 'Explanation of Se|ected Terms.'l

 

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 98 01 129 Page|D #:140

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALASKA 12-Month Periods Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 N"merl¢a|
l l Standing
Filings 1 515 518 510 653 585 676 Within
Terminations 572 511 503 553 594 575 U.S. Circuit
Overall
Caseload Pending 521 541 550 639 628 727
Stahst'°s Percent Change in Total
Filings Current Year
Over Earlier Year 31 .3 30.5 32.5 3.5 15.6 15 3
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 0.0 0.0 6.0 12.0 12.0
Total 172 173 170 218 195 225 90 13
Civil 98 105 100 123 120 120 89 13
F_|_ Criminal
' "'92 Felony 70 60 66 66 63 90 42 7
Supervised
Actions Re|ease
Per Judgeship Hearings 4 7 4 29 11 15 60 13
Pending Cases 2 174 180 183 213 209 242 89 13
Weighted Filings 2 213 187 200 207 204 253 87 12
Terminations 191 170 168 184 198 192 91 13
Trials Com 3|eted 9 9 1 1 8 1 1 14 57 4
_ _ Criminal
FBJ_'“ F'l!tr_‘g 10 Felony 9.3 9.2 10.0 10.5 10.0 9.5 47
Median lsposl ton _ _
Time (M°nths) Clvll 2 9.0 8.5 9.4 9.4 8.4 8.4 36 7
From Filing to Trial 2
(Civi| On|y) - - - - 26.6 - - -
Number (and %)
of Civil Cases 32 37 37 50 40 48
Over 3 Years Old 2 10.2 11.1 11.6 12.9 10.2 11.8 71 12
Average Number
of Felony Defendants
omar Filed per Case 1.5 1.4 1.4 1.3 1.1 1.3
Avg. Present for
Jury Selection 46.2 53.7 53.7 78.2 48.8 54.1
Jum"$ Percent Not
Se|ected or
Challenged 36_6 35.4 33.0 46.8 36.1 24_6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 361 36 12 58 4 4 20 55 54 62 - 54
Criminal 1 271 4 112 - 80 22 13 16 2 9 4 4 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms.ll

 

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 99 01 129 Page|D #:141

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR\ZONA 12-ivionth Periods Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numer'¢al
Standing
Filings ‘ 10.417 13,745 9,456 11,213 11,716 12,105 within
overall Te""‘"a“`°"$ 10.702 13.677 9.610 9.506 10.740 9,512 u.s. circuit
caseload Pending 5,602 5,762 5,403 6.922 7,767 10,291
Stat'$ti°s Percent Change in Total
Filings Current \’ear
Over Earlier Year 16.2 -11.9 28.0 8.0 3.3 48 10
Number of Judgeships 13 13 13 13 13 13
Vacant Judgeship Months 2 39.8 60.4 0.0 0.0 21 .9 26.8
Total 801 1 .057 728 863 901 931 6
Civ`l| 308 573 282 373 429 448 21
F_|_ Criminal
' "‘92 Felony 367 366 341 376 347 369 4 2
Supervised
Actions Release
per Judgeship Hearlngs 126 116 105 112 125 114 5 2
Pending Cases 2 446 443 416 532 599 792 14 3
Weighted Filings 2 601 780 559 685 686 699 9 2
Terminations 823 1 ,052 739 731 826 732 7 2
Trials Com.:lleted 19 17 14 12 15 14 57 4
__ Criminal
Fr°_"‘ F"!r}g 10 Felony 4.9 4.7 4.9 4.9 5.3 5.1 6 2
Median Disposition
' ' 2
Time (M°nth$} Clvll 7.2 7.9 7.8 6.8 6.8 7.4 20 5
From Filing to Tn`a| 2
(Civt'| On|y) 30.1 30.9 30.0 34.2 32.6 31 .3 38 6
Number (and %)
ot Civil Cases 93 75 92 98 107 140
Over 3 Years Old 2 3.0 2.3 3.1 2.5 2.0 1.9 3 1
Average Number
of Felony Defendants
other Filed per Case 1.1 1.1 1.1 1.1 1.1 1.1
Avg. Presentfor
Jury Se|ection 59.1 48.4 57.3 54.8 53.5 54.9
J'-'mrs Percent Not
Se|ected or
Challent:led 30.9 24.5 32.3 29_4 27_0 29.6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 5,828 322 2,239 1,486 17 55 187 300 173 100 601 1 347
Criminal1 4,793 398 598 2,910 217 83 284 132 4 13 40 41 73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by llNature of Offense" do not.

2 See "Explanation of Se|ected Tenns.“

 

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 100 01 129 Page|D #:142

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAL|FORNIA NORTHERN 12_Month periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 N"me"¢al
Standing
Filings 1 7,549 7,239 6,884 7,981 8,532 8,659 Within
Overall Terminations 7.742 7.751 7.065 6,650 7,176 7,795 u.s. circuit
Caseload Pending 7.119 6,611 6,424 7,689 9,020 9.850
Statistics" Percent Change in Total
Filings Current Year
Over Eal1ier Year 14.7 19.6 25.8 8.5 1.5 55 11
Number of Judgeships 14 14 14 14 14 14
Vacant Judgeship Months 2 38.0 23.8 0.0 0.0 0.0 0.0
Total 539 517 492 570 609 619 21 5
Civil 458 430 406 495 533 536 11
F_ _ Criminal
1‘1“95 Felony 51 56 49 36 39 37 65 14
Supervised
Actions Re|ease
Per Judgeship Hearings 30 31 36 37 36 45 36 9
Pending Cases 2 509 472 459 549 644 704 17 4
Weighted Filings 2 534 524 486 504 538 594 17 5
Terminations 553 554 506 475 513 557 25 7
Trials Completed 10 11 12 11 10 9 80 12
_ _ Criminal
F'C{m F"!r}g 10 Felony 10.6 10.9 13.7 13.2 17.3 19.0 91 13
Median Dlsposition _ _ 2 1
Time (Months) Clvll 6.6 8.2 7.8 7.4 7.4 7.0 3 4
From Filing to Trial 2
(Civi| On|y) 30.9 31 .0 31 .6 24.6 26.1 29.7 36 5
Number (and %)
of Civil Cases 390 411 477 496 501 550
Over 3 Years Old 2 6.6 7.6 9.1 7.6 6.4 6.3 45 6
Average Number
of Felony Defendants
other Filed per Case 1.3 1.4 1.5 1.4 1.4 1.3
Avg. Present for
Jury Se|ection 56.5 62.5 60.8 72.9 57.6 67.2
Ju"°rs Percent Not
Se|ected or
Chal|enged 36_9 ` 36.5 42_9 49.1 36.9 26.7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 7,502 256 789 1 l41 1 14 232 502 617 466 694 1,393 67 1,061
Cn'mina| 1 519 11 149 33 109 82 18 27 3 24 12 19 32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 101 01 129 Page|D #:143

U.S. District Court -- Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cALlFORN|A EASTERN 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 N"me"¢al
Standing
Filings 1 6.096 6,024 5,772 5,477 5,457 5.670 Withln
Overa" Terminations 6,856 6,210 6,068 5,487 5,727 5.394 U.S. Circuit
caseload Pending 6.096 7,920 7,611 7,566 7,336 7,612
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year -3.7 -2.6 1.7 7.2 7.6 27 5
Number of Judgeships 6 6 6 6 6 6
Vacant Judgeship Months 2 16.5 12.0 3.0 3,1 0.0 0.0
Total 1,016 1,004 962 913 910 978 1
Civil 775 829 797 773 777 824 4 1
F_|_ Criminal
' '“95 Felony 164 119 106 94 63 99 36 6
Supervised
Actions Re|ease
Per Judgeship Hean'ngs 56 57 59 46 50 56 25 7
Pending Cases 2 1,349 1,320 1.269 1,264 1,223 1,302 1
Weighted Filings 2 867 864 826 770 785 834 6 1
Terminations 1,143 1,035 1,011 915 955 899 1
Trials Completed 15 16 15 14 19 14 57 4
__ Criminal
F'°_"‘ F"[T_‘Q 10 Felony 14.2 16.3 20_0 21 .7 23.0 20.4 92 14
Median Dispositlon
‘ ' 2
Time (Months) Clvll B.B 8.4 8.5 9.4 9.0 9.5 55 9
From Filing to Trial 2
(Civi| On|y) 50.5 47.8 38.8 41 .7 44.1 44_8 61 8
Number (and °/o)
of Civil Cases 767 796 814 814 754 801
Over 3 Years Old 2 13.6 13.9 14.4 14.1 13.3 13.3 75 13
Average Number
of Felony Defendants
other Filed per Case 1.4 1.4 1.5 1.7 1.6 1.5
Avg. Present for
Jury Se|ection 42.7 38.7 40.9 35.0 39.2 40.9
Jur°\'$ Percent Not
Se|ected or
Chal|€nged 44.7 40_0 35_4 39.2 36.5 33.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | K L
Civil 4,943 469 56 1,853 36 144 131 562 181 80 897 531
Criminal ‘ 591 41 215 34 104 81 22 30 2 6 8 8 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

1 Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 102 01 129 Page|D #:144

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAL|FORNIA CENTRAL 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numer'cal
. Standing
Fil|ng$ 1 17,464 16,952 16,275 16,810 16.551 17,347 Wlthln
Overall Terminations 17,990 17,015 16,913 16,719 16.563 16,253 u_s_ circuit
Caseload Pending 13,384 13,243 12,453 12,539 12,488 13,597
Statlst'cs Percent Change in Total
Filings Current Year
Over Earlier Year -0.7 2.3 6.6 3.2 4.8 43 8
Number of Judgeships 28 28 28 28 28 28
Vacant Judgeship Months 2 9.4 3.6 11.6 25.1 48.9 68.7
Total 624 605 581 600 591 620 20 4
Civil 533 521 511 532 518 536 11
F_|_ Criminal
' "‘92 Felony 60 51 36 40 41 50 79 11
Supervised
Actions Re|ease
per Judgeship l-learings 30 33 32 26 33 33 52 12
Pending Cases 2 478 473 445 448 446 486 41
Weighted Filings 2 552 551 537 566 567 618 14 4
Terminations 643 608 604 597 592 580 21
Tiia|s Completed 14 14 14 10 13 11 72 10
__ Criminal
FFDC{'“ F"_"t1_9 10 Felony 10.6 13.5 14.2 17.9 14.7 13.2 75 11
Median lsposl ion _ l
.nme (M°nths) Clvll 2 5.6 5.6 5.5 5.0 4.8 5.0 3 1
From Filing to Trial 2
(Civi| Only] 19.3 21 .3 19.8 19.8 20.0 20.0 9 2
Number (and %)
of Civil Cases 787 612 573 556 540 552
Over 3 Years Old 2 7.6 5.9 5.8 5.7 5.5 5.2 37 4
Average Number
of Felony Defendants
Other Filed per Case 1.6 1.7 1.6 1.6 1.5 1.6
Avg. Present for
Jury Se|ection 44.8 39.3 41.8 54.7 48.1 42.6
J'-'mrs Percent Not
Se|ected or
Cha|ler\ged 44.6 41 .2 41 .0 55_2 44.9 43.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 15.001 1,011 291 1,810 73 830 754 2.041 945 1,501 3.832 16 1 l897
Criminal 1 1,402 8 461 144 142 300 61 40 28 103 21 47 47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Tenns.“

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 103 of 129 PagelD #:145

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAL'FORN\A SOUTHERN 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2011 2013 Numer'¢a|
Standing
Filings ‘ 10,453 9,522 3,527 8,169 7,885 10,436 within
overall Terminations 11,048 9,483 8,096 8,466 7,438 8,372 U.S. Circuit
caseload Pending 5,861 5,373 5,974 5,305 5,545 5,794
Statist‘°S Percent Change in Total
Filings Current Year
Over Earlier Year -0.2 9.6 22.4 27.8 32.4 7 1
Number of Judgeships 13 13 13 13 13 13
Vacant Judgeship Months 2 5.7 9.9 0.0 0.0 9.0 22.7
Total 804 732 656 628 607 803 11 3
Civil 250 272 244 271 233 227 76 11
F_|_ Cn`minal
' "‘95 Felony 439 343 311 233 291 433 3 1
Supervised
Acti°ns Re|ease
per Judgeship Hearings 116 112 101 90 33 93 9 3
Pending Cases 2 451 452 460 408 427 446 50 8
Weighted Filings 2 636 612 554 546 522 649 11 3
Terminations 850 729 623 651 572 644 12 3
Trials Completed 17 18 16 14 14 15 49 3
__ Criminal
FB’_"" F"!EQ 'f° Felony 4.2 4.3 4.6 5.0 4.6 4.6 3 1
Median lsposl on _ _
Time (Months) Clv1l 2 6.6 6.8 6.5 9.2 6.6 6.4 12
From Filing to Trial 2
(crvil only) 33.1 29.1 33.0 23.7 36.5 35.9 52 7
Number (and %)
of Civil Cases 263 313 311 196 311 411
Over 3 Years Old 2 9.0 9.8 9.1 6.4 10.5 14.3 30 14
Average Number
of Felony Defendants
Other Filed per Case 1.1 1.2 1.2 1.2 1.2 1.1
Avg. Present for
Jury Selection 49.6 50.5 49.2 53.6 51 .5 50.3
J'-"'OFS Percent Not
Selected or
Cha||ensed 37_0 40_6 40_2 45.9 42.6 41 .7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 2.955 115 49 813 25 79 141 325 170 188 491 15 544
Criminal ‘ 6,274 52 1,712 3,873 42 363 52 38 2 13 36 33 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Cn`minal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 104 of 129 PagelD #:146

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HAWA" 12-Mon1h Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"'cal
Standing
Filings ‘ 1,137 1,197 997 1,051 1,090 933 within
Terminations 1,233 1.295 1.135 1,007 1,011 1,033 u.s. circuit
Overall
Caseload Pending 1 ,076 1,004 864 908 986 889
Statistics" Percent Change in Total
Filings Current Year
Over Earlier Year -17.9 -22.1 -6.4 -11_2 -14.4 86 13
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 9.5 0.0 0.0 7.8 12.0 12.0
Total 284 299 249 263 273 233 89 12
Civil 173 181 146 178 177 149 85 12
F.|. Criminal
' '“92 Felony 73 75 43 32 43 40 34 13
Supervised
Act[ons Re|ease
per Judgeship Hearings 39 44 57 53 47 44 37 10
Pending Cases 2 269 251 216 227 247 222 92 14
Weighted Filings 2 291 305 213 211 242 215 89 13
Terminations 310 324 284 252 253 260 87 12
Trials Completed 19 12 13 12 13 14 57 4
__ Criminal
FB’_"' F"*_FQ t° Felony 10.7 10.4 10.3 10_3 11.0 12.3 69
Median lsposl lon _ _
Time (M°nths) Clvll 2 9.6 6.5 9.5 8.9 8.3 8.1 33
From Filing to Trial 2
(Civi| Only) 9.7 - 27.3 - - 24_6 23 3
Number (and %)
of Civil Cases 24 23 33 22 32 28
Over 3 Years Old 2 4.0 4.1 6.2 3.6 4.9 5.1 36 3
Average Number
of Felony Defendants
Other Filed per Case 1.4 1.4 1.3 1.2 1.7 1.4
Avg. Present for
Jury Selection 72.4 151 .3 69.5 67_4 63.7 68.7
Jurors Percent Not
Selected or
Challenged 29_0 51 _2 34.7 45.0 432 37.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 596 13 10 90 3 24 31 71 98 35 156 - 65
Criminal1 160 - 80 6 13 17 6 9 - 3 12 7 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while t`:|ings by "Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 105 of 129 PagelD #:147

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lDAHO 12-Month Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Numerlcal
Standing
Filings ‘ 1,074 339 960 1.033 991 1,130 within
Terminations 1,151 951 953 945 1,022 1,131 u.s. circuit
Overall
Caseload Pending 1,077 995 989 1.116 1,076 1.069
Stat'stl°s Percent Change in Total
Filings Current Year
Over Earlier Year 5.2 27.1 17.7 4.3 14.0 17 4
Number of Judgeships 2 2 2 2 2 2
Vacant Judgeship Months 2 0.0 0.0 0.0 12.0 12_0 -0.4
Total 537 445 480 542 496 565 26
Civil 317 268 278 337 282 285 55
F_|_ Criminal
' '“92 Felony 177 133 152 191 154 221 3 3
Supervised
Actions Re|ease
Per Judgeship Hearing.=. 44 44 41 44 51 59 22 6
Pending Cases 2 539 498 495 558 538 535 34 5
Weighted Filings 2 513 420 469 520 464 547 23 6
Terminations 576 476 477 473 51 1 566 24 6
Trials Completed 18 19 15 17 23 18 39 2
__ Criminal
Fr°_m F'l!'?g t° Felony 3.1 3.2 3.2 3.5 3.1 7_2 21 3
Med|an Disposition _ _ 2
Time (M°nths) Civil 9.9 11.9 10.8 11.2 11.9 14.2 86 14
From Filing to Trial 2
(Civi| Only) 27.7 - - - - - - -
Number (and %)
of Civil Cases 44 52 63 77 64 57
Over 3 Years Old 2 6.2 7.5 9.3 10.0 8.4 8.4 50 10
Average Number _
of Felony Defendants
other Filed per Case 1.3 1.3 1.3 1.4 1.2 1.2
Avg. Present for
Jury selection 33.3 53.3 40.4 51 .6 47.3 39.4
J'-'rors Percent Not
Selected or
Challenged 13.7 41 .5 27.7 43.2 17_0 33.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 570 44 16 170 4 10 21 60 42 16 105 1 81
Criminal ‘ 442 15 161 99 63 35 16 34 7 7 1 - 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms.'l

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 106 of 129 PagelD #:148

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONTANA 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 t~lu'“er"=ill
Standing
Filings 1 1,202 1,377 1,166 1,342 1.171 1,357 Within
Terminations 1,226 1,294 1,239 1,163 1,151 1.273 u.S. circuit
Overall _
Caseload Pendan 858 936 857 1,027 1,043 1,112
Statist'°s Percent Change in Total
Filings Current Year
Over Eal1ier Year 12.9 -1.5 16.4 1.1 15.9 14 2
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 9.3 10.7 0.0 0.0 0.0 0.0
Total 401 459 389 447 390 452 56 11
Civil 222 270 193 231 213 254 66 9
F_l_ Criminal
' "‘92 Felony 123 147 127 149 116 123 21 4
Supervised
Actions Re|ease
Per Judgeship Hearings 55 41 65 67 61 70 15 5
Pending Cases 2 286 312 286 342 348 371 69 10
Weighted Filings 2 41 1 460 381 437 375 398 58 10
Terminations 409 431 413 388 384 426 62 11
Trials Completed 37 40 44 30 33 31 10 1
__ Criminal
F_FJ°_"‘ F"!EQ 10 Felony 7.4 6.7 7.3 7.0 3.6 3.5 29 4
Median lsposl on _ _
Time (M°nths) Clvll 2 8.6 9.2 9.9 8.6 11.0 9.5 55
From Filing to Trial 2
(Civil On|y) - - 22.5 - 25.8 - ~ ~
Number (and %)
of Civil Cases 49 48 46 58 57 53
Over 3 Years Old 2 9.0 8.4 8.7 9.5 8.6 7.4 52 3
Average Number
of Felony Defendants
other Filed per Case 1.3 1.4 1.3 1.3 1.2 1.2
Avg. Present for
Jury Selection 42.9 44.2 45.1 45.8 46.7 51 .9
Jur°rs Percent Not
Selected or
Cha||ensed 32_5 35.0 31 .3 35.2 33_3 29.7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A 8 C D E F G H | K L
Civil 763 35 27 355 9 26 32 96 65 6 51 - 61
Criminal ‘ 383 6 136 19 87 18 37 36 7 8 7 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

Case: 1:18-cv-07273 Document #: 16 Filed: 12/26/18 Page 107 of 129 PagelD #:149

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEVADA 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numer\¢al
Standing
Filings ‘ 3.602 3,707 3,742 4.256 4,322 3,953 within
overall Te"“‘“a“°“$ 3-707 3.726 3.631 6.364 3.973 4.230 u.s. circuit
Caseload Pending 4,527 4,456 4,532 5.368 6,170 5,892
Statisti°s Percent Change in Total
Filings Current \’ear
Over Earlier Year 4.{] 6.6 5.6 -7.2 -18.0 88 15
Number of Judgeships 7 7 7 7 7 7
Vacant Judgeship Months 2 26.6 11.5 0.0 4.9 12.0 12.0
Total 543 530 535 608 689 565 26
Civil 406 417 432 502 575 442 23
F_|_ Criminal
' "‘95 Felony 103 30 71 72 75 63 50 6
Supervised
Actions Re|ease
per Judgeship Hcaringc 34 32 32 34 39 40 43 1 1
Pending Cases 2 647 637 647 767 881 842 11 2
Weighted Filings 2 515 484 497 534 636 520 26
Terminations 530 532 519 485 568 604 15 4
Trials Com oleted 21 20 15 13 13 11 72 10
__ Criminal
F'°_"‘ F"!r!g to Fcicny 10.2 11.7 13.6 11 .7 12.6 12.9 72 10
Median Dispositlon
' ' 2
Time (M°nths) Civil 8.8 8.9 9.0 9.3 8.5 8.6 41 8
From Filing to Trial 2
(Civil only) 39.6 40.7 36.4 47_4 43.7 52.5 63 9
Number (and %)
of Civil Cases 309 361 364 401 419 526
Over 3 Years Old 2 9.3 10.9 10.5 9.4 8.3 11.2 69 11
Average Number
of Felony Defendants
ether Filed per Case 1.3 1.3 1.3 1.3 1.4 1.3
Avg. Present for
Jury Se|ection 57.8 56.0 56.3 50.9 53.9 58.3
Jumrs Percent Not
Selected or
Challenged 32.6 30.6 41 .3 29_4 37.4 31 .6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 3,092 1 24 42 740 21 204 74 320 281 104 480 4 698
Criminal ‘ 578 - 107 114 155 55 42 37 3 10 9 - 46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms.'

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 108 of 129 PagelD #:150

U.S. District Court -- Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OREGON 12-Month Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
Filings ' 3,364 3,342 3.183 3,577 3,068 3,241 \Mthin
Terminations 3,375 3,427 3,317 3.284 3,2_17 3,131 u.S. circuit
Overall
Caseload Pending 3,028 2,938 2,810 3,084 2,949 3,053
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year -3.7 -3.0 1.8 -9.4 5.6 38 7
Number of Judgeships 6 6 6 6 6 6
Vacant Judgeship Months 2 10.6 0.0 0.0 0.0 0.0 11.1
Total 561 557 531 596 511 540 34 9
Civil 387 383 376 432 351 368 36
F_l, Criminal
' '“92 Felony 114 112 36 93 31 33 50 3
Supervised
Actions Re|ease
Per Judgeship Hean'ngs 60 62 69 67 79 39 11 4
Pending Cases 2 505 490 468 514 492 510 38 6
Weighted Filings 2 485 473 440 498 422 426 48 9
Terminations 563 571 553 547 536 522 31 8
Trials Completed 15 18 11 12 11 8 35 14
_ _ Criminal
Fr°_m F'*!'?Q to Felony 10.3 10.2 11.2 12.7 11_3 13.5 77 12
Median Dispositlon 4 12
. . 2
Time (M°nths) Clvll 10.2 11.4 10.8 9.8 10.9 10_7 7
From Filing to Trial 2
(civil only) 21.6 22.3 23.4 20.5 22.7 27.3 30 4
Number (and %)
of Civil Cases 102 103 108 106 112 158
over 3 Years old 2 4.5 4.7 4.9 4.4 4.9 6.6 46 7
Average Number
of Felony Defendants
Other Filed per Case 1.2 1.3 1.3 1.4 1.3 1.1
Avg. Present for
Jury Se|ection 40.6 28.2 26.1 27.6 33.6 30.7
JUmFS Percent Not
Selected or
Challenged 40.6 22.0 16.3 23_9 23.1 24_3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 2.210 496 24 471 9 47 144 222 149 56 361 7 224
Criminal 1 492 6 103 102 86 30 63 42 - 12 15 10 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms.'

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 109 of 129 PagelD #:151

U.S. District Court _ Judicial Caseload Profile

 

WASHINGTON EASTERN

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
FilingS ‘ 1 .334 1,337 1,736 1,942 1,656 1,931 within
Terminations 1,772 2,074 1,837 1,803 1,848 1,897 U.S. Circuit
Overall
caseload Pending 1,374 1.136 1,090 1,235 1,224 1,235
Statlst'°s Percent Change in Total
Filings Current ¥ear
Over Earlier Year 8.0 5.0 14.1 2.0 6.7 33 6
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 12.0 17.4 0.0 0.0 0.0 0.0
Total 459 472 434 486 464 495 45 10
Civil 215 205 196 241 238 251 68 10
F_|_ Criminal
' '"95 Felony 125 123 92 99 97 100 37 5
Supervised
Actions Re|ease
Per Judgeship Hearings 119 144 146 146 130 145 2 1
Pending Cases 2 344 297 273 309 306 321 77 11
Weighted Filings 2 333 315 269 298 299 304 79 11
Terminations 443 519 459 451 462 474 49 10
Trials Completed 19 19 20 18 20 14 57 4
__ Criminal
Fr°_"‘ F"!'jg t° Felony 3.3 3.1 11.6 10.4 9.0 6.5 29 4
Median Dispositlon _ _ 2
Time (M°nths) Civil 10.0 12.2 9.9 9.6 9.1 9.8 60 11
From Filing to Trial 2
(Civi| On|y) 23.6 29.3 - - - - ' -
Number (and %)
of Civil Cases 35 36 43 41 43 49
Over 3 Years Old 2 3.9 5.2 6_3 5.1 5.4 5.8 42 5
Average Number
of Felony Defendants
other Filed per Case 1.6 1.6 1.4 1.4 1.3 1.3
Avg. Present for
Jury Selection 40_2 37.6 44.6 74.9 43.1 43.5
Jumrs Percent Not
Selected or
Challerlged 25.5 26_2 23.0 47.5 36.2 23.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J l( L
Civil 1,002 513 9 162 7 12 23 62 45 7 83 - 79
Criminal ‘ 396 11 136 63 62 19 29 50 3 5 12 2 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 110 of 129 PagelD #:152

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASH'NGTON WESTERN 12-Month Periods landing
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 N"me"cal
Standing
Filings ‘ 4,364 4,196 3,667 3,931 3,775 3,934 within
Overall TerminainnS 4,502 4,429 3,921 3,875 3,808 3,657 U.S. Circuit
Caseload Pending 3.050 2,792 2,755 2,800 2,738 3.016
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year -9.9 -6.3 1.2 0.1 4.2 45 9
Number of Judgeships 7 7 7 7 7 7
Vacant Judgeship Months 2 0.0 0.0 0.0 9.9 36.0 36.0
Total 623 600 555 562 539 562 28 8
Civil 491 486 446 450 432 443 22
F_|_ Criminal
' '“92 Felony 66 69 66 62 55 72 60 10
Supervised
Acti°ns Release
per Judgeship Heanngs 46 45 43 50 52 47 32 3
Pending Cases 2 436 399 394 400 391 431 54 9
Weighted Filings 2 534 489 483 475 462 494 33 8
Terminations 643 633 560 554 544 522 31 8
Trials Completed 20 17 16 18 18 14 57 4
_ , Cn`minal
FB°_"‘ F'l!:jg t° Felony 6.6 6.1 3.6 3.2 3.6 6.7 34 6
Median lsposl ion _ _
Time (Momhs) Clvll 2 6.2 7_0 7.0 6.5 6.7 6.7 16 3
From Filing to Tn`al 2
(civii oniy) 17.2 20.5 16.6 17.2 19.0 19.5 3 1
Number (and %)
of Civil Cases 58 77 69 65 67 76
Over 3 Vears Old 2 2.5 3.5 3.2 3.0 3.1 3.2 15 2
Average Number
of Felony Defendants
other Filed per Case 1.5 1.3 1.3 1.4 1.4 1.5
Avg. Present for
Jury Selection 42_0 34.8 33.3 47.1 40.4 38.0
JUFO'S Percent Not
Selected or
Cha|ler'ged 326 31.1 26.9 36.3 36.7 30.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 3,103 633 56 466 4 75 271 402 278 153 393 4 368
Criminal ‘ 498 6 165 93 65 75 14 33 - 19 5 5 18

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

 

' Filings in the "Overall Caseload Statistics“ section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 111 of 129 PagelD #:153

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GUAM 12-Month Periods Ending l
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 N"me"'cal
Standing
Filings ‘ 121 65 116 157 152 126 within
Terminations 133 134 122 117 135 113 U.S. Circuit
Overall _
Caseload Pendan 203 159 155 182 208 258
Statistics Percent Change in Total
Filings CurrentYear
Over Earlier Year 4.1 48.2 6.8 -19.7 -17.1 87 14
Number of Judgeships 1 1 1 1 1
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 0.0
Total 121 85 118 157 152 126 92 14
Civil 38 20 38 81 98 82 91 14
F,|_ Criminal
‘ "‘95 Felony 79 56 76 74 50 43 62 12
Supervised
Acti°ns Re|ease
per Judgeship Hearings 4 9 2 2 4 1 93 15
Pending Cases 2 203 159 155 182 208 258 87 12
Weighted Filings 2 - - - - - - - -
Terminations 133 134 122 117 135 113 92 14
Trials Completed 7 16 6 6 8 9 80 12
_ _ Criminal
F|'J°_m F"!;_\Q to Felony 26.9 16.2 21_6 6.3 20.0 30.1 94 15
Median 'SPOS' 'O" _ _
Time (Months) Clvll 2 16.6 22.7 20.5 8.0 10.9 17.6 90 15
From Filing to Trial 2
{Civil On|y) - - - - - - - -
Number (and %)
of Civil Cases 9 10 9 10 13 13
Over 3 Years Old 2 13.4 20.0 14.8 11.5 10.2 7.5 54 9
Average Number
of Felony Defendants
other Filed per Case 1.3 1.4 1.5 1.5 1.1 1.3
Avg. Presentfor
Jury Se|ection 205.0 257.0 132.5 113.3 218.0 355.5
JL"`O'S Percent Not
Selected or
Chal|enged 71 .1 76_6 46_6 50.1 61.0 76.0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A 8 C D E F G H l K L
Civil 82 1 2 6 1 - 2 55 - - 5
Criminal ‘ 43 - 9 3 2 13 2 2 - 8 - 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will riot match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Se|ected Terrns.ll

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 112 of 129 PagelD #:154

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NORTHERN MAR|ANAS 12-llllonth Periods Ending \
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nu""er'cai
Standing
Filings * 60 90 60 60 62 60 within
Terminations 76 96 53 75 65 72 U.S. Circuit
Overall _
caseload Pending 123 94 96 95 66 73
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year -25.0 -33.3 -25.0 -3.2 71 12
Number of Judgeships 1 1 1 1 1 1
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 0.0
Total 80 90 60 80 62 60 94 15
Civil 36 34 25 34 22 33 94 15
F.l. Criminal
' "‘92 Felony 35 29 17 22 24 14 94 15
Supervised
Acti°"$ Release
Per Judgeship Hean'ngs 9 27 16 24 16 13 64 14
Pending Cases 2 128 94 98 95 88 78 94 15
Weighted Filings 2 - - _ _ _ _ _ _
Terminations 76 96 53 75 65 72 94 1 5
Trials Completed 11 11 6 13 2 4 93 15
_ _ Criminal
FB’_"‘ F"!EQ 19 Felony 10.3 9.4 11.1 6.7 6.1 12.0 67 6
Median lsposl on _ _
Time (Months) Clvll 2 32.1 12.6 14.8 17.0 10.6 12.6 33 13
From Filing to Trial 2
(Civil On|y) - - - - - - - -
Number (and %)
of Civil Cases 23 16 20 22 24 20
Over 3 Years Old 2 29.5 27.1 30.8 33.3 42_9 46.5 91 15
Average Number
of Felony Defendants
Orher Filed per Case 1.4 1.2 1.2 1.5 1.3 1.7
Avg. Present for
Jury Selection 123.0 65.3 263.5 53.0 69.0 54.0
J'-'mrs Percent Not
Selected or
Challenged 67_2 36.3 59.0 11_3 16.7 11.1
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 33 - - 12 - 1 3 3 - -
Criminal ‘ 14 - 5 3 - 5 - - -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data irl this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms.'l

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 113 of 129 PagelD #:155

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLORADO 12-Month Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"'cal
_ Standing
Filings ' 4_170 4,353 3,629 3,607 3,771 3.964 within
Terminations 4,133 4,252 3,933 3,662 3,747 3,769 u.s. circuit
Overall _
Caseload Pending 3,194 3,298 3,155 3,096 3,093 3,283
Statisti°s Percent Change in Total
Filings Current Year
Over Earlier Year -4.5 -8.5 4.0 4.6 5.6 38 2
Number of Judgeships 7 7 7 7 7 7
Vacant Judgeship Months 2 2.6 0.0 0.0 2.6 12.0 12.0
Total 596 622 547 544 539 569 25 2
Civil 482 518 441 453 452 461 19 1
F. . Criminal
""‘9"’ Felony 62 76 77 63 69 34 49 5
Supervised
AC“°"S Release
Per Judge$hip Hearings 32 28 29 27 18 24 62
Pending Cases 2 456 471 451 442 442 469 45 3
Weighted Filings 2 545 566 512 498 542 567 21 1
Terminations 591 607 562 526 535 541 28 2
Trials Completed 24 22 19 21 17 21 24 1
__ Criminal
F'°_m F"!r_'g ‘° Felony 6.6 6.3 9.5 9.6 3.6 6.5 29
Median Dispositlon _ l 2
Time (Months) Clvll 6.3 5.7 7.8 8.3 7.0 7.7 24 1
From Filing to Trial 2
(Civil On|y) 24.4 29.3 27.0 25.9 25.0 27.8 33 3
Number (and %)
of Civil Cases 79 87 68 53 57 75
Over 3 Years Old 2 3.3 3.4 2.9 2.1 2.3 2.8 12 2
Average Number '
of Felony Defendants
Other Filed per Case 1.3 1.3 1.4 1.3 1.3 1.3
Avg. Present for
Jury Selection 32.9 34.0 30.5 33.4 36.2 44.8
J'-'mrs Percent Not
Selected or
Challenged 354 42_6 36_6 31.6 40.3 43_9
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l K L
Civil 3,230 188 36 831 42 21 152 580 262 195 618 303
Criminal ‘ 587 58 129 129 134 44 28 22 - 6 7 2 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data irl this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Selected Tenns.'l

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 114 of 129 PagelD #:156

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KANSAS 12-Month Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numerl¢a|
Standing
Filings 1 2,624 2,306 5,081 3,079 2,184 2,292 Within
Overall Terminations 2,632 2,469 3,920 2,544 2.410 3,105 U.s. Circuit
Caseload Pending 2,328 2,157 3,321 3,850 3,622 2.820
Statist'°s Percent Change in Total
Filings Current Year
Over Earlier Year -12.7 -0.6 -54.9 -25.6 4.9 42 3
Number of Judgeships 6 6 6 6 6 6
Vacant Judgeship Months 2 12.0 12.2 3.0 12.0 14.0 24.0
Total 437 384 847 513 364 382 71
Civil 265 239 696 368 236 247 70
F_|_ Criminal
' "‘9‘°` Felony 130 106 107 103 62 92 40 4
Supervised
Actiorls Re|ease
Pe\‘ Judgeship Hearings 43 37 44 42 47 44 37 5
Pending Cases 2 388 360 554 642 604 470 44 2
Weighted Filings 2 430 367 726 382 330 356 66 5
Terminations 439 412 653 424 402 518 33 3
Trials Completed 27 22 22 22 19 21 24 1
_ _ Criminal
F'°_m F"l'?g *° Felony 6.4 9.1 9.5 10.6 11.3 11_2 62
Median Dispositlon _ _ 2
Time (M°nths) Clvll 7.8 9.0 2.0 8.7 8.2 17.9 91 8
From Filing to Trial 2
(civil only) 24.7 266 24.3 25.5 23.6 24_5 21 2
Number (and %)
of Civil Cases 121 136 119 75 65 352
Over 3 Years Old 2 8.3 10.2 4.6 2.5 2.2 16.9 82 8
Average Number
of Fetony Defendants
other Filed per Case 1.6 1.4 1.4 1.5 1.3 1.4
Avg. Present for
Jury Selection 15.9 52.0 36.0 39.3 42.9 50.2
JU"O'S Percent Not
Selected or
Cha||enged 37.6 46_2 25.2 32.5 37.2 44.0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1.481 67 14 359 65 75 94 149 205 21 287 6 139
Criminal ‘ 547 18 158 32 142 53 17 32 17 20 19 11 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overa|l Caseload Statistics" section include criminal transfers, white filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 115 of 129 Page|D #:157

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW MEX|CO 12-Momh Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2010 Nume"¢al
Standing
Filings 1 5,781 6,148 6,240 7,479 5,596 5,913 Within
Overall Terminations 5.320 6.017 6.423 7,022 5,992 6,029 u_s_ circuit
caseload Pending 2,969 3,072 2,343 3,345 2,939 2,325
Statistics Percent Change in Total
Filings CurrentYear
Over Earlier Year 2.3 -3.8 -5.2 -20.9 5.7 36 1
Number of Judgeships 7 7 7 7 7 7
Vacant Judgeship Months 2 8.5 0.0 0.0 0.0 0.0 4.7
Total 826 878 891 1 ,068 799 845 9 1
Civil 176 181 165 201 194 175 83 7
F_|_ Criminal
' '"95 Felony 563 503 634 732 503 591 2 1
Supervised
Acti°l'ls Re]ease
per Judgeship Hean'ngs 37 94 93 35 97 39 11 1
Pending Cases 2 424 439 406 478 420 404 61 4
Weighted Filings 2 565 604 577 695 531 530 25 2
Terminations 760 860 918 'l .003 856 861 3 1
Trials Completed 19 15 14 14 16 16 45 4
_ _ Criminal
Fg§m F"[{_\Q 10 Felony 1.2 1.2 1.0 1.0 1.4 1.0 1 1
Median lsposl lon _ _
Time (Months) Clvll 2 8.9 10.2 11.2 10.5 10.3 9.8 60 5
From Filing to Trial 2
(civil only) 23.1 24.3 27.4 - - - - -
Number (and %)
of Civil Cases 86 66 78 94 81 75
over 3 Years old = 6.7 4.9 6.2 6.7 5.9 6.0 44 5
Average Number
of Felony Defendants
Other Filed per Case 1.1 1.1 1.1 1.1 1.1 1.0
Avg. Present for
Jury Selection 48.3 49.8 43.5 56.4 44_7 59.7
J'-"'O"S Percent Not
Selected or
Cha||enged 26_3 26.2 24.3 23.1 24.4 25.7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1,222 187 28 250 20 33 45 161 143 10 265 - 80
Criminal1 4,062 114 323 3,279 116 32 84 42 - 12 17 18 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics'l section include criminal transfers, while filings by "Nature of Offense“ do not.

2 See "Explanation of Selected Terms."

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 116 of 129 Page|D #:158

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OKLAHOMA NORTHERN 12-Month Periods landing
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"'cal
Standing
Filings ‘ 1,061 1,156 1,160 1,111 1,156 1,043 v\mhin
Terminations 1,247 1,123 1.117 1,100 1.234 1,074 u.s. circuit
Overall
caseload Pending 917 962 1 .019 1,013 367 347
Stat'stlcs Percent Change in Total
Filings Current Year
Over Earfier Year -3.5 -9.8 -11.6 -6.1 -9.9 81 7
Number of Judgeships 3.5 3.5 3.5 3.5 3.5 3.5
Vacant Judgeship Months 2 5.3 0.0 0.0 0.0 0.0 0.0
Total 309 330 337 317 331 298 84 7
Civil 212 237 229 232 211 189 61
F_|_ Criminal
' '“95 Felony 76 74 61 50 49 63 66 7
Supervised
AcfiDns Re|ease
per Judgeship Hearings 19 19 27 35 71 47 32 4
Pending Cases 2 262 275 291 289 253 242 89 7
Weighted Filings 2 304 298 308 260 263 260 86 7
Terminations 356 321 319 314 367 307 83 7
Trials Completed 14 12 12 12 4 7 89 7
_ _ Criminal
Fr°_m F'*!']Q to Felony 6.3 6.2 5.3 6.0 6.9 7.0 19 5
Median Dispositlon
' ' 2
Tlme (Months) Civil 11.9 9.4 10.7 10.3 10_2 9.4 53
From Filing to Trial 2
(Civil On|y) - - - _ _ _ _ _
Number (and %)
of Civil Cases 25 29 28 34 35 51
Over 3 Years Old 2 3.3 3.6 3.5 4.0 4.7 7.6 55 6
Average Number
of Felony Defendants
Other Filed per Case 1.3 1.2 1.4 1.4 1.3 1.3
Avg. Presentfor
Jury Selection 41 .4 41 .3 50.8 42.2 40.2 41 .4
Jur°rs Percent Not
Se|ected or
Chall@nged 24.4 35_6 25.3 20.9 23_4 30.0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G 1-1 l J K L
Civil 660 93 15 114 1 11 35 133 56 130 - 66
Criminal1 219 - 75 30 57 11 9 1 4 1 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 117 of 129 Page|D #:159

U.S. District Court -Judicia| Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OKLAHOMA EASTERN 12-M6nth Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"ca‘
Standing
Filings ‘ 671 662 662 726 663 630 within
Terminations 643 693 693 639 706 695 u.s. circuit
Overall _
Caseload Pending 675 661 647 668 650 597
Statisu°s Percent Change in Total
Filings Current Year
Over Earlier Year -6.1 -4.8 -7.6 -13.5 -5.0 75 6
Number of Judgeships 1.5 1.5 1.5 1.5 1.5 1.5
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 10.9
Total 447 441 455 465 442 420 64 4
Civil 353 360 373 382 366 295 53
F.l. Criminal
' '“92 Felony 76 63 63 65 50 105 34 3
Supervised
ACti°"S Re|ease
per Judgeship i-iearings 16 16 19 19 26 19 70 3
Pending Cases 2 450 441 431 459 433 398 62 5
Weighted Filings 2 374 355 367 388 350 396 59 4
Terminations 429 462 465 459 472 463 53 5
Trials Completed 17 10 14 13 12 8 85 6
__ Criminal
FB)_'“ F"!;_‘Q 10 Felony 7.3 6.7 7.9 6.6 7.5 6.5 11 4
Median lsposl on _ _
.nme (M°nths) Civil 2 11.3 13.8 13.8 13.3 12.7 11.1 75
From Filing to Trial 2
(Civil Only) - _ _ _ _ _ _ _
Number (and %)
of Civil Cases 12 10 12 14 10 13
Over 3 ¥ears Old 2 2.1 1.8 2.1 2.3 1 .7 2.7 11 1
Average Number
of Felony Defendants
other Filed per Case 1.3 1.4 1.3 1.4 1.2 1.4
Avg. Presentfor
Jury Selection 29.6 29.4 38.3 30.1 31 .1 23.6
Jur°rs Percent Not
Selected or
Challenged 25.1 19.9 23.3 27_6 27_6 19.5
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 443 137 10 85 2 13 11 47 44 1 71 - 22
Criminal1 158 12 56 - 32 19 8 10 6 5 3 - 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 118 of 129 Page|D #:160

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OKLAHON|A WESTERN 12-Mcnttr Pericds Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"'ca|
Standing
Filings ‘ 1,934 1.936 2,002 1,929 1,956 1,665 within
Terminations 2,054 1.662 1,667 2,011 1,941 1,923 u.s. circuit
Overall
Caseload Pending 1,436 1,496 1,609 1 ,516 1,527 1,464
Statistics Percent Change in Total
Filings Current Year
Over Earlier Vear -3.6 -3.7 -6.8 -3.3 -4.7 74 5
Number of Judgeships 6 6 6 6 6 6
Vacant Judgeship Months 2 0.0 12.0 9.9 26.6 36.0 27.8
Total 322 323 334 322 326 311 81 6
Civil 237 239 251 246 248 226 77
F.|. Criminal
' "‘92 Felony 60 56 56 46 46 61 71 6
Supervised
Actions Re|ease
per Judgeship Hearings 26 26 27 30 31 25 60 6
Pending Cases 2 239 249 268 253 255 244 88 6
Weighted Filings 2 317 293 309 279 291 289 82 6
Terminations 342 310 315 335 324 321 81 6
Trials Completed 26 23 24 23 19 21 24 1
'_ Criminal
FFD°_"' Fl'!;}g 10 Felony 6.7 6.2 6.5 9.6 6.6 6.6 33
Median lSpOSl Ol'l ` l
Time (M°nths) Clvll 2 6.9 8.4 7.8 9.0 7.7 8.4 36
From Filing to Trial 2
(Civil On|y) 18.8 20.9 23.6 14.5 17.3 20.9 14 1
Number (and %)
of Civil Cases 38 33 63 47 36 49
Over 3 Years Old 2 3.5 2.9 5.1 3.9 3.0 4.5 30 3
Average Number
of Felony Defendants
Other Filed per Case 1.6 1.3 1.6 1.4 1.4 1.4
Avg. Present for
Jury Selection 36.8 26.1 29.4 29.8 26.4 27.9
JU"OFS Percent Not
Se|ected or
Challenged 31 _4 26.6 26.4 29_9 40.3 29.0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 1,354 187 37 276 15 29 48 233 146 13 255 - 115
Criminal1 360 2 138 45 61 51 23 23 2 2 4 3 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data iri this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics‘l section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Tem'is.'l

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 119 of 129 Page|D #:161

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UTAH 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 N“mer'cal
Standing
Filings 1 2,497 2,104 2.055 2,327 2,522 2,463 within
Terminations 2,511 2,288 2.136 1.967 2,355 2,505 U.S. Circuit
Overall
Caseload Pending 2,281 2,102 2.008 2,343 2,474 2,401
Statisti°s Percent Change in Total
Filings Current Year
Over Earlier Vear -1.4 17.1 19.9 5.8 -2.3 69 4
Number of Judgeships 5 5 5 5 5 5
Vacant Judgeship Months 2 2.7 5.9 11.6 3.0 12.0 12.0
Total 499 421 411 465 504 493 46 3
Civil 266 235 217 272 295 263 62
F_|_ ' Criminal
' '"95 Felony 142 124 131 151 155 175 12 2
Supervised
Ar.:tions Re|ease
Per Judgeship Hcarings 72 61 63 42 55 55 _ 27 2
Pending Cases 2 456 420 402 469 495 480 42 1
Weighted Filings 2 468 413 379 464 520 506 30 3
Terminations 502 458 428 393 471 501 36 4
Trials Completed 23 19 13 14 16 15 49 5
_ _ Criminal
Flr]°_m F"EFQ 10 Felony 6.6 7.5 5.7 5.5 6.0 6.4 9
Median lsposl lon _ _
Time (M°mhs) Clvll 2 11.0 11.1 12.3 10.7 9.6 8.4 36
From Filing to Trial 2
(Civil only) 36.0 33.0 37.3 31 .9 31 .2 43.9 59 4
Number (and %)
of Civil Cases 1 13 109 136 143 153 155
over 3 Years old = 6.6 7.1 9_6 3.3 6.3 9.4 61 7
Average Number
of Felony Defendants
other Filed per Case 1.2 1.3 1.1 1.2 1.2 1.2
Avg. Presenlfor
Jury Selection 43.8 45.1 48.5 53.7 53_5 47.2
Jur°"$ Percent Not
Se|ected or
Challenged 31 .1 33_9 39.7 37.9 40_1 25.1
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1,313 63 36 110 12 21 173 193 87 105 306 - 207
Criminal ‘ 876 17 188 228 224 55 56 57 2 14 9 9 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 120 of 129 Page|D #:162

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WYOM|NG 12-M0rlth Periods Ending |
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Numer'cal
Standing
Filings 1 642 726 633 737 716 562 within
Terminations 536 745 620 661 691 605 U.S. circuit
Overall
caseload Pending 652 632 646 703 735 716
Statist'°s Percent Change in Total
Filings Current Year
Over Eal1ier Year -9.3 -19.8 -8.1 ~21.0 -18.9 89 8
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 0.0 0.0
Total 214 242 21 1 246 239 194 91
Civil 90 96 79 108 86 70 92
F_l_ Criminal
' '"92 Felony 67 94 66 77 93 71 62 6
Supervised
Actions Re|ease
Per Judgeship Hean'ngs 37 52 46 61 61 53 26 3
Pending Cases 2 217 211 215 234 245 239 91 8
Weighted Filings 2 207 224 197 202 212 165 91 8
Terminations 195 248 207 227 230 202 90 8
Trials Completed 16 13 13 12 13 7 89 7
__ Criminal
Fr°_"" F"'_'?Q 10 Felony 4.6 5.6 5.1 5.4 5.7 5.0 4 2
Median Dispositlon
. . 2
Time (M°nths) Clvll 10.8 10.8 12.2 10.8 9.5 11.4 79 7
From Filing to Tlia| 2
(civil only) - - 15.6 _ - _ _ _
Number (and %)
of Civil Cases 5 2 5 4 8 10
Over 3 Years Old 2 2.0 8 2.4 1.5 3.4 4.8 32 4
Average Number
of Felony Defendants
ether Filed per Case 1.3 1.3 1.4 1.2 1.3 1.2
Avg. Present for
Jury Selection 34.4 36.7 33.9 40.2 30.4 36.1
J'-'rors Percent Not
Selected or
Challenged 26.3 34.2 365 37.5 37.2 34_6
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 211 8 7 38 2 5 7 42 62 23 - 15
Criminal ‘ 210 4 68 45 33 13 15 20 3 3 1 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data irl this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation Of Selected Tenns.“

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 121 of 129 Page|D #:163

U.S. District Court -- Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALABAMA NORTHERN 1241/lunch Pcriods landing
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
Filings 1 3,751 2,988 2,872 3.036 2,643 2,645 Within
overall Terminations 31329 6-335 2-956 3.093 2.680 2.852 u.s. circuit
Caseload Pending 6,453 3,137 3,057 3,007 3,176 3,187
Staustics Percent Change in Total
Filings CurrenlYear
Over Earlier Year -24.2 -4.8 -0.9 »6.3 0.1 60 5
Number of Judgeships 8 8 8 8 8 8
Vacant Judgeship Months 2 8.2 13.4 4.7 24_0 24.0 24.3
Total 469 374 359 380 355 356 76 9
Civil 395 310 297 314 274 268 60
F,|, Criminal
' "‘92 Felony 60 49 45 46 64 69 64 6
Supervised
Actions Reiease
ser Judgeship i-lean'ngs 14 15 17 16 17 19 70 7
Pending Cases 2 807 392 382 376 397 398 62 7
Weighted Filings 2 425 340 323 342 340 339 72 9
Terminations 479 792 370 387 335 357 75 8
Trials Completed 22 22 21 17 28 16 45 8
__ Criminal
FB>_"‘ F"!{}Q to Felony 7.4 7.1 6.5 7.0 7.3 6.9 14 3
Median lsposl lori _ _
Time (Momhs) Clvll 2 8.6 22.7 11.0 10.2 10.6 10.6 73
From Filing to Trial 2
(Civil On|y) 27.4 22.2 26.0 34.8 14.8 35.5 49 6
Number (and %)
of Civil Cases 705 223 230 259 289 348
Over 3 Years Old 2 11.9 8.3 8.9 10.3 11.2 13.7 73 9
Average Number
of Felony Defendants
other Filed per Case 1_2 1.1 1.2 1.3 1.2 1.2
Avg. Presentf0r
Jury Selection 35.9 35.1 33.7 41.8 39.8 34.3
JU|'°\"S Percent Not
Se|ected or
Challensed 34_1 29.3 31 .9 36_9 36.9 35_9
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 2,140 211 . 47 504 7 41 172 185 188 15 564 - 206
Criminal ‘ 552 10 130 56 229 40 14 24 3 16 4 4 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected TelTns."

 

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 122 of 129 Page|D #:164

U.S. District Court _ Judicial Caseload Profile

 

ALABAMA MlDDLE

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
Filings 1 1,402 1,447 1,391 1,308 1,226 1,492 Within
Terminations 1,357 1,390 1,572 1,231 1,163 1,340 u.S. circuit
Overall
Caseload Pending 1,502 1,560 1,370 1,442 1 ,491 1,652
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year 6.4 3.1 7.3 14.1 21 .7 11 3
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 10,2 3.0 23.0 24.0 24.0
Total 467 482 464 436 409 497 44 6
Civil 352 388 370 359 306 369 35
F_|, Criminal
' "‘92 Felony 96 75 69 59 61 105 34 5
Supervised
Actions Re|ease
PP-r Judgeship Hearings 19 19 25 16 22 23 64 6
Pending Cases 2 501 520 457 481 497 551 31 3
Weighted Filings 2 435 433 429 390 384 465 40 6
Terminations 452 463 524 410 389 447 55 7
Trials Completed 22 22 19 15 19 21 24 4
_ _ Criminal
FB°_"‘ F"I;_‘Q 10 Felony 6.5 6.6 9.5 9.7 9.7 3_9 36 7
Median '5|995‘ 'On _ _
Time (M°nths) Clvll 2 9.9 10.6 8.7 9.2 9.7 10.1 66 8
From Filing to Trial 2
(Civil Only) 18.7 - - - - - - -
Number (and %)
of Civil Cases 57 76 78 96 104 1 26
Over 3 Years Old 2 4.9 6.1 7.4 8.6 9.5 10.9 55 3
Average Number
of Felony Defendants
Other Filed per Case 1.6 1.3 1.5 1.4 1.4 1.4
Avg. Present for
Jury Selection 44.7 55.8 41.4 39.3 37.7 40.7
J'-'r°T'S Percent Not
Se|ected or . . _
Challenged 35_9 52.9 29.6 33.2 29_6 23.3
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 1,108 53 24 551 2 9 30 53 85 1 218 1 81
Criminal1 315 18 73 31 100 53 4 10 5 8 1 6 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

Case: 1:18-Cv-07273 Document #: 16 Filed: 12/26/18 Page 123 of 129 Page|D #:165

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AL.ABAMA SOUTHERN 12-Month Periods Ending
Jun 30 .|un 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2013 Numerl¢=al
Standing
Filings‘ 1,195 1,177 1,131 1,171 1,126 1.101 within
Terminations 1,241 1,299 1,106 1,115 1,131 1,052 U.S. Circuit
Overall _
caseload Pending 1,031 369 917 969 912 939
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year -7.9 -6.5 -2.7 -6.0 ~2.2 68 7
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 0.0 0.0 3.8 12.0 24.0
Total 398 392 377 390 375 367 74 3
Civil 232 211 219 232 202 190 80
F_|_ Criminal
' "‘92 Felony 133 136 113 113 113 124 23 3
Supervised
Actions Re|ease
per Judgeship l-learinge 34 44 45 46 60 52 29 1
Pending Cases 2 344 296 306 323 304 313 80 9
Weighted Filings 2 411 384 347 352 337 350 70 8
Terminations 414 433 369 372 394 351 78 9
Trials Completed 17 29 18 16 21 17 41 7
__ Criminal
FBJ_"" F"!EQ 10 Felony 6.5 6_4 6.0 6.7 7.1 6.4 9 2
Median '51305| 00 _ _
Time (Months) Clvll 2 8.0 8_6 7.8 8.0 9.2 8.7 43
From Filing to Trial 2
(civil only) - 16.1 - - 21.3 - - -
Number (and %)
of Civil Cases 32 23 25 32 21 20
Over 3 Years Old 2 5.2 4.7 4.6 5.4 4.0 3.8 22 4
Average Number
of Felony Defendants
other Filed per Case 1.3 1.4 1.3 1.3 1.3 1.2
Avg. Present for
Jury Selection 42.1 45.1 9.0 37.5 50.9 46,6
J'-"`C'FS Percent Not
Se|ected or
Cha||erlsed 34.3 35_1 33.2 26.7 30.7 41 .7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 571 81 16 129 - 9 33 66 76 5 91 1 64
Criminal1 373 3 116 27 165 20 14 11 2 2 - 6 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terl‘rls.ll

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 124 01129 Page|D #:166

U.S. District Court - Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLOR|DA NoRTHERN 12-Month Periods Ending |
Jun 30l Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"cal
Standing
Filings ' 2,524 2,166 2,367 2,506 2,532 3,616 within
Overall Terminations 2,492 2,361 2,303 2,261 2,469 2,357 u.s. circuit
caseload Pending 2.069 1,674 1,929 2,154 2,231 3,475
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year 43.3 65.3 52.8 44.2 42.8 6 | 1
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 5.2 0.0 0.0 6.0 19.7 24.0
Total 631 547 592 627 633 904 7 1
Civil 517 452 490 519 535 793 5 1
F.l. Criminal
' '“92 Felony 65 66 72 65 63 72 60 7
Supervised
Actions Re|ease
Per Judgeship Hearinga 30 30 30 43 3_5 39 45 3
Pending Cases 2 517 469 482 539 558 869 10 1
Weighled Filings 2 561 472 549 537 530 709 8 1
Terminations 623 595 577 570 617 589 18 4
Trials Completed 30 29 31 36 33 32 9 1
__ Criminal
Fr°_"" F"!'}Q f° Felony 6.9 6.3 6.5 7.2 7.2 7.2 21
Median Dispositlon
. . 2
Time (Momhs) Clvll 6.7 7.4 7.1 7.9 7.5 7.7 24
From Filing to Trial 2
(civir On|y) 24.1 15.1 16.5 17.7 24.6 23.0 20 3
Number (and %)
of Civil Cases 59 47 53 51 64 62
Over 3 ¥ears Old 2 3.5 3.0 3.4 2.8 3.4 2.0 7 2
Average Number
of Felony Defendants
other Filed per Case 1.4 1.3 1.4 1.4 1.3 1.4
Avg. Present for
Jury Selection 36.5 34.9 32.3 34.0 34.4 36.8
Jum"$ Percent Not
Se|ected or
Challensed 26_7 26.0 22.7 17.1 16.3 19.1
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 3,170 89 1,454 841 4 18 131 103 83 22 318 1 106
Criminal ‘ 289 - 116 38 52 29 7 27 2 9 3 2 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
2 See "Explanation of Selected Terms.'

FLOR|DA MlDDLE

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 125 01129 Page|D #:167

U.S. District Court _ Judicial Caseload Profile

 

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Numencal
Standing
Filings 1 10,201 10,314 10,352 10.998 10,617 10,491 Within
overall Terminations 12,149 10,663 10,932 10,490 11,620 10.717 u_s_ circuit
Caseload Pending 9,360 9,072 8,597 9,161 8,336 8,271
Stat'sti°s Percent Change in Total
Filings Current Year
Over Earlier Year 2.8 1.7 1.3 -4.6 -1.2 66 6
Number of Judgeships 15 15 15 15 15 15
Vacant Judgeship Months 2 23.5 20.4 0.9 23.0 24.0 34.0
Total 680 688 690 733 708 699 1 5
Civil 545 565 567 608 574 554 10
F_l_ Criminal
' '"92 Felony 106 95 96 96 99 109 31 4
Supervised
Acti°ns Re|ease
per Judgeship Hearings 27 27 26 29 36 37 46 4
Pending Cases 2 625 605 573 611 556 551 31 3
Weighted Filings 2 602 588 619 619 595 610 16 4
Terminations 810 712 729 699 775 714 9 1
Trials Completed 22 19 20 19 18 19 35 5
__ Criminal
Fg’_m F"!{_'Q *° Felony 7.6 7.3 7.0 7.4 7.4 6.9 14 3
Median lsposl lon _ _
Time (M°nths) Clvll 2 10_8 7.7 8.3 6.8 7.3 6.3 11
From Filing to Trial 2
(civii only) 19.9 24.7 21 _7 21 .3 24.7 21 .7 18 2
Number (and %)
of Civil Cases 1,462 1,193 438 422 307 364
Over 3 Years Old 2 19.3 16.1 6.4 5.7 4.6 5.6 40 6
Average Number
of Felony Defendants
ether Filed per Case 1.3 1.2 1.3 1.3 1.3 1.3
Avg. Present for
Jury Selection 37.8 37.2 38.1 35.9 37.0 45.5
Jum"$ Percent Not
Se|ected or
Cha||ensed 25_2 26_9 27.3 23.7 26.0 36.0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 8,304 765 272 2.033 22 88 902 821 610 216 1 ,122 6 1'.447
Criminal 1 1,629 1 632 343 230 180 31 99 4 65 7 10 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.

2 See "Explanation of Se|ected Terms."

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 126 ot 129 Page|D #:168

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLOR|DA SOUTHERN 12-lvlonih Pariods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Nume"¢al
Standing
Filings ‘ 11.045 11.467 11,762 12,636 12,314 11,656 within
Overall Terminations 11.345 11.229 12,165 12,137 12,651 11,962 u.s. circuit
caseload Pending 6.764 7.025 6,595 7,051 6,667 6,551
Statistics Percent Change in Total
Filings Current Year
Over Earlier Vear 7.3 3.4 0.6 -6.2 -3.7 72 8
Number of Judgeships 18 18 18 18 18 18
Vacant Judgeship Months 2 19.4 31 .9 12.7 12.0 27.7 58.9
Total 614 637 655 702 684 659 17
Civil 454 486 500 538 515 496 16
F,|, Criminal
' '"gs Felony 136 126 133 137 136 134 20 2
Supervised
Actions Re|ease
Psr Judgeship Hoan'ngs 24 23 22 27 32 26 57 5
Pending Cases 2 376 390 366 392 370 364 71 8
Weighted Filings 2 607 647 677 694 679 679 10 2
Terminations 630 624 676 677 703 666 1 0 2
Trials Completed 24 24 26 28 25 25 14 2
_ _ Criminal
F'D°_m F"!FG 10 Felony 5.7 5.7 5.3 6.3 5.4 5.3 7 1
Median lsposl lon _ _
Time (Months) Clvll 2 5.0 4.6 4.7 4.3 4.1 4.1 1 1
From Filing to Trial 2
(civll only) 16_1 16.4 21 .4 17.2 17.0 14.9 2 1
Nuinbar (and %)
of Civil Cases 92 11 1 114 107 93 96
Over 3 Years Old 2 2.0 2.2 2.5 2.1 2.0 2.1 9 3
Average Number
of Felony Defendants
Other Filed per Case 1.5 1.5 1.5 1.4 1.5 1.4
Avg. Present for
Jury Selection 47.8 49.0 46.8 45.6 45_4 43.1
Jumrs Percent Not
Selected or
Challenged 21 .6 22.0 21 .3 16.6 20.1 16_0
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 8,934 138 199 1,166 16 107 1,237 1,211 1,080 449 2,064 13 1,254
Criminal 1 2,409 22 555 539 192 682 83 64 20 65 28 62 97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfersl while filings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 127 ot 129 Page|D #:169

U.S. District Court -- Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GEORG|A NORTHERN 12-Mon1h Perlods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Nume"¢al
Standing
FilinQS 1 6,152 6,063 6,204 6,441 6,573 8,045 Within
overall Te""i"a“°“$ 5.983 6,001 5.990 6,025 6.702 6,933 u.s. oireuii
caseload Pending 5,002 5,024 5,220 5,626 5,464 6,547
Statist'°s Percent Change in Total
Filings Current Year
Over Earlier Year 30.8 32.7 29.7 24.9 22.4 10 2
Number'of Judgeships 11 11 11 11 11 11
Vacant Judgeship Months 2 28.9 36.0 14.5 12.0 15.0 24.0
Total 559 551 564 586 598 731 14 2
Civil 480 465 487 504 528 647 8
F_|_ Criminal
' '"92 Felony 62 67 60 64 53 67 66 9
Supervised
Actions Re|ease
Pef Judgeship Hean'ngs 17 19 16 16 17 17 77 9
Pending Cases 2 455 457 475 512 499 595 27 2
Weighted Filings 2 504 488 506 534 534 632 12 3
Terminations 544 546 545 548 609 635 13 3
Trials Completed 19 21 21 20 23 19 35 5
_ _ Criminal
FB°_“"' F"!:‘_Q 10 Felony 10.4 10.1 9.2 10_2 9.7 10.7 59 9
Median lsposl lon ' l
Time (Months) Clvll 2 6.7 6.5 6.7 6.3 5.8 6.6 14
From Filing to Trial 2
(Civil On|y) 32.1 29.8 29.8 29.9 30.3 24.8 24 4
Number (and °/o)
of Civil Cases 93 95 137 250 437 83
Over 3 Years Old 2 2.4 2.4 3.3 5.5 10.0 1.6 2 1
Average Number
of Felony Defendants
ether Filed per Case 1.6 1.4 1.4 1.6 1.4 ' 1.5
Avg. Present for
Jury Selection 40.6 40.1 34.9 37.0 38.9 34.1
JL"'OFS Percent Not
Selected or
Challensed 31 .4 37.2 26.7 31 _9 30.7 26.7
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J |< L
Civil 7. 122 305 1 ,243 930 38 659 422 874 519 142 955 7 1 ,028
Criminal 1 733 42 203 86 130 128 37 36 7 18 9 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Selected Tenns.“

 

Case: 1:18-Cv-O7273 Document #: 16 Filed: 12/26/18 Page 128 ot 129 Page|D #:170

U.S. District Court _ Judicial Caseload Profile

 

GEORG|A MlDDLE

12-Month Periods Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2016 Numer'¢al
Standing
Filings 1 2,014 1,888 1,758 1,974 1,944 1,808 Within
Terminations 1,737 1.810 1,786 1,871 2,012 1,953 U.S. Circuit
Overall _
caseload Pending 1,714 1,630 1,601 1,900 1,633 1 ,715
Statist'°s Percent Change in Total
Filings Current Year
Over Earlier `fear -10.2 -4.2 2.8 -8.4 -7.0 79 9
Number of Judgeships 4 4 4 4 4 4
Vacant Judgeship Months 2 0.0 2.6 4.6 0.0 9.9 8.1
Total 504 472 440 494 486 452 56 7
Civil 376 374 324 382 374 334 45 7
F,|, Criminal
' “"95 Felony 112 65 195 95 97 101 36 6
Supervised
A°ti°"$ Re|ease
Per Judgeship Hearings 16 13 11 17 15 16 73 6
Pending Cases 2 429 458 450 475 458 429 55 6
Weighted Filings 2 451 359 399 407 417 405 54 7
Terminations 434 453 447 468 503 488 43 6
Trials Completed 14 16 16 19 14 16 45 8
_ _ Criminal
Fr¢fm F"!'jg 10 Felony 9.2 9.7 6.5 11.1 11.3 10.4 56 6
Median Dispositlon
' ' 2
Time (Months) Clvll 9.3 9.9 12.1 13.5 12.0 9.7 58 7
From Filing to Trial 2
(civil only) 24_3 25.4 24.4 24.5 20.6 32.0 41 5
Number (and °/o)
of Civil Cases 26 26 53 37 37 49
Over 3 Years Old 2 2.1 1.8 3.9 2.6 2.8 4.2 25 5
Average Number
of Felony Defendants
Olher Filed per Case 1.4 1.4 1.5 2.0 1.7 1.4
Avg. Present for
Jury Selection 42.2 51.5 79.2 20.8 33_1 40.6
Jur°rs Percent Not
Selected or
Challenged 35_6 42.1 62_4 42.6 35.6 36.2
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H l J K L
Civil 1,335 57 37 665 1 17 63 96 122 10 158 1 108
Criminal 1 401 21 111 65 80 40 9 40 4 11 7 5 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

' Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by 'Nature of Offense" do not.

2 See "Explanation of Se|ected Tenns.“

 

 

Case: 1:18-cv-O7273 Document #: 16 Filed: 12/26/18 Page 129 of 129 Page|D #:171

U.S. District Court _ Judicial Caseload Profile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GEORG'A SOUTHERN 12-Month Periods Ending
Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 Jun 30 _
2013 2014 2015 2016 2017 2018 Nume"°a'
Standing
Filings ‘ 1,720 1,664 1,561 1,632 1,466 1,665 within
Terminations 1,565 1,599 1,693 1,457 1,660 1 ,499 U.S. Circuit
Overall _
Caseload Pendlng 1,290 1,366 1,237 1,406 1 ,213 1 ,389
Statistics Percent Change in Total
Filings Current Year
Over Earlier Year -3.2 0.1 6.7 2.0 13.6 18 4
Number of Judgeships 3 3 3 3 3 3
Vacant Judgeship Months 2 0.0 0.0 0.0 0.0 4.0 12.0
Total 573 555 520 544 489 555 30 5
Civil 367 359 374 377 333 351 42
F,|_ Criminal
' "‘9$ Felony 153 142 97 120 111 160 15 1
Supervised
Acti°rls Re1ease
per Judgeship Hearings 53 53 49 47 40 44 37 2
Pending Cases 2 430 455 412 469 404 463 46 5
Weig hted Filings 2 534 523 457 465 429 497 32 5
Terminations 522 533 564 486 553 500 39 5
Trials Completed 43 46 41 39 23 23 19 3
_ _ Criminal
F'°_m F"!'_‘g to Felony 9.0 9.7 7.3 7.0 8.3 7.7 25 6
Median Dispositlon
. . 2
Time (Months) Clvll 8.1 9.4 9.4 10.1 9.5 8.5 39
From Filing to Trial 2
(civil only) 23.1 22.5 - - - - - -
Number (and %)
of Civil Cases 33 32 34 44 54 64
Over 3 Yearsl Old 2 4.3 3.8 3.8 4.4 6.7 7.2 50 7
Average Number
of Felony Defendants
Other Filed per Case 1.9 1.8 1.3 1.6 1.4 1.4
Avg. Present for
Jury Selection 37.3 41.7 52.2 42.6 46.6 43.7
Jurors Percent Not
Selected or
Chal|€nged 35.6 36.3 40.3 466 48.3 37.8
2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
Type of Total A B C D E F G H | J K L
Civil 1,052 56 33 521 2 33 39 68 82 8 142 - 68
Criminal ‘ 479 3 169 90 113 47 4 21 1 2 6 6 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.

‘ Filings in the "Overall Caseload Statistics" section include criminal transfers, while ti|ings by "Nature of Offense" do not.

2 See "Explanation of Selected Terms."

 

